Ladies and gentlemen, as you may notice, the three presidents are all arriving late. Please forgive us. The only time we could hold the usual three-way talks was this morning at 8 a.m. It was not easy, and even now we have still not finished, because there were delicate matters to be settled between the three institutions.
European Council in Luxembourg - Six months of the Luxembourg Presidency
The next item is the joint debate on:
the report by the Council and statement by the Commission on the European Council meetings of 21 November and 12-13 December in Luxembourg, and-the statement by the Council on the six months of the Luxembourg Presidency.The President-in-Office of the Council has the floor.
Mr President, ladies and gentlemen, on 1 July this year, Luxembourg took over the Presidency in an atmosphere of gloom, following the adoption of the Treaty of Amsterdam. This was largely unjustified as we needed to give the Treaty of Amsterdam a chance.
We are ending the Luxembourg Presidency, not in an atmosphere of boundless enthusiasm, but at least in an atmosphere which has become more objective and hardworking. This objectivity is the result of our capacity to show that we know how to remain faithful to our long term ambitions and to those, even older, which we entered into by adopting and ratifying the Maastricht Treaty. We have proved that we were able to make a start on new ambitions in order to bring about new horizons. We wanted to make the European project more complete, to give it its due scope. We have done this through the conclusions adopted on 21 November 1997, at the employment summit.
I told you in October in this very Chamber that this summit could not become one of excessive deregulation, nor even of paraphrase. I believe I can say that we have kept our word on this point - and on others - since the European summit on employment adopted concrete decisions, quantifiable and costed wherever possible.
On leaving Amsterdam, we were told to organize a summit on employment, but not to devote extra budgetary means to policies relating to it. At Luxembourg, we adopted conclusions which included the granting of new budgetary means. Thanks to the very effective intervention of your Parliament, the European Investment Bank is going to disburse ECU 450 million and ECU 10 billion. Supplementary investments of ECU 30 billion will take place throughout Europe, something which would have been inconceivable without the impetus provided by the employment summit. We have adopted concrete and quantifiable directions on the training of the unemployed. Our ambition is to double the number of unemployed that this reaches. Concerning long term unemployment and the young unemployed, we showed ourselves to be decisive: we have given new hope to the long term unemployed and the young unemployed by offering them a new start. We have agreed upon a new framework for employment policies for the years to come. This framework will be that of convergence. Do not forget the grievances that have been expressed for more than a decade: the political authorities were reprimanded for devoting themselves exclusively to monetary and economic policy, and for lacking ambition in the area of employment. Today we are applying the same method of convergence to employment policies. We hope that the convergency zeal which was apparent in the preparations for economic and monetary union will be the same for the drawing up of more coherent and consequential policies regarding employment.
The European Council on employment is a first important step. It marks the start of a new ambition, the start of a new project for employment. Luxembourg has been the point of departure. We must verify at every stage whether there is a need to review our methods in order to complete them, if there is a need to amend the guidelines in order to make them more efficient. On Monday, the Social Affairs Council adopted the first guidelines. We would like the British and Austrian Presidencies to undertake the first concrete evaluations and the first readjustments. I have asked the Member States to present their national action plans on 15 April next year. I hope that the European Council of Cardiff will be able to deal with this, and I would like us to be able, at the European Council of Vienna at the end of next year, to draw up the first objective balance sheet.
At the employment summit we endeavoured to complete the European project. Similarly, the decisions taken at the second Luxembourg summit on enlargement aim at widening the impact of the European project. At the beginning of this decade, history accelerated and Europe has had to provide a solid and coherent political response. I believe this is what we did last Friday and Saturday, in Luxembourg, when we agreed upon a method and a methodology for enlargement.
New dividing lines will never cross the European continent again. Encouraged by the opinion of Parliament, we have done our best to ensure that the overall process of enlargement is a developing one. The eleven applicant countries will be included in the process of enlargement and accession, and in the negotiations. It is clear that we must take into account the progress accomplished by some applicant countries in the areas of social and economic transformation and adjustment, progress which has enabled them to put some distance between themselves and the others. The most advanced will be able to initiate negotiations within the framework of the Intergovernmental Conferences. Those which today still demonstrate some delay will be proposed a better adapted prescription. It is an open process: the latecomers will of course be able to make up their delay in comparison with the others. This process must respect the dignity of the applicant countries. There will therefore be no group negotiation, but bilateral negotiations with the European Union, which will be personalised in order to take into account the disparities between the applicant countries.
We have spoken about Turkey and Turkey has spoken much about the European Union. In saying yes to the countries of central and eastern europe and Cyprus, we did not want to say no to Turkey. We consider that Turkey is a great European state. Turkey's place within the European family is not a subject of controversy. It is a fact acquired through history. We want Turkey to understand that we are not a club of Christians but we are, to use the same terminology, a club with certain rules. Consequently, our Turkish friends must understand that to become members of this club, certain rules must be respected.
The European Union is not an international organization like so many others. The European Union is a space drawn out of liberty and political will. It is more than an international organization. We will always respect Turkey's dignity. I would also like Turkey to respect our dignity and our way of doing things and seeing things.
(Applause) We wanted to make the European project more complete by putting the human being, in particular the jobless human being, back in the centre of our concerns. We wanted to enlarge the European project by trying to give a reply to the countries of eastern and central Europe and Cyprus. We have also tried to make our main ambition more credible, that is, economic and monetary union.
Three or four months ago, everyone thought that we would not be in a position to come to an agreement on a strategy for strengthening coordination on economic policies. Today it is a fait accompli. On Saturday, in Luxembourg, we adopted a resolution on strengthening coordination on economic policies. The European central bank, whose independence can be questioned by no-one, will see itself matched by a political counterpart. To commence a constructive dialogue with the European central bank, Member States will use all the instruments necessary to articulate their political thoughts and to influence, as is proper, the economic policy choices in all the countries of the European Union. There is a resolution on the coordination of economic policies. This provides us with a working instrument which some do not like, but which will take shape no matter what: it is the Euro Council or the Euro X Council, where Member States will take on the responsibility of jointly managing the single currency in a collective and unified way; where the Member States who are "in' will meet to discuss their specific problems, on the understanding that whenever an issue of common interest crops up, all fifteen Member States must be present. To make the European Union's move towards a single currency more credible, we have taken a rather important decision. It consists of bringing the date of 1 January 1999, when the list of members participating in the launch of the single currency will be fixed, into line with the date by which the parities of the participating national currencies will be fixed. We have taken all the necessary technical decisions: the coins and the notes will be introduced on 1 January 2002. With regard to economic and monetary union, we have therefore carried out all the work that remained to be done and, by not taking decisions, we have taken an essential initiative at Luxembourg. We have not decided that economic and monetary union would not take place on 1 January 1999. May I remind you of this pernicious arrangement of the treaty, establishing that the third phase of European and monetary union would commence on 1 January 1999, if no decision was taken before the end of 1997. By saying nothing about the date, we have said everything. One day we will note that this silence on the part of the European Council may have been the most important moment for monetary construction. As such, it is sometimes wise to keep quiet. This is precisely what I am going to do now by saying that we have the impression of having done everything that you were entitled to expect of us. We have assured and made more credible the European Union's move towards the euro. By putting employment back at the centre of the Union's political concerns we have placed human beings at the centre of our concerns, and we have provided political responses to historical movements. This decade marks the reconciliation between European history and geography. Let us be capable of measuring up to such ambition, to such hope and to such new horizons.
(Applause)
Mr President, ladies and gentlemen, throughout my long political career I have learnt that it is necessary to be economic with the term "historic' . Nevertheless I do not hesitate to use the term with respect to the Luxembourg decision to launch the accession process with ten countries of east and central Europe and Cyprus. The new Europe which is being drawn up under our very eyes for once and for all erases the old lines of division and the scars of past wars between brothers! The path is from now on open towards unification of the continent, a unification marked by democracy, liberty and prosperity.
The lunch in Luxembourg, which brought together the Heads of State and of Government of the fifteen member and eleven applicant countries was an emotional moment, and one which personally moved me a great deal. The representatives of the eleven applicant countries have all experienced an historic occasion. And I mean all the applicant countries, for the European Council, in line with the approach set out in Agenda 2000, insisted on the inclusive character of the accession process. All the States concerned are called on to join us, and all will receive aid and assistance to be able to do this as quickly as possible.
Some, we know, are more advanced than others, and will be able, as of April, to commence concrete negotiations. For the others, we will speed up the efforts to prepare them for future negotiations.
The President of the European Council, Jean-Claude Juncker, has just described the details of the agreement reached in Luxembourg. I can therefore be brief. I would not want to fail, however, to pay homage to Jean-Claude Juncker personally - and via him to all of the presidency team - for the way in which they have conducted the work, in Luxembourg and before.
(Loud applause) Mr President, the euphoria of the moment must not hide the difficulty of the task awaiting us. The discussions in Luxembourg gave us a prior taste of this difficulty. We are perhaps experiencing a fairy tale, but all fairy tales have their crises, their tears, their moments of fear. Enlargement to the east and to the south, for the reasons stated in Agenda 2000, will be an arduous task. The distance to be covered by our future Member States is considerable. As far as the European Union itself is concerned, deep reforms will be necessary: institutional reforms, political reforms and the establishment of a new financial framework.
But, and I will say this from the outset, the issue of unification of the continent obliges us to overcome the difficulties and get down to the task at hand with determination. The problems, real, serious ones, are perfectly masterable and manageable. But they are only so if we have clear ideas and if we agree to deal with the problems within the context of the whole.
This is precisely the approach of Agenda 2000, where the different factors make up a single, dissociable whole. The Luxembourg European Council confined itself to giving a few broad indications; the essential thing there was to launch the process of accession. It was understandable that the Member States did not want to show their hands at the beginning of a difficult negotiation process. But I believe they have clearly understood that the common agricultural policy will have to be reformed, that structural actions will have to be reviewed, that the future financial framework will have to be strict. The Commission will present its detailed proposals in the spring. It will try its best to reconcile ambition and solidarity with realism. And I am counting on the fact that, whilst defending their individual interests, the Member States will measure up to the issue: the unification of our continent along the lines of a community model that has served us so well up to now.
Mr President, let me say a word about Turkey. When the emotion has subsided, we will see, I am sure, that the Luxembourg European Council is a crucial step in our relations with this important partner. Why? Firstly because, for the first time in a long while, the European Union has a clear and unified position with regard to this country. Secondly because this position is consistent and, in my view, perfectly correct. The offer made to Turkey is concrete and substantial, whatever Ankara's disappointed reaction.
In fact, the European Union proposes to open a path for Turkey's future membership, to launch a European strategy for Turkey which will enable that country to prepare itself for accession - this strategy includes both the European Conference and a substantial strengthening of bilateral relations - and finally, to revive the elements of cooperation already in place, including the financial protocol.
What are we asking in exchange? Respect for the principles of good neighbourliness, recourse to the International Court of the Hague in case of territorial disagreements, support for the resolution of the Cyprus problem and support for the latter's accession to the European Union. Ladies and gentlemen, is it really so exorbitant to ask this of a partner who wants to join us? I think not.
Mr President, I would say that the second important issue for the Luxembourg Council was, once again, the single currency. Everything is now in place for a decision, another historic one, on 2 and 3 May, regarding the participants in the third phase of economic and monetary union.
The Heads of State and of Government have resolved the problems that were raised. There was some agitation, irritation even, but the result is there, and the main thing is that this result seems to me to be completely appropriate with regard to the coordination of economic policies. The Ecofin Council is, and will remain, the main authority for coordination and decision making, but this will not prevent informal discussions from being held between ministers of countries participating in the euro, regarding questions linked to the common management of the euro. The discussions will take place - and this is a further guarantee - in the presence of the Commission.
Mr President, the Luxembourg presidency is ending with a historic success. This success must not hide the progress achieved in many other areas, thanks to the constant effort of a presidency oriented completely towards the common good and towards service to the European Union, thanks also to excellent cooperation with the European Parliament and the Commission.
It has been an excellent six months for Europe. A few examples are sufficient to illustrate this. The special summit in November on employment opened up a new stage in employment strategy with the adoption of guidelines for national policies in this area. The taxation agreement achieved brings movement into an area which has, for a long time, been blocked. The liberalization of the gas market, added to that already achieved for electricity, places a new stone in the building of the internal market.
In terms of foreign policy, the European Union has just shown - on two occasions - to what point it wishes to play a role on the international scene by presenting a unique and strong position.
At Kyoto, the result achieved regarding climatic protection - without being ideal, far from it - was considerable and that is thanks to the action of the European Union.
In Geneva the European Union has once more played a pivotal role in the negotiations with the World Trade Organization, this time regarding financial services. The agreement achieved surpassed our expectations and will greatly benefit European companies. And I await with impatience the day when the European Union will be able to show the same spirit of cohesion and determination in the area of foreign policy and common security.
Much other progress has been achieved over these last six months, but I will stop here. I am very pleased with the progress noted, and with the extremely positive response that our proposals have received. I sincerely congratulate the Luxembourg Presidency which has trodden a faultless path, under the leadership of Jean-Claude Juncker.
(Loud applause)
Mr President, ladies and gentlemen, it is foolish to try to undertake an analysis of six months of activity at the head of the Council in a few moments. The risk of omitting any particular achievement might give rise to diverse interpretations. On the other hand, it is just as risky to exaggerate any particular success.
As the Prime Minister and I myself have highlighted on numerous occasions, the presidency constitutes a service the Member States take turns to provide to the Union. It is first and foremost an objective and methodical handling of the calendar and the deadlines imposed, with the aim of providing a concrete contribution to our process of integration. In this context, we set ourselves a double objective. On the one hand, to prove our capacity to organize the work, both internally and externally. On the other hand, to bear witness to our capacity to make progress on the extremely complex issues you are all familiar with. The Prime Minister, Jean-Claude Juncker, has explained to you the results of the two European Councils - on employment and on the enlargement - which were the highlights of our presidency. It is now my task to give an account of the Council's activities. It has been particularly active over the last few weeks.
I will base my report around three issues: firstly, internal affairs; secondly, external relations, and finally, last but not least, interinstitutional relations.
With regard to internal affairs, the presidency has made successful progress on a number of important issues such as, within the framework of the internal market, the proposal for a directive relating to the legal protection of biotechnological inventions and that relating to the transparency of regulations in the information society. The negotiation of an agreement on further monitoring of insurance companies has also been a success. The Council was able to achieve agreement between fourteen governments the agricultural section of Agenda 2000. The message in the conclusion reminds us of the specific nature of European agriculture, of the need to define a policy for rural development and to affirm the identity of the European Union in the area of health. Given that the Council was directly represented during the deliberations on the thorny issue of mad cow disease, I will not dwell on the importance it continues to give to this issue. The proof is in the modifications of the regulations regarding the common organization of markets in the beef sector.
In the social sphere, I am pleased to note the extension of two directives to include the United Kingdom, one on the European works councils and the other on parental leave. So with the participation of the United Kingdom, these social provisions are now acquired for all fifteen countries.
In the area of energy, agreement on a directive concerning to common regulation of the internal gas market is another area of progress which is based on the same principles as the regulation of electricity. This important legislative text in the area of market liberalization is based on principles of reciprocity, subsidiarity and progressivity. In the area of air transport, extremely intense discussions have taken place with the aim of authorizing the Commission to commence negotiations regarding the creation of a European organization with authority over civil aviation security.
I could also mention the progress relating to the proposal for a directive regarding access to the professions of road haulage operator and road passenger transport operator. In the same context, the Council unblocked the conclusions of the Commission's White Paper regarding sectors excluded from the directive on working hours and aimed at social harmonization in the area of road transport.
Our objective of making concrete progress in the preparation of the fifth framework programme for research has been achieved. We have thus been able to observe political agreements on three horizontal programmes. The Research Council is agreed on the conclusion of an initial scientific and technical cooperation agreement between the European Community and South Africa. Still in this area, I would like to note the agreement signed with the Government of United States of America, by President Clinton, at the Washington summit of 5 December.
Our colleagues in industry have, above all, been looking for clarification with regard to the Union's future policy concerning State aid and competitiveness. A method of alignment has been designed regarding the proposal for regulation, aimed at the exemption of certain categories of horizontal aid from needing to be notified to the Commission. The Council is currently awaiting Parliament's opinion. The question of the competitiveness of European industry remains at the centre of the Industry Council's concerns, three successive presidencies having drawn up a common work programme on this subject.
Along with the United States, we adopted, at the time of the transatlantic summit, a common declaration on trade in the electronics sector. This guarantees effective cooperation in an area which is particularly promising for the future. In the telecommunications sector, the Council adopted a multi annual programme to encourage the establishment of the information society in Europe and progress can already be noted in this area. Conscious of the perception our citizens have of our activities, the presidency is pleased with the adoption of a directive concerning the data processing of personal information and the protection of privacy in the area of telecommunications. The adoption of the regulation concerning common rules for the development of the internal market in postal services also represents a significant step forward.
Notwithstanding the very important economic interests at stake, we have been able to unblock the proposal for a directive regarding the banning of all forms of direct and indirect tobacco advertising within the European Union. In so far as the deadline envisaged for application of this directive is 1 October 2006, giving a transition period of eight years, the presidency considers it has taken into account all of the often contradictory interests that needed to be reconciled.
The environmental dimension has not been neglected over the last few months. Strong pressure on the part of the European Union was necessary at Kyoto in order to get the conclusions on climatic change adopted. The adoption of a political agreement between the fifteen governments on the quality of water for human consumption should also be noted. Allow me also to highlight the Council agreement on the regulation establishing the rules of procedure to be applied to the transfer of certain types of waste to non-members of the OECD. Finally, I would like to note the agreement within the context of the strategy relating to the control of atmospheric emissions emitted by road transport.
In the area of education, I would like to draw your attention to the adoption by the Council of a recommendation on European cooperation with the aim of guaranteeing the quality of education and of a resolution on language teaching. Amongst other significant achievements, I would very much like to mention the unanimous agreement in the Council on the European voluntary service programme. That initiative, which is thanks to Mrs Cresson, will certainly be of great benefit to mobility amongst our young people.
In the cultural sphere, I am afraid that the efforts of our presidency to unblock the project for a guarantee fund have not met with any success. I can but hope, given the importance of the issue, that the experimental fund of ECU 30 million will not be permanently forgotten.
Lastly, let me remind you of the declaration agreed by the Luxembourg European Council on food safety with a view to the adoption of a directive which is the fruit of cooperation between four different groupings of the Council. And, as the Year against Racism and Xenophobia draws to a close, I must also highlight the Council declaration emphasizing the role of education in this context.
Following the Amsterdam European Council, the Ecofin Council has formally adopted the two regulations which form the basis of the pact for stability and growth: one relating to the reinforcement of monitoring and the coordination of economic policies, the other aimed at speeding up and clarifying the implementation of the procedure regarding excessive deficits. It was the same for the regulation concerning the introduction of the euro. With regard to the date for bringing the notes and coins into circulation, this has been set at 1 January 2002. The Luxembourg Presidency has finally been able to find a consensus on the coordination of economic policies, due to an agreement concerning external representation of monetary affairs, as well as on the terms of dialogue between the Council and the future European central bank. I will not go into detail here about the agreement reached at the European Council last week on holding informal meetings between countries participating in the euro.
Before leaving this area of our work, I must of course highlight the adoption of a code of conduct in the area of business taxation and of an agreement on a package of measures aimed at ensuring, in the long term and under certain conditions, a minimum tax on income from savings. You all know the importance we attach, on either side, to the management of Community finances. In this capacity, I would describe the agreement reached between the European Parliament and the Council on the budget for the coming year as a milestone in the relations between our two institutions. With growth limited to 1 %, more or less, in terms of expenditure, thus leaving an unused margin of unprecedented size, your Parliament has been able to respond with a keen sense of responsibility to the demands for budgetary discipline which have been imposed by all the Member States.
The Presidency has been able to respect the pace of implementation for the action plan approved by the Amsterdam European Council in the area of the fight against organized crime, thanks in particular to the establishment of a mechanism for evaluating the implementation of international commitments in this area.
In the area of asylum and immigration, the Council has adopted two common actions authorizing the financing of actions benefitting displaced people who have found temporary shelter within the Member States as asylum seekers or refugees.
I am pleased to be able to inform you that, last week, the Naples II Convention on mutual assistance between customs services was signed and that we will sign, in the next few weeks, the Brussels II Convention on the jurisdiction, recognition and implementation of decisions with regard to marriage. We must also acknowledge the new definition of the trade in human beings in the annex to the Europol Convention. From now on, traffic in material of a paedophilic or pornographic nature will be indictable at Union level.
As was announced last July, the Ministers of Health and Justice have for the first time sat together to coordinate actions of prevention and suppression in the areas of drugs and drug addiction. Finally, I could not fail to highlight that the Union, through its cohesion, was greatly in favour of concluding, at the end of November, negotiations relating to the international convention on the fight against corruption.
Regarding relations with the CEECs, the Presidency has deliberately based the ministerial meetings on structured dialogue on the preparation of the applicant countries of east and central Europe for acquisition of the "acquis communautaire' . So, for the first time, Social Affairs Ministers have met their counterparts from the applicant countries.
Allow me also to note that, on a business level, we have finally brought the issue relating to the import of live cattle from the CEECs to a conclusion, within the framework of the WTO quota.
The situation in the former Yugoslavia figured on the agenda of all the meetings of Foreign Affairs Ministers. Throughout the six months, the European Union has continued to follow an active policy of ensuring that the peace agreements are implemented and of supervising the elections. A third donors' conference on Bosnian reconstruction was organized in Brussels at the end of July. Given the different electoral deadlines, the Council is currently studying the possibilities of extending the autonomous trade measures regarding countries of the former Yugoslavia until 1998. May I also remind you of the adoption of restrictive measures against people from Bosnia-Herzegovina who are working against the peace agreements. Beyond the holding of the Peace Implementation Conference, which has been taking place these past few days in Bonn, the Council has noted and clarified the conditions to be applied for granting European Union assistance.
The presidency made a commitment to you not to spare its efforts in the support for the return of a certain normality to Albania. The Union has been directly involved in the holding of a ministerial conference on this country, followed by the organization of a donors' conference. The latter enabled the announcement, in the short to medium term, of an amount of US$ 500 million, the Community share being US$ 100 million of this. A similar amount was mobilized for immediate aid to Albania's balance of payments and budget.
Although the Presidency had hoped for it, the Council has not been able to make decisive progress in several areas of the negotiations which have been in progress for a number of years with the Swiss Confederation. Because of the global nature of the negotiations and the need to ensure alignment between all of the sections, the transport issue was the object of intense cooperation between, on the one hand, the fifteen governments, the Commission and the presidency, and on the other, the Swiss Government. In view of the most recent developments, the possibility of a significant advance during the first months of next year is taking shape.
The President of the European Council has explained to you the offer made to Turkey during the Luxembourg meeting. Throughout our presidency, we have remained in close contact with Ankara. We have spared no effort, in particular by clearly stating the progress envisaged in the deepening of our customs union. In Luxembourg, we proposed to Turkey its inclusion in our enlargement strategy, before inviting it to join the accession process itself. We proposed its participation in the European Conference. We proposed a strategy of specific rapprochement to it. We have confirmed its eligibility, and also confirmed that it will be judged on the basis of the same criteria as the other applicant countries.
The Union's offer is sincere, substantial and credible. The door has not been closed to Turkey, it has been opened. It is now up to the authorities in Ankara to commit themselves to the path that has been mapped out. The European Union is a community of values and objectives. It is for Turkey to demonstrate that it shares them.
The Presidency has done all it can to obtain the enforcement, on 1 December, of the cooperation agreement with Russia, signed during the summer of 1994 in Corfu. The path is now open for the convening of a first Cooperation Council which the Russians wish to see take place under the British Presidency. A first European Union-Ukraine summit was held under the Luxembourg Presidency. Since then the Council has confirmed the European Union's desire to support the Kiev authorities in their efforts for economic reform.
With regard to the Barcelona process, the picture is still a little ambiguous. Certainly, a Euro-Mediterranean agreement has been signed with Jordan, and a cooperation agreement has been signed with Yemen. Similarly, the holding of a joint meeting at the level of Environment Ministers in Helsinki demonstrates the desire to move forward on this issue. On the other hand, the cancelling of a meeting between Ministers of Industry is extremely disturbing, insofar as this corroborates the impression that it is not possible, at the moment, to hold meetings on Arab soil with all the Members associated to the Barcelona process. We know that the reason given by our Arab partners was the extremely critical state of the Middle East peace process. However, the Union, through the presidency's visits to Jerusalem, Gaza, Cairo, Amman, Damascus and Beirut, and through the tireless efforts of its special envoy, Ambassador Moratinos, has unremittingly encouraged the parties to relaunch the process.
The European Union's strengthened strategy is reflected in detail in the conclusions of the Luxembourg summit. Tomorrow, by receiving Prime Minister Netanyahu and then on Friday, President Arafat, we are continuing our persuasive action in favour of peace.
With a view to helping the Palestinian authority face up to its financial requirements because of the temporary nontransferral by Israel of tax revenue owing to it, the Union has created a revolving fund which will enable it to cope with such situations in the future. The Council has also been looking into respect for rules of origin by Israel. Pragmatic solutions have been found to the satisfaction of all.
As you know, over the last few months the European Union has followed the situation in Algeria with a great deal of concern. During a meeting with the Algerian Minister for Foreign Affairs, Mr Ataf, on 26 November in Luxembourg, we encouraged the Algerian authorities to make their policies as transparent, open and inclusive as possible. The negotiation of a new association agreement is underway.
The presidency is also pleased to note the return to Iran of the Union ambassadors. This return was achieved through group solidarity. The resumption of normal diplomatic relations must not, however, lead us to forget our deep differences over certain aspects of Iranian policy.
In Africa, the situation remains disturbing in the Great Lakes region. As in the Middle East, the presence of a European Union special envoy is ensuring the continuity of European action, as well as making it more visible. I led the European Union troika which visited Kinshasa at the beginning of August to meet President Kabila and urged him to develop democratic human rights policies. The Council adopted restrictive measures towards UNITA in Angola, and towards Sierra Leone, and renewed those aimed at the current Nigerian regime.
During the last six months, the Commission and the presidency have together deployed great efforts to intensify cooperation between the European Union and the United States. On a certain number of foreign policy issues of common interest, such as Bosnia, the Middle East, Ukraine and Iran, my contacts with the American Secretary of State, Mrs Madeleine Albright, have been frequent. A series of agreements and declarations have been finalized, on issues varying from the electronics trade to a last minute agreement on humane trapping standards.
There has been constant contact regarding the disagreements between Europe and the United States over the Helms-Burton and Amato Acts, which have extra-territorial effects. Much diplomacy was needed throughout the last few months to consolidate the unity of views amongst the fifteen without, however, losing contact with the American administration on the 15 October deadline. The Union has also signed an agreement on trapping standards with Canada, after the summit, which will have given a great deal of satisfaction to very many Member States. After fierce negotiation, it was possible to sign an economic partnership agreement with Mexico on 8 December.
A new impetus has been given to our relations with our Asian partners. The meeting of senior civil servants, which took place in Luxembourg at the end of October, ended in substantial results, in particular concerning the strengthening of political dialogue and good preparation for the next ASEAN summit in London next April. We reopened our dialogue with China in a promising way. I met the Chinese Minister for Foreign Affairs in Kuala Lumpur in July, then in New York in September. We agreed to reopen a dialogue on human rights issues, with no prior conditions. Meanwhile two expert-level meetings held in Luxembourg and Beijing have led to encouraging results.
The development of our relations with the ASEAN countries is proving to be less easy. It is regrettable that the meeting of the Joint Committee, which was to be held in November in Bangkok between the European Union and ASEAN, could not take place on the intended date, due to the insistence of our Asian partners regarding the presence of representatives from the military regime in Burma.
The General Affairs and Development Councils have commenced an in-depth debate on the Lomé Convention, on the basis of general guidelines proposed by the Commission. The European Parliament's contribution to this issue and, in particular, that of its rapporteur, the former prime minister, Mr Martens, was particularly appreciated.
After fifteen months of equivocation, the Council has managed to define the rules limiting the commercial flow of rice and sugar from and via overseas countries and territories. This particularly difficult exercise has made possible the adoption of a new budget for overseas countries and territories following the revision of the Lomé Convention.
The Luxembourg Presidency would also like to share with you its satisfaction with the adoption of a resolution on the micro-financing of developing countries. As the work of the European Council of Luxembourg was coming to an end, we reached an agreement with the WTO regarding financial services. This agreement augurs well for the future of the WTO.
As your Parliament also wished, the Council has adopted decisions governing the implementation of joint action for a worldwide ban on anti-personnel mines. Thanks to this decision, the Union and its Member States are providing concrete follow-up to the implementation of the Ottawa Agreement. It has confirmed its leadership throughout the world with regard to assistance in mine-clearing operations.
The Council adopted two regulations with a view to clarifying the legal basis for a whole series of budget lines in the area of human rights. With this in mind, we note the declaration of the Luxembourg European Council relating to the fiftieth anniversary of the Declaration of Human Rights.
Mr President, by concluding this report with interinstitutional relations, I do not mean to give the impression that they are of secondary importance to the outgoing presidency, quite the contrary. We have been able to assess the importance of continuous good relations between the Council and the Commission on the one hand, and between the European Parliament and the Council on the other. But regarding relations with your Parliament in particular, the Luxembourg Presidency has demonstrated a continuous commitment. I cannot count the number of times a minister has been present, both in committee and in the House. Dialogue has been constant and often fruitful, and the proof of this is the number of conciliations successfully concluded, often on difficult subjects, of interests sometimes widely divergent. The President, José Maria Gil-Robles Gil-Delgado, himself noted that this presidency, with ten successful conciliations, has set a new record.
Apart from that eloquent record of achievement, I would also like to highlight the fact that, in anticipation of the implementation of the Treaty of Amsterdam, the Ministers of Justice have consulted Parliament on the package of initiatives that were on the agenda of the Justice and Home Affairs Council.
Permit me lastly to highlight the importance the presidency gives to Parliament's intervention regarding the sequence of decisions which will govern the choice, at the beginning of next May, of the future members of economic and monetary union.
All of this leads me to say that, with the participation of all, and respecting the areas of jurisdiction allotted to each of our institutions by the treaties, this Union is capable of making decisions, and consequently, of making progress.
Ladies and gentlemen, it is for you to judge the balance sheet that the Prime Minister and I have just outlined. The members of the government to which I belong and all of the senior civil servants who have assisted us wanted to demonstrate that, in spite of the modesty of its means, a country such as Luxembourg is still capable of playing a useful role in the achievement of our common ambitions.
At the end of my third Presidency of the Council, I would above all like to thank and congratulate all of my colleagues. Their motivation has been exemplary. Once again they have given of their best for Europe.
Mr President, ladies and gentlemen, a European Council which for the first time has concentrated exclusively on the core question of the last decade of this century, the common fight against unemployment in the Member States of the Union; a European Council which has fired the starting gun for the solution of the core question of Europe in the first decade of the next century, bringing the people of the whole continent together in a union of freedom, democracy and economic development; a budget in which, together with Parliament, they have put through the principles of thrift, solidarity and the ability of the Union to act. An exemplary and successful effort of the Presidency for sensible cooperation between the Council and Parliament in all areas of Union policy; that, Mr President of the European Council, was the great Presidency of a small country!
My party supports the decisions of the European Council of 12 and 13 December on the start of the process of expanding the Union. They correspond to the baseline which my party supported in the discussion procedure in our Chamber. First, to start the accession procedure with all applicant countries simultaneously. Second, to start the accession negotiations first with five plus one, and third, by intensive introductory discussions and strengthened assistance, to contribute to making the start of concrete negotiations with each of the remaining five possible, as soon as possible.
I welcome what President Juncker said about Turkey. My party thought the offer the European Council made to Turkey was already very generous. Some thought even too generous. We say now that Turkey should think about its interests and use the chance the offer provides, instead of withdrawing into a sulk! Also, the most important result of the summit is not Turkey's reaction but the fact that the summit gave the green light for the start and the method of accession of the people of Eastern Europe to the European Union.
We look towards the future, and I say that the decision to start the accession process is as nothing compared to the decisions the European Union will have to make in the next few years if enlargement is to be successful. We shall have to prepare ourselves for long and difficult negotiations, because if it actually happens in the next five, six, or seven years, the strength of the willingness and enthusiasm for accession of the people of Eastern Europe will sometimes be tested. But the test which our Union will have to pass is even more difficult.
The reform of agricultural policy, the structural funds, and the financing of the enlargement, will all show one thing very quickly: that the enlargement does not come at zero cost. It will demand willingness to reform, concessions, readiness to compromise and sacrifice from all, I underline all, Member States of the Union. And the Union will not only be tested for perseverance, but also for courage and farsightedness. That applies particularly to reform of the institutions.
My party regrets that the Luxembourg European Council said nothing more about that than to confirm Amsterdam. We insist that the Union needs substantial reform before the first accession by a new Member State.
(Applause) The start of the enlargement process must also be the start of a great discussion by all the social forces in the European Union, a discussion about the future of the Union itself and thus of Europe. This discussion, ladies and gentlemen, must also take place here in our Chamber, with greater vigour. The introduction of the euro and enlargement present us all with the question of the future constitution of our Union. They present us with the question of the future boundaries of the Union. The enlargement must have and will have boundaries. There must be more things in Europe than between heaven and earth, to quote Shakespeare, more than just in or out of the European Union. We must discuss them!
Ladies and gentlemen, in the 1950s our fathers had the courage and far-sightedness to abolish the thousand-year old antagonism between France and Germany in a European Community. For the first time for a thousand years, our generation of politicians has the opportunity to unite the whole of Europe on the basis of the free will of its peoples. Let us show that we have the same courage and the same farsightedness as our fathers.
(Applause)
Mr President, Presidents of the European Council and Commission, ladies and gentlemen, in the event that the negotiations with the ten countries from central and eastern Europe and with Cyprus are concluded positively, Europe transcending east and west becomes a fact. That is why the European summit in Luxembourg is an historic milestone in the history of European unification.
The brave vision of the founders, of the fathers of a communal Europe prevails once more. Europe unites in peace and freedom because it has accepted a revolutionary principle in international relations, namely that of Community integration.
The European Parliament wanted to avoid a new division, which would have left some countries at the side of the road, despite their enormous efforts to breathe new life into their democracies and market economies. The European summit sided with this policy. It offers all candidates the opportunity to negotiate with the Union as from the spring of 1998, even if the speed of these negotiations may vary according to the degree of preparation in each country.
The shadow hanging over the success of Luxembourg comes from Turkey. Europe had expected this country to accord actively with the principles of democracy and the state of law that apply in the European Union. To us it is evident that the rift in the political dialogue with Ankara must not continue, but it is equally clear to us that no solution for Cyprus is possible without a climate of trust and dialogue, where there are no threats or blackmail.
Ladies and gentlemen, I want to pay tribute to the Luxembourg Presidency, which has done exceptional work in perfect dialogue with the European Parliament. I congratulate Jean-Claude Juncker on his personal achievement, in his strategic role as President-in-Office of the European Council, but also as President of Ecofin and the Employment Council. I congratulate the Minister for Foreign Affairs and his entire team.
The summit on employment placed this new dimension, which had previously been missing and which is a big issue for our citizens, on the European agenda once and for all.
At the same time you have achieved an important breakthrough in the tax system. The Council has approved a package with a code of conduct laid down by the Member States for a tax system covering companies and savings balances.
Our appreciation is increased by the progress in the field of Justice and Home Affairs, spurred on by our former colleague Marc Fischbach, in the fight against international crime. But we are also worried. May I request confirmation from the President of the Council of the positive interpretation of point 3 of the conclusions, in particular the point that institutional reform will precede enlargement?
We also find a paradox, as do you, between an increasingly coherent and structured core around the Euro Council and an eventual enlargement of the European Union to 25 Member States. We would see no paradox if we had resigned ourselves to a multi-speed Europe. But we do not accept that, and our ambition remains to create a widened and cohesive Union, which is why we support the declaration of the three countries who wish to make a new enlargement dependent on preparatory institutional reform. That reform is badly needed to reconcile the consequences of the two dynamics, namely the dynamic of the euro and the dynamic of the enlargement.
Another worry of course concerns the financial prospects. Our fellow citizens undoubtedly value vigilant management of financial resources. But they also realize that no price can be put on every day of peace; that in the short term the enlargement will imply a cost that we will have to carry together, but in the long term it will be an asset for the entire continent.
We therefore hope that the coming months will not be poisoned by prosaic discussions on the appropriate return, and that the financial debate will not gain the upper hand over our political ambitions.
The family portrait, with 26 Heads of State and of Government, meant a great deal more than the traditional picture of an international forum. The 110 million citizens who are called to cooperate with us, will have to make enormous efforts to integrate their economies into the European Union. But they also have a compass. They have a horizon which is approaching. Over the coming months and years let us exercise our immense responsibility during the bridging period up to their accession into the Union in a dignified way.
Mr President, I would like to congratulate Mr Juncker, President of the European Council, in particular, along with the Luxembourg Presidency, for the remarkable energy they have shown to ensure that the two successive Luxembourg summits led to concrete results and to a balance sheet of decisions that are of a very high quality.
The decision taken in Luxembourg, on 12 December 1997, by the Heads of State and of Government of the fifteen governments, to commence accession negotiations with the ten countries of east and central Europe and with Cyprus as from the beginning of next year, is an historic event of major importance. The effect of this decision will be to put an end once and for all to the division of Europe, one of the most dreadful consequences of the Second World War. In order to avoid this decision remaining a virtual reality and to ensure that it is lasting, a great deal remains to be done; I am tempted to say the hardest remains to be done. The train has been placed on the tracks but, for the moment, it is going through a tunnel and its passengers are unaware of the countryside they are going to discover at the end of the tunnel. In the circumstances their anxiety is understandable.
According to well-worn tradition, the issues likely to upset institutional reform - the adaptation of the common agricultural policy to the new challenges of an enlarged Europe and the rural exodus, the financing of common policies and the financing of enlargement - have been postponed until later. But one day we will have to reply to the existential questions which the citizens of Europe are raising, and the sooner the better. What are the geographical limits of Europe? Whose vocation is it to be a member of the European Union? What sort of partnership should be proposed to the countries who, although their land is not European, have a European history and strong cultural and economic links with Europe, such as Turkey or Russia?
Regarding Turkey, the ambiguity of the proposed solutions has led to a rupture which it must be hoped is only a temporary one, for if not this would be tragic.
What will happen to our future relations with Russia, if the European Union opens up its borders to the east without first defining a global political architecture of the great Europe which encompasses Russia? What political content do we wish to give to an enlarged European Union in the area of defence policy, security and the project of a shared society?
If the accession negotiations are limited to searching only for the conditions by which the "acquis communautaire' can be extended to future Member States and put into practice by them - and this risk exists - will we not be losing sight of the most important thing, which is to set up a European political grouping capable of taking up the challenge of globalization and of avoiding cultural levelling, which would destroy the values of our civilization? What unity in the area of internal and external security, or of growth shared equitably do we want to establish between Europeans in order to obtain their membership of a common project? You cannot lead people towards their destiny blindfold. So these questions must be answered as quickly as possible for our European citizens, and the Amsterdam and Luxembourg summits have left them unanswered so far.
Of course, the work continues and it is not all bad, but it is still a step in the dark and future presidencies of the European Union will have their work cut out. I wish them lots of luck!
Mr President, as the second half of 1997 comes to an end, one might be tempted to think that the maintenance of statutory equality within the European Union prevails over all other considerations. Mr Juncker will understand what I mean, I am sure.
Indeed, the quality of a European Council does not vary according to the number of nationals of a Member State who take on the position of President-in-Office of the Council, nor does it vary according to the number of questions of detail that are settled. What is primarily important is its capacity to formulate true political directions. The European Council of 20 and 21 November last, which marked the starting point of a coordinated policy on the part of Member States with regard to the fight against unemployment, responded to that expectation. Still more recently, the Council of 12 and 13 December marked the official kick-off of a long process of reconciliation within Europe itself. The path to enlargement is now mapped out.
Of course, important questions remain unanswered, in particular those relating to the financing of Agenda 2000. But let us not be under any illusions. For the foreseeable future, there will not be, or there will no longer be, cause to resort to easy solutions, either in the area of policy or in the area of financing current European Union policies or those directly related to enlargement. This in no way undermines the historic nature of the European Council's decision to encompass ten countries of central Europe and Cyprus.
The most important thing in this decision is also, to a certain extent, and to use a well known phrase, the issue of what will remain when everything else has been forgotten. This means the number of essential points of reference on which the step towards a stronger and larger Europe must be based: I am thinking of human rights, respect for minorities, of a state of law worthy of that name. These have become obvious in our Member States and have been rediscovered by the applicant states of eastern and central Europe. The reference points or political criteria I am referring to are enshrined in the European Convention on Human Rights. Our Member States have signed it. So have the applicant countries. The same applies to the Turkish Government, which signed the convention long before the CEECs. We are therefore not asking the impossible of Turkey when we remind the Turkish Government to respect the principles they themselves have signed up to, the texts they themselves have signed and ratified.
Mr President, Mr President-in-Office, Mr Minister of Foreign Affairs, your presidency, which will soon come to an end, and for which I once again unreservedly congratulate you both personally and on behalf of the Group of the European Liberal, Democratic and Reformist Party, will have enabled decisive progress to be made in essential areas. Essential institutional reform, the defining of budgetary parameters, the laborious modifications both within the European Union and the applicant countries all indicate that the road is still a long one in order to achieve a European Union based on values which are ever more closely knit, ever more closely united; in short, this new order of peace, justice, liberty, law and prosperity that we want with all our hearts. The credit for having made a good start unquestionably goes to you.
Mr President, Presidents of the Council and the Commission, I too congratulate the Luxembourg Presidency on its excellent work.
We have seen how a country which is small in demographic terms can become great in political terms. And with that philosophy, our medium-sized group wishes to make some important comments, which are critical, but stem from our huge commitment to the building of Europe. First, I want to consider the employment summit.
We think it is a positive step that for the first time, at the request of the French Government, there has been a summit on employment, which is the biggest problem faced by European society and the societies of our individual countries. It is true that employment policy is still a matter for the Member States. However, the Member States have now solemnly and publicly committed themselves to solving the problem of unemployment and providing vocational training for the long term and young unemployed, within specified timescales.
I am also going to mention the obvious negative aspects: the fact that we continue to bow to the ideas contained in the stability pact, and the fact that there is no control over the autonomous power of the European central bank (although we must admit that the creation of the Euro Council shows a willingness to have a political government overseeing the European economy). We are not making the most of the synergy between the French and Italian proposals to reduce the working day to 35 hours, although we had the chance to extend this debate to the whole of Europe.
As for the European Council of 12 and 13 December, we basically agree with the great objective of enlargement, but there are still two major problems outstanding. The first is that the necessary institutional reforms have not been carried out, and we run the risk of converting Europe into a huge free trade zone. Therefore, we give our most wholehearted support to the idea that this institutional reform should take place before a single new member joins the European Union.
Furthermore, in many countries there is a belief that the cost of enlargement will be paid by the less well-off Member States, with solidarity policies being reduced, and the common agricultural policy weakened. We need to increase the financial perspectives.
We are also opposed to any discrimination in accepting new members. For that reason, we think it is a good idea to offer them all a range of possibilities. We think the European Union is taking a clear stance on Turkey for the first time. This is not a club for Christians. Turkey is a real candidate, but it has to fulfil the conditions. I do not want to repeat here the votes and circumstances of the customs union, but I do want to mention a very important related problem, because there have been declarations made by European institutions about the Republic of Cyprus, which I believe were inappropriate. We cannot renounce our acceptance of a single, legitimate government for Cyprus because of Turkey's view, or its threats. The people of Cyprus need to know that although there are two communities which have to work together, there is a single legitimate government.
Lastly, I want to say that we very much approve of the Council's declaration on the peace process in the Middle East. We bid farewell to the Luxembourg Presidency with affection and gratitude. We also want to thank President Santer, who has been working steadily, together with the Commission, supporting the work of the various Council presidencies. We often criticize him, but it is important also to support and encourage him in his tasks - if we do not want to neglect the Commission.
Mr President, Presidents of the Council, ladies and gentlemen, we are on the final approach to the end of 1997; the festive sounds and colours are even making an appearance in Parliament. The theme of the discussions in the European political institutions during the past year was Agenda 2000, the pressing question being how the gulf which divided Europe into two blocks after World War II might be bridged in a concrete manner, and how the old continent could once again become one Europe. The decisions of the Council on 12 and 13 December show that, although 12 countries were called, few were chosen, namely five plus one. The Greens regret that the Council opted for a two-tier model on the main issue. The choice made by the majority of this Parliament a few weeks ago was a different one. I do not think it we need to hide that; it does not help the countries concerned and it does not help our credibility. The choice we made in this Parliament was to start both the accession and negotiation procedures with all countries which meet all the Copenhagen criteria. What has remained of that is a group photo with eleven candidates taken on the 30 March. The true, realistic, bilateral negotiations have started with five plus one, and the other countries will be crammed to prepare for negotiations much, much later on. To them it is therefore only a formal accession procedure, not a negotiation procedure.
Those who were able to pick up the reactions from the numerous Eastern European journalists immediately sensed the enormous disappointment of those kept waiting, and the enormous joy for those admitted to immediate negotiations. What's more, it sticks out like a sore thumb that Slovakia, despite its serious political problems, is getting exactly the same treatment as the other four countries. This Parliament did want to support Slovakia with a clear accession offer, but did not want to start negotiations. As a result of the effectual cancellation of the start of the negotiations with the other four, Slovakia now enjoys exactly the same conditions. This in contrast to Turkey, which is receiving incomparably different treatment.
Already a few weeks ago, the European Parliament stated quite rightly that Amsterdam was insufficient to implement the fundamental institutional reforms. On that point the Council remains extremely ambiguous. But here, ladies and gentlemen, we have a key in our hands; no country can join without our agreement. That is why I would like to call on this Parliament to draw up a parliamentary strategy with the parliaments of the Member States and those of the candidate countries, that will lead to a reform of the Union which will make it enlargeable; and which will start a process that bridges the social and cultural gap between western and eastern Europe and develop authentic partnerships with all candidate countries, irrespective of their different ethnic and religious traditions. That way we will be able to support democratic and humanitarian strengths in all candidate countries, and that is our mission.
Mr President, like many of the speakers before, I would like to congratulate the Presidentin-Office of the Council and the Prime Minister for the efforts deployed by their Presidency. They have confirmed that a country which is not one of the largest can clearly demonstrate an extraordinary amount of energy in comparison to the size of its population. But it is now a matter of evaluating the European Councils, that is, the decisions taken by the fifteen Heads of State and of Government. The balance sheet seems rather uneven to us. Above all, I will talk about the second summit, that of 12 and 13 December, since we have already debated the very important employment summit.
December's summit clearly has positive aspects. I am thinking primarily of the confirmation of the desire of the Union to see the accession, in the near future, of the ten applicant countries of eastern and central Europe, plus Cyprus. It is a very important point and I understand the emotion the President of the Commission mentioned.
In addition, Mr President-in-Office, you have managed to put all of the applicant countries of central Europe in the same family photo, thus trying your best to reduce the establishment of the two distinct categories desired by the Commission. I congratulate you on this. I am happy to note that the negotiations will be speeded up for all the applicant countries as long as they achieve sufficient progress. In addition, you promise to strengthen substantially the aid which will enable them to accomplish this progress. Let us take note of these promises.
I also consider the confirmation of measures for the establishment of the euro and the recognition that euro zone ministers can meet together amongst the positive points of this summit. In this regard I am very happy with the stress which has been placed on the necessary coordination of economic policies.
The fact remains that many points, if not negative, are at least imprecise or vague. That applies to the enlargement. I will make four comments. The reduction in the distinction between the two categories of applicant countries does not mean that this distinction no longer exists. We will have to remain vigilant to avoid the negotiations ending up in a strengthening of the divisions, even a rivalry between applicant countries.
I would also like to express grave concerns regarding the necessary reform of the Union institutions, prior to enlargement. The European Council spoke of this, but with no precise commitment and without showing a clear and distinct political will. In this, too, we will have to be vigilant. There is the same imprecision and the same timidity regarding the future financial framework. The European Council remained vague on this and it is still not clear how we can realistically provide aid to the countries of eastern and central Europe, at the same time as aiding our own disadvantaged regions, preserving our common policies and promoting the creation of jobs. From this point of view, the European Council has, in a way, rushed headlong into this.
I am not satisfied about Turkey. In spite of what has been said this morning in this Chamber and to which I have listened attentively, I do not believe that the Union has a clear strategy towards Turkey. This lack of strategy is not new, I admit. It dates back to the 1960s. But was it really appropriate to devote such long paragraphs to this country in the final document of the Luxembourg summit? Paragraphs much longer and stricter than for any of the other applicant countries, running the risk of causing an explosion of national pride in Turkey and, even more serious, the risk of appearing ahead of ourselves with ulterior motives. It is through impartiality, objectivity and frankness that solutions will be found to this extremely complex issue, avoiding the regrettable blunders committed here and there. I am thinking, for example, of the references to religion when tracing the borders of Europe.
Mr President-in-Office of the Council, you have done a good job, and you are not responsible for the hesitations of the fourteen other governments. Unquestionably, you leave the Union in a better state than it was six months ago. The morale of the troops, if you will permit me this rather trivial expression, the morale of the troops has improved. But you know as well as I that the Union is progressing slowly. On numerous issues we are still at the stage of intentions. A great deal of effort is still required to turn these into achievements.
Mr President, the establishment of the process of access to the European Union of the countries of eastern and central Europe has been presented by the President of the Commission in Brussels as a wonderful present to ourselves, to the applicants and to the whole world. This propaganda is in contrast to the reality.
With regard to the European Union, it is clear that the process fundamentally challenges the common agricultural policy of the Treaty of Rome, which will be replaced by a free trade area favouring productivity to the detriment of employment and the environment. Thus the long term objective of the Commission will have been achieved, which consists of aligning European prices in the agricultural sector with world prices and of allocating the financial resources still available to a number of sectoral aids, as they exist or have existed, for textiles and shipbuilding.
Without doubling or tripling the European budget, that is, increasing taxes considerably, the benefits of the structural funds will have but a limited effect on the economic development of the countries applying for accession, which are at a pre-capitalist stage and must first of all reconstitute a national economy before being able to face up to outside competition.
Furthermore, is it really in the interests of these countries, having just recovered their freedom, to see their independence disappear into a European grouping which regulates all areas of political and civic life and, with a few percent of the vote, be unable to defend their own interests?
For France, it goes without saying that this Europe's decisions are not permanent ones. Our battle is only just beginning. Perhaps, indeed, the creation of the single currency will bring about the appearance of objective conditions which will enable the revolutionary forces of the left and right to take power. So all the supranational Europe activists will regret having forgotten that what is not based on the confidence of the people is illegitimate and condemned by history to disappear.
Mr President, the conclusions reached by the Presidency of the Luxembourg summit begin by stating that the European Council of 12 and 13 December constitutes a milestone for the future of the Union and the whole of Europe and that the commencement of the process of enlargement inaugurates a new era, ending the divisions of the past. We very much hope so, even if we do not share the emphasis placed on "new' ; Mr de la Palisse would call it new - there is no doubt about it, everything that comes later is new. However, we are concerned about what the new leaves behind: a divided, weak, threatened Europe, torn to pieces by ideological or racial hatred, a poor or destroyed Europe? No, Mr President; the Europe of today, not divided, not threatened and weak, not torn to pieces by racial hatred, not destroyed and hurt by poverty, is a collection of states of peoples which have freely chosen to live together and which, by the method of integration, have managed to overcome the hurdles of the past and become an economic and commercial power, a guarantee of stability and peace.
It is the integration process that has enabled us to reach levels of wellbeing never before reached for such a large number of citizens. It is the integration process that has enabled countries, torn by three wars in the space of a few decades, to build a peaceful and prosperous Community together. Integration, not mere intergovernmental cooperation; common policies, not mere commercial agreements in specific production sectors; integration, not a declaration of good will; integration, regulations, common laws. This term has been the reason for success and it is because of the instrumental use of this term in the Presidency's conclusions that we should not agree with what has been said; that the extension of the European integration model on a continental scale is a guarantee of stability and prosperity for the future. No, Mr President, the European integration model after Maastricht and, above all, after Amsterdam, has become a Community acquisition; we are leaving behind the Community method of integration to adopt the intergovernmental method, the new method very dear to those who have obstructed the construction of the European Communities right from the outset or those who have disputed them or been afraid of their commencement and successes.
My party supported the efforts made by the founding fathers and voted for the Treaties of Rome. It voted critically on Maastricht because it feared the risk that the single currency would become the master of any choice, excluding policy and the functions of mediation and synthesis. For this reason, we do not share the emphasis on this new era, on this future that will no longer be Community but intergovernmental, at the mercy of the changeable government majorities, of this or that country, whose parties in power today, in almost all countries of the Union, voted against the Treaties of Rome or, in the best case, abstained. However, if the new era means a Europe expanded to 21 and then to 27, the change will certainly refer to the geographical aspects, not to the quality of the Union or to its depth. Because that is what this is all about: without depth, without political union, enlargement will remain a territorial and statistical extension.
We do not mean to blame the Luxembourg Government, but there is no doubt that, apart from the decision on enlargement, in the perspective we have indicated, all the other important unresolved problems studding the Union's activity, have been forgotten or put on the agenda but not dealt with. We are thinking of unemployment, justice, majority decision-making - the symbol of greater democracy within the Union, the question of the European Parliament taking part in the European Conference on enlargement - full recognition of representation of the wishes of the electorate.
Mr President, once again Parliament has been excluded from the decisions and the future of Europe, and this is unfair and undemocratic.
Madam President, I should like to begin by congratulating the Luxembourg Presidency on its stewardship over the past six months. The presidency has been a model of openness and good practice and I particularly welcome the way in which it has anticipated some of the democratic provisions of the Amsterdam Treaty, in particular with regard to its relationship with the European Parliament and the justice and home affairs pillar.
For many of us one of the high points of the presidency was the special employment summit, a positive summit by any yardstick and one which saw agreement on a wide range of measures and principles. It was a summit which stressed the need for competitiveness, training, lifelong learning, greater employability, for using the European Investment Bank to the best possible effect, for giving better support for our small and medium-sized enterprises and for greater macro-economic coordination amongst our Member States. All of these were positive measures.
But if the employment summit was a success, last weekend's summit was a truly historic event. We are delighted that a satisfactory and sensible agreement has been reached on the so-called Euro-X. Informal discussions will, of course, take place amongst those Member States who join economic and monetary union in the first wave. But Ecofin is the body which is empowered to make economic decisions and I am glad that has been recognized.
The Luxembourg summit was also a success because clear agreement was reached on the process of enlarging the European Union. A European conference will be convened for all the aspiring countries and formal negotiations will begin in the spring of next year with Hungary, Poland, the Czech Republic, Estonia, Slovenia and Cyprus. This is surely the way forward.
As we all know, there has been some controversy over the past few days because of Turkey's reaction to the summit's decision. I have to say that Turkey's reaction is very unfortunate. The door has not been closed to Turkey - in fact, quite the opposite. A clear strategy has been mapped out for Turkey to move progressively closer to the European Union. I sincerely hope Ankara will consider its response.
As we all know, for enlargement to be successful, the European Union too has to change and we have to have policies in place to meet the new challenges of the years ahead. That is why Agenda 2000 is central to all our futures. We should therefore be pleased that the European Council saw the Commission's communication as a firm basis for agreement on a new financial perspective, and also as a basis for going forward on a wide range of policies. In particular, we all recognize that the structural funds have to change in the near future and that the common agricultural policy must be reformed in a quite fundamental way.
The Luxembourg presidency has been an undoubted success. Next we have the British presidency, and I believe that many of the initiatives which have been taken during the past six months will be taken forward by the British presidency. They will be taken forward, extended and reinforced. Because of what has happened over the last six months - the hard work, the conscientiousness, the diligence of the Luxembourg presidency - Europe is now more confident. It is now more coherent and much stronger as a result. The President-in-Office has done a fine job and his example must be taken forward and replicated. I congratulate him in the warmest possible way.
I have received seven motions for a resolution, pursuant to Rule 37, paragraph 2 of the Rules of Procedure.
Madam President, Presidents, allow me first of all to thank the many colleagues who have praised the Luxembourg Presidency. It is true that, as in the past, Luxembourg has demonstrated that small countries can achieve great presidencies. This is no accident, but is explained by the fact that small nations, not having their own interests to defend, can commit themselves fully to the common good and thus work for the progress of Europe.
What are the salient features of these last six months? In my opinion, the Luxembourg Presidency has achieved a double challenge: taking fundamental, even historic, decisions, and proposing a method by which these decisions may be achieved in a balanced and timely way.
After decades during which European action was above all dominated by economic interests, the social side has finally gained its rightful place, through the employment summit. In the future, economic decisions will have their social consequences; in the future, man, the citizen, will be once more the centre of European policy; in the future, thanks to the methods organized in Luxembourg, political decisions taken, both at European and national level, will play an important role. In the area of social issues, after Luxembourg, nothing will be the same again, and this is just as well.
The second historic decision concerns the launching of the process of enlargement which finally puts an end to the divisions of the past and reconciles the European continent with itself. The way to achieve this has been decided. Now it is for the applicant countries to prepare themselves economically for accession and for the member countries to review their institutions and policies, in order to be able to cope with the arrival of the new members. This will often be difficult, sometimes painful, but the issue is worth it.
For the process to succeed, it is of course necessary to establish a real Marshall Plan for those countries which, for decades, suffered the oppression of communism. Neither must public opinion be neglected, as the people, too, must be prepared for enlargement.
If the Luxembourg Presidency has been a success, it is due, of course, to the excellent work of Jean-Claude Juncker and his team of ministers, but also to the hundreds of people who have been mobilised during these long months so that their little country could serve the great Europe. To each and every one, a big thank you.
Madam President, Mr President of the Council, Mr President of the Commission, ladies and gentlemen, the European Council of 12 and 13 December certainly constituted a milestone for the future of the European Union and the whole of Europe. With the decision to expand to the East, the Twentieth Century is ending with a chapter of history that, only ten years ago, when the division of Europe and its people still remained a sad reality, no-one could imagine.
We are pleased that the political wish of our Parliament not to exclude any applicant country has been accepted and we are also encouraged by the establishment of the European Conference and a negotiation procedure for accession which lays down a strategy reinforced by pre-accession, with partnerships and assistance during the preaccession period, providing a differentiated approach without excluding any applicant country.
This is important because if the European Union, given its existing responsibilities, also wishes to be a politically responsible Union, it has the duty to provide assistance as a priority to the democracies ruling on shaky ground and looking to us for assistance and encouragement.
In this context, I hope that the problem of the accession of the Turkish Republic is dealt with, both by the European Union and by the national diplomacies, with the necessary care and sensitivity.
Although we all see the enlargement as an historic development and a political event of extreme importance, I wonder how it has been possible for the European Parliament, through its highest representative, to be excluded, and the only one excluded, from the annual Conference.
The process of enlargement, in fact, is a process of integration of peoples. This House, which answers directly to the citizens for its actions, has the duty and the right to take an active part in that process.
With regard to the decisions taken on monetary union, we are pleased with the progress so far made, which ensures a closer coordination of the economic policies in the third stage of monetary union. Coordination should enable the consistency of national economic policies to be checked; in the Luxembourg conclusions, we read that not only the risky budget situations but also the other developments which, if they remained, would risk calling into question the stability, competitiveness and future of the creation of jobs should be duly indicated.
The fact is, Madam President, that some countries have already far exceeded these situations with very risky budgetary policies, which will create a particularly serious situation for monetary union.
Madam President, we keenly hope that all the countries applying to join monetary union can do so and we are in no doubt that this can take place, but we are most concerned that certain economic and budgetary policies of certain countries are not being properly criticized.
Madam President, I will confine myself to the issue of enlargement. We are assessing the historic turning point represented by the prospect of a Union uniting the countries of eastern and western Europe. Many of the citizens of our countries, like those of the applicant countries, hope this will mean the start of the lasting establishment of stable and peaceful relations, relations of mutual development, on this continent. This is the great project for the coming century. All steps which can be taken immediately in this direction are welcome in our eyes and will have our support.
From this point of view, where are we after the last European Council of Luxembourg? I will mention two strong criticisms and one potentially positive point. The first criticism concerns the way in which the negotiations anticipated in the spring of next year are being undertaken, because it runs the risk of creating serious competition between populations and countries: competition between applicant countries, due to the different treatment being given to them - digging such gulfs goes against the declared ambition of unifying the continent; and competition between Member States and future Member States, due to the threats posed by the Union, under the pretext of enlargement, to the current beneficiaries of the CAP and the structural funds. Competition, lastly, within the fifteen members themselves, with the demand of a state like the Federal Republic of Germany to focus a part of its current contribution to the Union budget on other countries in the future.
The other serious criticism regarding the type of negotiations announced is the fact that they are about a relationship of subordination. The Commission is imposing draconian constraints of an ultra liberal inspiration on applicant countries with no regard for the achievements, the identity, the specific choices of each people concerned. This is not the way to treat sovereign partners whom we are proposing should join us. All this goes back to the heavy logic currently at work in the Union, which to my mind is calling for a deep reorientation of European construction. In this context, the decision to organize a European Conference between the fifteen members and all the applicant countries seems to be a sort of corrective, albeit partial, which opens up interesting possibilities. However, this is on condition that its jurisdiction is enlarged to economic and social questions and that it is opened up in one way or another to national and European parliaments as well as to representatives of civil society. In any case, a great building site has been initiated, and we will be there with one sole objective: to succeed.
Madam President, ladies and gentlemen, gentlemen from Luxembourg, the Luxembourg summit demanded honesty, credibility and responsible politics. The dealings with Turkey were governed by ambiguity and deviousness, one-sidedness and exclusion. Enlargement raises the question of how an active democratization process can be encouraged through the framework of the European Union. Such a dynamic would be a service to the people in Turkey who fight for democracy, human rights and the political solution of the Kurdish question. But the result of Luxembourg is a disservice, not a service, and will encourage precisely those forces in Turkey which are anti-European, anti-democratic and fundamentalist.
After Luxembourg, Turkey is faced with the fact that there is no prospect of accession. That should have been said clearly. Everything else is diplomatic eyewash. And this is the way history goes on, the history of broken promises and treaties. Since 1963, it has always been the European Union which has broken parts of the Ankara Agreement. Turkey has been waiting for 34 years. In Luxembourg, it was shunted into a siding.
Mr Juncker says that he will not sit down to negotiate with torturers. That is a laudably consistent attitude for an EU President. Consistent? Then for God's sake why do not you immediately block the customs union with Turkey, which the Council and Commission forced through come hell or high water? Why is NATO membership not suspended? Why do EU Member States, above all the Federal Republic of Germany, supply weapons to Turkey? Why are refugees sent back to Turkey, if torture is going on there? The fact is that the true interest in Turkey is a geostrategic, political and above all economic self-interest. The question of human rights is forgotten until it suits the European Union politically.
The role of Turkey is that of auxiliary policeman and aircraft-carrier, and Mr Clinton's raised index finger means nothing else. I would really like to ask you, Mr Juncker, to explain to me the difference between Slovakia and Turkey as far as democracy and human rights are concerned. What is the difference? Is not the true background to the exclusion of Turkey the question of the identity the European Union claims? The issue of the Christian Occident versus the Islamic orient; religion as the new element which builds entirely new walls. Is that not in turn the background for an almost paranoid, racist idea of 60 million Turks sitting on packed suitcases.
Above all, the implications of Luxembourg affect 3 million people of Turkish origin among us, and in the Year against Racism they must be feeling like third-class people. That is a wrong and irresponsible signal.
In spite of all that, Madam President, and not just because of Christmas, thanks for a very committed and very unpretentious Council presidency!
Madam President, I followed the Luxembourg employment summit with great interest and it was only one week before the summit that I heard Jean-Claude Juncker declare that it was necessary to reduce fiscal costs on labour and increase taxes on energy and emissions. Consequently, if it wants to create jobs, the European Union must put in place an ecological tax reform including, in particular, taxation of emissions and of energy consumption. It is an idea which has been close to my heart since the beginning of my career and I am glad that it is now becoming a majority view. I dare to hope that the action plans which the Member States are going to submit will take this need into consideration.
I have myself worked within presidency teams, in particular when negotiating the agreement on fighting desertification - the Intergovernmental Forum on Forests - in New York. Colleagues from other countries' delegations regularly thanked us for our efficiency and our work.
The people of Luxembourg have thus demonstrated that a small country is perfectly capable of handling the important tasks which fall to the Presidency of the Union. I am particularly glad that the criticisms regarding the size of our country, heard at the time of the election of our dear friend Jacques Santer to the Presidency of the Commission, have been stifled. I will conclude by congratulating the Luxembourg government for the efficiency of its work and by saying simply: "Small is beautiful' .
Madam President, it is slippery outside today, and I fell over and hit my head and so it may be a bit difficult to hear what I have to say. Things are also slippery for eastern and central Europe on the way to the European Union. How can we make sure that these countries will not fall over? We can do that by opening our market here and now to all their viable products so they notice the competition in our market instead of those companies failing on their home markets when we arrive. We can go through the "acquis' . Can it really be correct for them to have to approve 26, 000 documents of 80, 000 pages? I would suggest that we prepare ourselves by examining all the legislation and throwing out all the laws which were not confirmed by, say, three years ago. The Commission could then resubmit the proposals which it would like to see retained. The Council of Ministers could adopt them, most of them by qualified majority, and Parliament can always throw them out in the cases where there are conciliation procedures. In this way, there might be a chance that the volume of laws would be clearer and so easier for the applicant countries to accept. It would also be to our own advantage. We would then make the EU more flexible, allow some of the provisions to be voluntary instead of mandatory, allow some provisions to be decided at a lower level by decentralising and dropping the demand that Eastern and Central Europe be involved in everything. Should they also join EMU and Schengen in abolishing their borders? In that case, we might perhaps get the Czech Republic, Hungary and Slovenia in the year 2004. The summit in Luxembourg would therefore be the start of dividing Europe rather than uniting it. I think it is important that there should also be room for the small countries such as Luxembourg which is represented here in this chamber by the President of the Commission and the President of the Council. I would like to end by thanking Luxembourg for an impartial presidency, and so let us not implement institutional changes demanding more power for the larger countries, which might, for example, make it impossible to have two Luxembourgers in leading positions as is the case today.
Mr President, I can fully understand the furious reaction of the Turks now that it appears that their country, for the time being, and I personally hope indefinitely, does not qualify for membership of the European Union. Europe, after all, has never had the courage to speak plainly to Turkey. Europe has never really expressed its concern as far as the Turkish occupation of part of Cyprus is concerned, quite the reverse, in fact. In particular, Europe has never gone so far as to say, or never wanted to say, that Turkey cannot qualify for membership of the European Union because it is simply not a European country. Culturally, Turkey is not a European country, historically and anthropologically, it is not a European country, and strictly geographically, it is not a European country. So all the justified reservations about human rights violations are not exactly insignificant in this context, but they are secondary. For the past 30 years nobody has had the courage or the will to speak plainly to Turkey, quite the reverse. We have lost the opportunity thereby to build the very best relations and the very best cooperation agreements with Turkey not as a candidate state, but as a neighbour to Europe. This ambiguous European attitude is at the crux of the problem. Is Europe a confederation of free European nations and cultures working together very closely, or is it no more than a free market governed by the dogma of free trade, which does not take into consideration the geographic, cultural and historical meanings of the term Europe itself. The fact that no one has dared to speak plainly to Turkey leads me to fear that the second possibility is the case, and at any rate has made me a eurosceptic.
Ladies and gentlemen, at this stage in our debate, the Presidents-in-Office wish to take the floor once more in order to reply to the different speakers.
I will therefore willingly give them more speaking time. As you know, we will be voting at 11.30 a.m. and the debate will be continued this afternoon.
Mr President-in-Office of the Council, Mr Poos, you have the floor.
Madam President, I am also speaking on behalf of the Prime Minister, the President of the European Council and on behalf of the whole Council, when I thank the representative and non-representative speakers who have so far taken the floor in this debate and who have, for the most part, been full of praise for the Luxembourg Presidency.
They have said that the Presidency has first of all tackled the crucial problems, and, indeed, this is its primary duty. The most important problem we raised during the presentation of the Luxembourg programme was unemployment in Europe. With regard to this, we have found a method which, if it is followed effectively on the ground, will enable us to combat unemployment in Europe in a more efficient way than ever before.
The second problem was the enlargement of Europe. There, too, it was necessary to find a way of commencing negotiations under the right conditions, acceptable both to the fifteen and to the applicant countries. With regard to this too, we have, after long discussions and negotiations and many contacts and trips, found an adequate formula.
I also noted that many speakers have stated that the most difficult task still lies ahead of us, and they are quite right. Our own internal reforms, the reform of our institutions and the financing of an enlarged Europe are problems which have hardly been touched upon during the last few months. The greatest reforms are yet to come. Similarly, the applicant countries will have to make an enormous effort to satisfy the criteria and for each one to adopt the "acquis communautaire' .
A word about Turkey before I finish, Madam President, and a word on the Middle East. Along with the many speakers who have mentioned Turkey, and along with President Santer, I would like to underline the fact that the European Union's offer to Turkey has been a substantial one. We regret the deliberately negative presentation of this offer which has been made by the Turkish media and by the Turkish government. But in spite of this negativity, our offer remains valid, the door remains open and the ball is in the Turkish government's court. We will fully maintain our offer, as stated in the conclusions of the Luxembourg European Council.
One of the curious things about your debate, Madam President, was the reaction from Mrs Roth of the Green Group, who picked up the Turkish issue again, without much discernment. It was rather surprising for me to hear criticism with regard to this from a group which I thought cared about human rights and international law.
With regard to the Middle East, the declaration contained in the Luxembourg conclusions in a way represents a strengthened strategy on the part of the European Union with regard to the Middle East peace process. The Middle East has been a constant source of worry over the last six months and I am sure that it will remain one of the main political priorities of Europe during the weeks to come.
The position formulated by the Luxembourg Council has been somewhat criticized but I think it benefits from clarity and it avoids double meanings. What we need are short term measures of confidence to relaunch the peace process, and long term measures based on the principles of international law, the most important of which we have stated: the principle of the exchange of land for peace.
Ladies and gentlemen, this applause is indicative of the feeling of this House, and we will now move on to our voting time.
The debate will continu at 3 p.m.
Votes
I voted for this amendment of the regulation since it concerns the control body. I would like to state, however, that I am against subsidies for olive oil growing as such. If the subsidy were removed, this control apparatus would be unnecessary.
Quisthoudt-Rowohl Report (A4-0395/97)
We support those parts of the fifth framework programme for Euratom which are aimed at developing renewable sources of energy and at supporting the phasing out of nuclear power in central and eastern Europe. We think the Euratom Treaty should be fundamentally changed in this direction because we are very critical of the fact that we continue to give public aid at the European level for the growth and development of the nuclear power industry.
Research into and development of the sustainable sources of energy of the future could create jobs opportunities and should be the way in which European society prepares to enter the 21st Century.'
In Sweden we have recently taken the decision to create the conditions for a rapid phasing-out of our nuclear power industry. We regard that as a big step in the right direction, but unfortunately it is in stark contrast to the Euratom Treaty.
Parliament's amendments improve the Commission's proposal to an extent, but since the fundamental direction remains, we are voting against the Quisthoudt-Rowohl report in the final vote.
It is important to maintain a high level of research expertise. Research into energy should take place in the areas where sustainable sources of energy can be developed. Research into more nuclear power, such as into nuclear fission and fusion power, cannot be justified. Following a referendum, Sweden has decided to phase out nuclear power. In several EU countries nuclear power is controversial. I have therefore voted no to research into nuclear power and fusion energy, but yes to the four main programmes as in the final vote.
I would like to state that I do not share the negative attitude to nuclear power of the Group of the Party of European Socialists.
Soltwedel-Schäfer recommendation (A4-0386/97)
Mr President, at the time of our first debate on the technical specifications of the future euro coins, the European Parliament ended up admitting, after a great deal of controversy, that one side of the coin would be set aside for national symbols, and voted an article along these lines. Curiously, the Council does not seem to want to refer to this article. Let us hope that this does not mean a change in position on its part and that it remains clearly understood that the future coins will have one national side. With regard to this, the curious situation in which we are going to find ourselves should be noted since, unlike the coins, the notes will have two European sides, identical in all countries and with no national symbol, in compliance with the position adopted by the Council of the European Monetary Institute on 3 December 1996.
Furthermore, you may wonder why we should accept a decision from this institute as final, when there has been no democratic debate on it. Certainly, article 109f.3 of the treaty anticipates that the EMI will supervise the technical preparation of the future notes, but the existence or not of a national side to the notes is not a purely technical decision since it comes down to the choice of a completely uniform and thus rigid monetary union rather than a union that is sensitive to certain differences, with flexibility in case of serious crisis.
Similarly, article 105a of the treaty authorizes the European central bank to authorize the issuing of notes, but this relates to a basic knowledge of monetary policy and not to the right to decide on the principles of the single currency.
I last night put an oral question to the Commission on this subject. It replied that this choice was certainly the responsibility of the EMI and the ECB since the treaty did not apparently anticipate any other arrangement. This is wrong. Within the treaty is article 109f.4, which enables the Council to take all other necessary measures for the introduction of the single currency. Why is this not used? Are they afraid to hear the views of the different countries on this subject?
We would like to thank the rapporteur for the report. With this explanation of vote we would like to underline our fundamental position on the question, which is due to the fact that we think the coins should be designed so that the risk of allergies is eliminated, that attention should be paid to the needs of the visually impaired and that consideration should be given to the need for a firmly established identity for the coins. For these reasons we think that the euro coins should be nickel-free, that the denominations should be of different sizes and that the coins should have room for national designs on one side of the coin.
The Danish Social Democrats have today voted in favour of the Soltwedel-Schäfer report, which deals with the technical specifications of the future euro coins. The rapporteur emphasized in particular that the coins should be easily recognizable. This is particularly important when the coins are used by the blind and old people. In his report, the rapporteur proposes that the diameters of individual coins should increase with their stated value. The Danish Social Democrats support this idea and see this proposal in particular as something which could make the coins more recognizable and so benefit the blind and elderly. The Danish Social Democrats supported the amendment that, in making the euro coins, alloys should be used which release very little nickel if nickel cannot be avoided completely. In approving the Soltwedel-Schäfer report, the Danish Social Democrats would like to point out that Denmark will not be taking part in the third phase of economic and monetary union.
It is pleasing that the Council has accepted the design of a European and a national side to the new euro coins, which is an expression of the symbolic meaning and essential for popular acceptance. But it must be noted with regret that the Council has not met Parliament's demand to avoid nickel in the new euro coins altogether. However, I see the acceptance of the euro coins as a major step as part of the third phase of EMU, so I am voting in favour of the report, even though I am against the use of nickel in the coins.
Sindal Report (A4-377/97)
We would like to thank the rapporteur for a thorough report. With this explanation of vote we would like to emphasize that we are sceptical towards subsidies for the shipyard industry. A competitive shipyard industry, which can be effective in a functioning international market cannot be kept going by subsidies.
Despite the increased competition from further afield, shipbuilding remains an important European industry. Areas in the UK which have a shipbuilding tradition are very proud of their local shipyards and what they have achieved over the years. Harland & Wolff, for example, was virtually synonymous with the rise of Belfast as a powerful industrial city and has enjoyed the respect of Northern Ireland people for its determination to develop its business throughout the period of changing economic circumstances.
People in cities throughout Europe have much the same attitude towards their shipyards and believe, as I believe, that the European Union should try to help them face down unfair competition as much as it possibly can. I support the extension of the seventh directive for as long as the United States of America refuses to honour its obligation to contribute towards a level playing field in the shipbuilding industry. That is what we want most for our shipbuilders - that they can operate with the minimum of state support because they are operating in a fair competitive environment. We must continue to put pressure on the United States to play fair.
Within Europe, of course, we must also have a level playing field. Whereas I support the principle that individual Member States should determine their own employment and social policies, it should be noted that we, in the UK, continue to feel that our shipbuilding firms operate at a serious disadvantage compared to those in other parts of the Union. It would be easier to put pressure on the USA to contribute to fairer competition if that fair competition genuinely existed in the EU.
Parliament has noted once again that the Untied States, and other countries with a high naval construction capacity at world level, are continuing their repeated refusal to ratify the 1994 (!) OECD Agreement, which was ostensibly intended to 'normalize' conditions for competition in the sector.
In the circumstances, we are left with no alternative but to approve an extension of the term of the provisions contained in the Seventh Council Directive allowing national public subsidies for European naval construction to continue and remain in force until 31 December 1998.
We are nevertheless taking the opportunity to reiterate once more that we were right when we voted against that directive in 1994, because it is being more and more clearly proved that it meant we were going ahead with legislation and limiting subsidies when others were not and still are not doing so; the directive sought to standardize and limit national subsidies from Member States, leaving the door open for aid to regional government, and thus contributed decisively to reducing the size of the industry in countries where it was of strategic importance (such as Portugal), promoting concentration on certain more developed countries, for the benefit of large private groups.
A vote in favour of the extension under discussion today is a matter of the most elementary justice, but it must not allow us to forget the essential issues, nor the economic and social damage caused by the seventh directive.
In view of industry and jobs in Europe, there is no doubt that the Council's seventh directive on aid to the shipbuilding industry should be prolonged until the US ratifies the treaty on normal competitive conditions within the shipbuilding and ship repair industry. We should compete on equal terms, so the rapporteur is absolutely right in emphasizing that this aid treaty should be dropped when or insofar as international trade treaties fall into place. I therefore give the report my full support.
This help for shipbuilding has a complicated history, from which in our assessment an escape route which is truly right for the future can only be found through a concerted worldwide effort to renew the world shipping fleet to the highest standard of safety, navigation and environmental protection technology which is possible today. All attempts to dodge a solution of this central problem by restrictive measures or deregulation strategies will only prolong the endless loop of the world shipbuilding negotiations yet again. It is pointless to identify and accuse the culprit directly responsible in each case!
Postal services
Mr President, ladies and gentlemen, once more the thorny issue of postal services takes our attention. Having given the green light to the adoption of a directive concerning the improvement of common rules for the development of the internal market for postal services, our attention moves to the problem of terminal dues.
Indeed, some postal administrations apply duty to the distribution of post originating in another Member State at a level which does not cover the costs of distribution.
This arrangement results in international agreements which are out of touch with reality. The cost of the actual service is not being taken into account. Thus unacceptable practices of remailing and trade diversion have developed. There is thus an urgent need to clarify the issue and to give the operators visibility.
Through our resolution we are asking the Commission to take action by way of a legislative proposal, after consultation with the interested parties. We are touching on an area not covered by law, so let us give temporary opportunities by authorizing the service providers to set terminal dues according to their cost.
I support the concern of several MEPs who spoke against negative consequences of uncontrolled liberalization of postal services during the part-session in Strasbourg. In an oral question, they asked the EU Commission to act against such dangerous developments.
In various countries, the postal service demands special charges for incoming letters because the foreign stamps do not cover the distribution costs. In fact, the foreign postal service pays a specified percentage of the stamp charge to the distributing postal service in the destination country, to meet the costs of distribution. But this compensation payment is often below the cost of distribution.
The new charges were introduced by some countries to make up for this difference. This method is a direct consequence of uncontrolled liberalization, because the traditional postal companies, in competition with private companies, cannot afford to take on these systematic overheads.
These charges indicate the important difference between the absolutely free market economy and healthy competition as it is wanted in the EU. The EU wants to open up the internal market for postal services, but not at any price. Liberalization is desired, and is intended to bring advantages for consumers, as far as the range and quality of services are concerned. However, the prices of these services must always cover the overheads, because otherwise the door is open for wild and unrestricted competition, which will then have negative consequences for the job market.
It remains to be hoped that the Commission has actually recognized the problem, and will very quickly take steps to put it right.
Towards Christmas a few miracles occurred in this Parliament. The debate about this question for which my group also submitted a resolution has been moved from the Friday to the Monday, without anyone informing me of this. Nonetheless, not only did Commissioner Bangemann refer to me in the debate as having second sight, but the official press report of our services presented me as speaker, even though I was absent for valid reasons. What is more, I was presented as one of the signatories of the joint compromise resolution, despite the fact that I had not seen the text, let alone wanted to sign it: it contains nothing, or if you like, nonsense.
What is it about? The Universal Postal Union - UPU - has a convention. This contains a provision that the terminal dues are calculated by the kilo. This unit of weight can comprise one item of 500 letters of 20 gram. It is obvious that the delivery costs can therefore vary considerably. In a word, this regulation is not satisfactory. The IPC, a club of 20 operators, including all Member States, wanted to change this situation. The result was Reims-I, in which it was agreed that the end costs would be calculated on the basis of delivery costs of the destination country, varying between 50-80 %, depending on the quality. The Bundespost did not think this was enough, and has thought up a new system with La Poste Française on the payment of 85 % without the quality criterium; in other words, sponsoring inefficiency.
In my opinion it would have been obvious in a free internal market to give all universal service providers a free hand to arrive to at an agreement between themselves, on the basis of real costs and quality. As long as this is not expressly stated in the resolution, my group is not able to agree, and will therefore abstain.
It is up to the Commission to guarantee the free market and I call on it to do so!
Progress in the area of justice and home affairs
European cooperation in the area of security seems to us absolutely essential - at least in its intergovernmental form. Unfortunately, up until now, it has been marked by a weakness in the democratic control exercised by national parliaments.
The Group of Independents for a Europe of Nations has often proposed filling this gap by creating an interparliamentary body to follow up the actions undertaken in the area of the third pillar. Thus it must be clearly noted that the Treaty of Amsterdam, which is going to be submitted to Member States for ratification, takes precisely the opposite path. By transferring these areas from the intergovernmental area of the treaty to the Community area, it leads national parliaments to lose virtually all the powers they previously had, without replacing them with abilities of equivalent strength and quality at the level of the European Parliament.
In effect, the "communitarizing' of areas relating to visas, asylum, immigration and the international circulation of people will deprive national parliaments of many powers: 1) loss of the right of decision (which will be transferred to the Council or if need be the European Parliament, under supervision of the Court of Justice); 2) loss of the right of legislative initiative (which will become the prerogative of the Commission after five years); 3) loss of the power of prevention (removal of the unanimous decision procedure of the Council, in accordance with new article 67 of the EC Treaty); 4) weakening of the powers of control, which will become indirect, etc.
This eradication of national parliaments' powers is not compensated for by an increase in the power of the European Parliament, for two reasons. On the one hand, the European Parliament does not gain exactly the same legal rights as those lost by the national parliaments: in some areas the national parliaments lose decision making rights, whilst the European Parliament has conferred on it only the right to be consulted. On the other hand, as it is conceived, the exercise of these powers will distance the European Parliament from the concerns of its citizens, even though the areas covered by the third pillar are extremely sensitive, because they are closely linked to national sovereignty and to the security of goods and people. This distancing may cause fatal consequences, in particular concerning decisions taken on immigration questions, an area where the lax philosophy of the European institutions is well known.
In reality, the Treaty of Amsterdam proposes an increase in the lack of democracy in Europe. This is why we reject it.
Organized crime is a sophisticated international business that recognizes no borders. The European Union response is piecemeal, uncoordinated to a significant degree and primarily fought within national boundaries. Why is it that we can remove the obstacles and borders to ensure the effective functioning of the single market yet we cannot apply the same principles and practices in the war against organized crime?
It would be correct to say that some progress has been made in the area of justice and home affairs under the Irish, Dutch and Luxembourg presidencies. However it must also be acknowledged that it is lamentably slow and much more needs to be done. Interior ministers seem to be more interested in protecting their little empires than winning the battle against criminals.
It is also extremely disappointing to note that only five Member States have ratified Europol which has a critical role to play in the area of cooperation across frontiers. This fact is symptomatic of the problem.
Let us hope when we discuss this issue next year we will be able to report that real progress has been made.
Billingham Report (A4-0357/97)
Mr President, ladies and gentlemen, the question of services of general interest is one of the themes for discussion within the context of the Intergovernmental Conference.
By introducing a new article, article 7, the Treaty of Amsterdam ranks this notion of general interest service amongst the common values of Europe. We can but congratulate them for this. But what a path has been trodden since this demand by the European Parliament! We can quote the great areas of liberalization: electricity, gas, postal sector, air sector. At each stage of liberalization, the notion of market value gained the upper hand over the notion of public service. And the citizens of Europe could not accept this.
Now, this notion of public service must be continued through the establishment of a charter stating its great principles. At the beginning of the century, the French School of Public Service was able to set out the great laws developed by Léon Duguit. It is now Europe's turn to take over on behalf of its 350 million inhabitants. It will pay dividends for European integration!
The Billingham report is a positive, sensible response to the Commission's Communication on services of general interest in Europe, an issue which has been neglected at the Community level for far too long.
For Europe's goals of economic and social cohesion to become a reality, for Europe to be a citizen's Europe, the EU needs to intervene in the sphere of public services, which are fundamental to each and every European citizen.
All European citizens rely on the provision of basic services such as electricity and water, transport and postal services. And only EU-wide action can solve the problems of poor cross-border postal services or over-priced airline tickets.
But although Europe aspires to running a frontier-free market, the EU cannot regulate these transfrontier vital services. European citizens are therefore being shortchanged, for the rhetoric of the single market and a Europe for the people sounds empty if they cannot expect equal access to essential goods and services.
The EU's track record on this is poor and needs to be improved. It needs to define, specify and regulate the services of general interest so that European citizens can be sure that they are receiving a consistent and fair service, wherever they live in the EU.
The inclusion of the new article 7d in the Amsterdam Treaty is therefore to be welcomed. This recognizes the notion of services of general interest as one of the common values of Europe and as a principle of Community law. But positive action now needs to be taken with the establishment of a European Charter for Public Services, European Parliament scrutiny of proceedings, and special responsibility for public services to be designated to a Commissioner and Directorate-General.
If we want the single market to work we have to have Europe's citizens on board, and we can gain this by providing good quality services and so help increase social well-being.
It is good that the EU recognizes services of general interest and that deregulation has limits. The citizens must be ensured access to services of general interest, such as post, telecommunications and transport, on equal terms and at reasonable prices. At the same time attention must be paid to the effects on the environment, social security and employment.
Under the principle of subsidiarity, the Member States should decide how and by whom services shall be carried out, define levels and quality and the way rules operate.
We have therefore voted no to the report, since we are opposed to the proposal for EU legislation in the area. No such new competence is given under article 7d of the Amsterdam Treaty.
I welcome the Billingham report on services of general interest and commend the 238 Members of this House who voted for a better deal for public services and the setting of minimum standards throughout the European Union.
Mrs Billingham has, to her credit, worked hard to achieve a consensus and a report which should have received a strong majority. The Christian Democrats and Liberals have let down the citizens of the EU by withdrawing their support at the eleventh hour and voting against.
Getting progress on EU minimum standards for public services has always been a slow and painful process. With this vote today, we have, I believe, turned the corner. Article 7d in the Amsterdam Treaty and this report call for a stronger commitment in the area of public service delivery, and this means we have made a historic breakthrough. An observatory on public services to act on behalf of operators, consumers, trade unions and employees will be a major leap forward.
Charging one Commissioner with responsibility in this area will begin to embed the notion of public service delivery and standards in the Commission's legislative process. Our own House should continue the work in the Billingham report by allocating the brief of public services to a parliamentary committee. We acknowledge and welcome the fact that Member States will retain the remit for the provision of their own public services.
People of Europe will thank us for voting through this report. They will, in the long term, be better off as a result of our attempts to ensure that the basic level of public services is affordable and accessible to all, regardless of who the provider is.
The rapporteur has been inclusive in all her discussions on the issue of public services. I hope that the opponents of this report will come round to the view that this is in the interests of their voters, and begin to work alongside my political group to ensure an improvement through the setting of minimum standards, to do better for Europe's citizens, and promote the idea of a socially cohesive Europe which is not only a single market.
Let us not forget that the Social Chapter started out life as a social charter and that a public services charter may well graduate into a stronger commitment by the EU to deliver public service provision, based on a strong dialogue between employers, employees, consumers and operators.
The Commission defines utility services as services which are of general interest and which are provided by public authorities. These services are often provided on a commercial basis, so as far as the free market is concerned, as the committee is correct in pointing out, there should be a uniform set of rules for the Union as a whole. As the committee emphasizes, these services should mainly cover important network services, such as provision of water, electricity, gas, railways, radio, TV, telecommunications and postal services. It is therefore pleasing to see that the Commission and European Parliament are united on this point and it is therefore with great pleasure that I can support the committee's report.
In connection with the debate on efficiency with regard to services of general interest, I would like to point out that economic efficiency does not take into account quality and the protection of human values. The number of teachers per child in school is certainly a measure of efficiency which is in fact used. However, at the same time (and inversely proportional to the measure of efficiency) it is a measure of the quality of teaching. It is inappropriate to use ideas of economic efficiency when the activity concerns core activities in public services, such as nursing, caring and education.
(The sitting was suspended at 12.45 p.m. and resumed at 3 p.m.)
European Council in Luxembourg - Six months of the Luxembourg Presidency (continuation)
The next item is the continuation of the debate on the Council statement on the six months of the Luxembourg Presidency.
I would like to welcome the presence among us of the President of the European Council and the Prime Minister of Luxembourg, Mr Jean-Claude Juncker. The President of the Council has given an example to us all by following the entire debate that is being held on the review of the Luxembourg Presidency. I would like to stress this and I would like this example to find imitators. Although it is not customary for such comments to be made from the Chair, I would like to say that I think I echo the feelings of all our colleagues when I express my appreciation for the Luxembourg Presidency, which is coming to an end in a few days' time. It has been an example to us in many things and I think that the Prime Minister, Mr Juncker and the Foreign Minister, Mr Poos, who had to leave, deserve the congratulations of the European Parliament for their willingness to work with us and for the excellent way in which they are bringing to an end the presidency of a small country, which demonstrates once again how successful the Luxembourg Presidencies have been and how much the presidencies of the smaller countries have helped to promote the concerns of the European Union.
Mr President, Mr President-in-Office, a sense of modesty prevents me from crowing with nationalistic delight about the Luxembourg Presidency, but I all the same I would like to say that this Presidency has, once more, proved its know-how and commitment to Member States, when its size does not predestine it, in a traditional national perspective, to play an international role. It has become apparent over the months, that the Luxembourg Presidency has spared no efforts, and with success. Everyone has recognized that this morning.
I would first like to return briefly to the employment summit, a poisoned present if ever there was one. It has been a success, considering all the reticency and unspoken words. This success is largely due to the enthusiasm of the presidency. It has in fact worked on the squaring of the circle, for it was necessary to respect national jurisdiction in the area of employment, not to increase budgetary expenditure and, however, to define precise measures and above all to commit credits which we were able to clear in the European Union budget thanks to the collaboration of the European Parliament. I think that the Council is finally going to agree, indeed has agreed, to give a legal basis to a truly European policy on employment.
As far as last week's summit is concerned, it clarified the approach and methods of the European Union for the years to come. There too, we succeeded, in Luxembourg, in not dividing Europe, in giving the countries of Europe a true perspective of accession. Quite a lot has been said this morning on the problems which remain in the path to be followed. At the same time as finding a solution to these problems we must, I think, move reflection further on regarding the limits and future configuration of an integrated European area. This space cannot stretch into infinity and I therefore think that, whilst opening up new perspectives through this summit, we must also open up a new reflection on the future shape of Europe.
Allow me to say a word more on the work of the presidency in other essential areas. The presidency's initiatives in the area of foreign policy were fruitful and useful in many ways. I would, above all, like to underline the attitude of dialogue and permanent openness of the Luxembourg Presidency with regard to the European Parliament. Members who participated in conciliation meetings noted this. This attitude marks a turning point all the more important - and I insist on this - since the reforms of the Treaty of Amsterdam regarding codecision will make interaction between the Council and Parliament frequent and necessary in order to get results.
Finally, I would like to note that, in the path towards the euro, the European Parliament is finding its place, thanks to a good understanding with the Council, in particular during the long weekend of the 1 and 2 May. Furthermore, it was noted that, in the context of the third pillar, the Luxembourg Presidency has opened up a new means of collaboration with the European Parliament, in an area which is largely intergovernmental.
Mr President, there are many individual issues on which the Luxembourg Presidency has accomplished important work and has managed to reach agreements. I am thinking in particular of taxation, an area in which the presidency has truly achieved a breakthrough.
Mr President, the Luxembourg Presidency has shown that for the country who assumes the presidency, the best way of helping oneself is clearly not to focus cautiously on your own interests, but to serve others by adopting an offensive and positive attitude in the face of the European task. I think that this is a message which Luxembourg and European opinion should know. Let us not forget this historic lesson.
I would like to thank Mr Fayot. What he said is very true and I admit I allowed him to run over his allotted speaking time considerably in recognition of his very consistent work in this House.
Mr President, I hope that if I point to my work I might perhaps gain a second or two?
It was less than nine years ago, yet worlds away. On 1 August 1989, on the Austrian-Hungarian border, a first breach in what was then still the Iron Curtain was made. The opening of the Brandenburg Gate a few months later began the collapse of the Eastern bloc, and simultaneously resulted in the creation of free, sovereign and democratic states, which have now rightly reminded us of their position as candidates for membership of the Union.
The Union is facing this historic challenge. The enlargement to the East actually promises enormous political and economic gains for us all. Gains in security, and as far as external security is concerned I believe that I do not have to justify that. We must work on the gains in internal security. New economic opportunities are linked to this enlargement to the east, and one would expect to find agreement and even enthusiasm in Europe. There is none to be found, or very little. They are outweighed by scepticism and fear.
Even in Austria, my country, which is returning for the first time for many years from the periphery to the centre, many people are afraid that uncontrolled cheap labour and cheap agricultural products will rush in. In other parts of the Union, people are nervous about the money from the structural and cohesion funds. In this situation, we must ensure that we make clear to all those who are affected that there is nothing to fear. At least, not if we use all the opportunities of the enlargement, and not if, to the extent that it is necessary and justified, we ensure that no-one is left behind, by careful negotiation results with appropriate transition rules, and if necessary also with individual, targeted support actions.
A final word of congratulation to the Luxembourgers. They have shown - as has been said several times today - that a small country can contribute a great deal to Europe. I hope that Austria, which will take over the presidency in autumn next year as the next of the small and medium-sized Member States, will carry out this task as well as Luxembourg has.
(Applause)
Mr President, like the previous speaker, I will wait until I have finished my contribution before giving my plaudits, but I acknowledge the fact that they are going to come.
If I do nothing else in the time available to me, I want to say a very sincere word of thanks and congratulations to the Luxembourg presidency. Well done, we are proud of you! Not just as Luxembourg, but we are proud of you as a small nation, and you are certainly showing the others who have been there before you and those who are coming immediately after you, how to do a good job. Your pursued the agenda that you laid before this Parliament with skill and determination, with diplomacy, and at times with strength when necessary to ensure that you achieved your objectives. Well done, we are proud of you, and may others learn from you.
The summit represented a significant step forward in the ongoing evolution of the European Union. That is particularly so in the context of the next wave of enlargement, an event which will transform the Union significantly, ensuring that the EU of the next century will be very different in configuration from that of the 1990s and is also of great symbolic importance given that it involves many of the countries in the former eastern bloc. The decision to open negotiations with Poland, Estonia, the Czech republic, Hungary and Slovenia is genuinely a historic one. This, more than anything else, marks the end of the cold war and the bridging of the divisions that have existed in Europe for much of this century, and for this reason alone the summit gives cause for great satisfaction and is the culmination of years of work.
Ireland has much to offer the new applicant states as a model for what can be achieved with the help of EU transfers and policies, and I personally look forward to the forging of new and deeper relations between the applicant states and Ireland, particularly in the areas of trade and tourism.
Enlargement is also vital to the long-term development of the EU itself. However, this enlargement must take place in a structured fashion and at a steady pace in the interests of both the Union and the applicant countries. There are clear implications for the EU's decision-making process and the shape and size of the budget; and regarding the budget I am satisfied with the decision of the summit not to pre-empt the detailed negotiations that have yet to take place on the budget for the period 2000-2006. But I am not altogether convinced that the budget ceiling on spending as currently constituted is wholly practical. If we are to meet on the one hand the demands of enlargement, and the need for transitional financial arrangements for existing Member States on the other, then a greater degree of budgetary flexibility may be required.
Thank you, President-in-Office and thanks to Luxembourg; and let us hope that everything goes well with the new presidency that is about to begin.
Ladies and gentlemen, you have all been trying to take advantage of the same favour I extended to Mr Fayot. I cannot really refuse you as you probably more than deserve them.
Mr Juncker, you are right. The most important decision of the summit was to decide on no postponement of the euro. But that has consequences. Even intelligence, prudence and tireless commitment must be measured against the requirements which are set by the introduction of the euro. We need as a counterweight an effective, jointly coordinated policy against mass unemployment. You might say that in Essen there was a pursing of the lips. In Luxembourg there was a trial whistle. A first test run may be useful, but not enough to get a grip on the problem. The aims have too many loopholes, and you know that.
Second: regarding the setting up of the European central bank and Euro-X, really the softest possible form has been found: informal, vague task description, unclear definition of the opt-outs.
Third: regarding tax harmonization, to a large extent it has remained as intended. Even the code of conduct has as many explanations of exceptions as a Swiss cheese has holes, so considerable work remains to be done there. We should not fool ourselves. Gramsci said that optimism of the will is needed to do anything. But pessimism of the intellect is also needed. Very much remains to be done, too much. At least the starting line and course are sketched out, and the Luxembourg Presidency must surely be thanked for that. When we in Germany manage to make a political change of course, we in Europe can probably learn to go actually together in a correct - more productive and with more effect on employment - direction.
Mr President, we have heard a lot about the future of the Union in the coming months and what Luxembourg has done to prepare it for that future.
However, the last six months have been tragic for the people I represent. The farming community in Northern Ireland, which forms the basis of the economy of the country, is on the verge of total and absolute collapse. As Mr Hume, one of my colleagues, said recently in a speech on Northern Ireland: ' We are facing days that can only be compared to the Irish famine.' That is how serious it is.
This has come about because in the last six months farmers and the ancillary agro-industries of Northern Ireland have been discriminated against. They have beef health standards and traceability standards not matched anywhere else in Europe, and yet Europe has closed the market to their produce.
I have to say with great regret that if in the last six months we had had far more determination from both the Commission and the Council this calamity could have been averted. I trust that something in the last days of the Luxembourg presidency will help to redeem this.
Mr President, Mr President of the Council, Mr Commissioner, I would like to join the ranks of those who have congratulated the past Presidency on its successful activity in many areas. In the area of employment policy, it must be measured against what happened before.
I would like to concentrate on some points of external policy: the questions of Turkey, the Near East and - if there is still time - Yugoslavia or former Yugoslavia. The President of the Council made intensive efforts to come to an agreement with Turkey about how this important process of rapprochement between the European Union and Turkey can happen. The President of the Council found some public words which can be called undiplomatic or honest, depending on how one sees things. I am not so critical or sceptical about it, because I believe that we have entered a phase in which we must talk openly and honestly to Turkey. If there are reservations - reservations with good reasons - they should be expressed openly. I have spoken critically, even in this Chamber, against a decision or recommendation of Christian Democratic parties about the relationship with Turkey, because of the differences of religion. But as far as the differences in questions of human rights are concerned, or differences in questions of how one relates to one's neighbours and starts conflicts or not, there are serious differences which must be identified beyond the political forces in this Chamber, but at the same time the firm will to enter discussions with Turkey. I would like to say clearly once again, even to Turkey, that what happened in Luxembourg is not closing the door but opening it. But even to friends, one must be critical where critical comments are appropriate. What matters now is to see whether something can be achieved with specific agreements.
As far as the Near East is concerned, you were also very active. I had the opportunity to be in Israel, Palestine, Jordan, Syria almost in the footsteps of the Council Presidency. I saw that very good approaches were disseminated here. We see that the Arab world demands much more from Europe than we can give at this time. Thank God, no longer against the USA, but altogether in cooperation, always as a strong - sometimes quite independent - partner, but a great deal happened here too. That also applies to Yugoslavia. I hope that we can make more progress under the British Presidency, based on your preparation. We must make it clear that we stand by Dayton, that we insist that war crimes must be punished, that there must be true peace and cooperation.
Finally, my congratulations again on the Luxembourg Presidency. As has already been mentioned, Austria will likewise have the Presidency in the second half of 1998. We are a small country like Luxembourg. But one thing is exemplary, first in Luxembourg, second in Austria: low unemployment. I hope that the European Union will soon reach the average of the Luxembourg and Austrian unemployment levels.
Mr President, ladies and gentlemen, under the energetic and imaginative leadership of Luxembourg, good, noteworthy progress has been achieved in the field of internal and legal policy, in many particular fields, from organized crime to delivery of documents in civil and commercial court cases. What matters now is to combine these individual steps into a total concept. We must make the European legal area co-extensive with the European economic area. We have become used to being able to claim the whole internal market for commerce. The legal instruments which protect commerce are still blocked by national internal borders. Now we must therefore ensure that, wherever trade throughout the Union is possible, we also provide legal protection throughout the Union. For this purpose we need a convincing total concept, which does not consist of transferring national legal systems to the Community, but which ensures that there are legal instruments with Community effect where Community trade is possible. That must be at the centre of the work in the legal and internal fields in future.
If you will allow me a comment on the side, Mr President of the Council: If it is true that secret data from the Schengen computer has been sold to organized crime, as the Neue Zürcher Zeitung has reported, that would be an unprecedented scandal and would have to have consequences both in the security system and for the responsible individuals, and I believe that it would be altogether advisable if the President of the Council would look into it, even though the Union has not been responsible for Schengen up to now.
Mr President, I would like to stay with the issue of enlargement and Turkey, and to stress that we have all been impressed by the Luxembourg presidency and by the personal intervention of Prime Minister Juncker in combining honesty and dignity with a political spirit of conciliation and political vision.
The big question for me is: after the Luxembourg session comes to an end what will happen and how will our achievements be maintained?
I think that the first precondition for continuity is for the British Presidency to stick to the decisions of the Luxembourg session, which were not due to any veto and which have so far been the most unifying decisions that we have had with regard to Turkey.
The second thing is that the European Union must reserve the right to draw up policies that relate to itself and not yield to the demands of the United States, which is what we saw yesterday at the political session of NATO foreign ministers, with the attempt of Mrs Albright to present a European Union which would be a Banana Republic of the United States.
Thirdly, the European Union must resist - which is very easy to do - the ridiculous threats of Turkey, which is brandishing the 2.5 billion dollars for the purchase of aeroplanes until the year 2000, or the 3 to 4 billion dollars for the privatization of its energy industry or, even more so, the 150 billion dollars over a period of twenty years for the purchase of weapons. I think that the European Union must maintain a cool-headed, unequivocal and unshakeable position, especially when it is faced with provocative actions such as those of Minister Tselembi when he says that they will boycott European businesses, with the exception however of the United Kingdom, which will hold the presidency, France and Italy.
With these preconditions and with progress in the Cyprus issue, I think that Turkey sooner or later will take advantage of this opening of the door offered to her by the European Union by taking of course the necessary steps to solve the Cyprus problem, through respect of international law and human rights and through the peaceful solution of the Kurdish problem.
Mr President, as ever when judging the results of the Commission it is a case of pluses and minuses. I think the result is best summarised by a colleague of mine who said: it is less than we hope for, but more than we expected. That rather expresses my feeling. I find the fact that the mechanism which also leads to the coordination or the disciplining, if you like, of the EMU, now also includes employment very positive. I have a strong impression that a very large number of representatives of Member States do not quite understand what this means and must mean in the future.
There are some positive issues, but it will not surprise the Prime Minister that I in any case am disappointed about what has happened in the sphere of taxes. I do not reproach him for this. I know there is resistance, but to shift taxation either to investigations on national level - while we know that, in a kind of prisoner's dilemma, we do not dare move because a competing colleague Member State will carry off the prize - or by passing the mandate on to Ecofin, where ultimately there must be unanimity in decision-making, does not exactly fill me with enthusiasm for the future, especially as I know that if there was one negative factor in the preparations of the summit, it was Ecofin. I will return to this topic.
The most important issue seems to me the much welcomed presidency and the result they have delivered in looking forwards to the follow up. What does this mean for the future? In my opinion, extremely important new opportunities have been created for the coming years, but then we must, and I mean at the level of the Council, the Commission and this Parliament, sink our teeth into this hard-won result. Because though we might see the result as a step forward, there are government leaders who left the summit, went back their own country and said: we can simply carry on as before. Look, if this is the attitude amongst representatives of the Member States, then there is still an awful lot to do. I think we have to be exceptionally alert and active in this.
I am obviously disappointed that social VAT, as I will call it for convenience sake, was not accepted. Not because it is a pet issue in the Netherlands, but because I actually think it is ridiculous that Member States do not allow other Member States to start experiments in this field. I really do not understand what it is in the Council that it makes it want to block this possibility. I would like to ask the Prime Minister if I may interpret the text to mean that the Netherlands is allowed to see where the ground lies, in other words is be able to start the experiments.
The subject of economic coordination strikes me as equally important for the future. Will the balance which was incorporated in the employment chapter, in the results of Luxembourg, also be put into practice? I can see people thinking this is coordination, this balance has to be introduced via Ecofin. It think that is simply ridiculous. Up till now this has not been the obvious institution to accomplish a balance with employment. I am also concerned for the sake of the future presidency, because the many contacts that I have had I notice that an enormous amount of missionary work has to be done, that there is an impression that Ecofin is better suited to coordination. I would find that incredibly unfortunate, and absolutely not in line with the Treaty of Amsterdam.
Briefly and to the point, the Luxembourg summit was a start, a very important start. The results are extremely important. But it was a merely a start. A great deal of undercoating still needs to be applied, a great deal needs to be done finally to wrap the term flexibility in genuine certainty. A great deal needs to be done in the field of taxation, etc.
But I would like to conclude with expressing my appreciation just once more - it risks becoming boring - towards the presidency, because I am convinced that if it had not been launched so toughly and firmly by Jean-Claude Juncker, we would have been discussing a very different result. As far as that is concerned, my thanks.
Mr President, Mr Commissioner, ladies and gentlemen, 21 November 1997 is a noteworthy date. The Heads of State and of Government finally made up their minds to avoid big words at a summit, and agreed on concrete decisions. Subsidiarity was ensured. President of the Council Juncker said rightly that we all have the same disease, but do not necessarily need the same medicine. In Luxembourg, the content of the approaches to the common employment strategy on which the Essen summit decided was filled in. The main concern of the citizens of Europe is now also the main subject of those who are responsible for government, that is the fight against unemployment.
The most important findings from our debates in the European Parliament with a highly committed President of the Council were put into effect. Retraining and further education, training and jobs will be made possible for young people under 25 within six months, and for the long-term unemployed within one year. Small and medium-sized companies are actively supported by the European Investment Bank. Budget resources are restructured, and our Parliament played a leading role in this. Luxembourg is also a rejection of the Utopians who thought that additional programmes at European level and costing billions could solve the problem. Anyone who says that this can be financed is fooling the citizens. It is also a slap in the face for those in Germany who claimed in advertisements that the German Federal Chancellor would block it. On the contrary, here one of them has used his great influence to achieve unanimity for results which can be put into effect. Our colleague Mr Wolf will therefore also be wrong with his hope for a change of government in our country. Mr Wolf has often been mistaken, but not usually the German Federal Chancellor!
Back to Luxembourg. Jean-Claude Juncker made it clear that 2 + 2 = 5. The reason is that there is a European added value, through coordination, model projects and ever more intensive exchange of experience. The future annual balance sheet of the national campaigns based on European guidelines has every chance of becoming a success in relation to group dynamics. The employment summit shows that the European medal has not just one side, the economic, but equally the other side, the social. Congratulations, Jean-Claude Juncker!
Mr President, Mr President of the Council, even the fact that a snail's pace continues to be declared in European integration changes nothing of the positive image of the Luxembourg Presidency. Because, as a German author says, progress is a snail, but it moves, and it moves forward. It can therefore be said that in the field of tax cooperation, in the field of employment policy, there have really been the first steps towards letting citizens feel that they are better understood in what goes on here at the European decision level. I think that in this Luxembourg Presidency it has become very clear that taking responsibility and leadership quality are just what a presidency needs. That should also be emphasized in relation to economic and monetary union.
It is certainly right to emphasize, again and again, the date of the start of monetary union, 1 January 1999. But at the same time the house tasks must be done. Here I would like to say to the Council Presidency that this European Parliament has certainly always done the house tasks very quickly. But it would be good if all Heads of State and of Government, and above all EU finance ministers, would use clear language about political responsibility in their testimonies, promises and messages. Here I regret very much that the Luxembourg Presidency could not finish with two further positive results. I mean here a positive decision about the presidency of the European central bank. I think that the way in which the staffing discussion has been conducted is not good for the future credibility of the independence of the European central bank, and I hope that before the end of the year a solution may still be given in this area, so to speak as a Christmas present for monetary peace.
But I also think that it would be important, precisely in the field of monetary union, not just to find temporary solutions for the Euro-X Council, but also to make a clear statement of who has what responsibility for macro-economic interrelated decisions. Here we can give not only the European finance ministers, the national central banks and the European central bank responsibility, but I would also emphasize very clearly from Parliament's point of view that there must be a triad between the Council, the European Parliament and the Commission, as far as responsibility for both economic and employment policy guidelines is concerned. We really need concentration here. We do not need different orientations, so that the Member States, which obviously remain responsible here for economic and employment policy, create added value, and anyway no coordination.
I therefore insist that the demand of this European Parliament for inter-institutional agreements in relation to the development of economic policy guidelines for the European Union and its Member States remains a current demand even for the next Council presidency.
Mr President of the Council, if you could contribute, even after the end of the Council presidency, to ensuring that the Economic and Finance Committee of the European Union does not argue only from monetary and financial points of view, but by its composition can also consider the economic policy arguments, that would certainly be an improvement which would be valued positively.
Mr President, when we discussed the Luxembourg Presidency's programme in July, I drew your attention to the presidency's intentions with regard to fiscal harmonization which had the aim of ending all unhealthy fiscal competition, by underlining that Mr Juncker's global approach was a good one. Furthermore, it turned out to be the only practical one. Some have again tried, as always, to accuse my country unjustly regarding this issue. As was the case with indirect fiscal harmonization in 1991, the Luxembourg Presidency has achieved a historic breakthrough with regard to harmonizing direct taxation. I would, however, like to clarify that there can be no directive on taxation of savings without the simultaneous adoption of a directive on the issue of taxation of businesses, that there is no reason to kill honest fiscal competition in the European Union, that it is necessary to preserve the competitiveness of European financial markets on a world scale, and that we must not lose sight of the fact that the only objective of this whole operation is the limitation of the distortions which currently exist and which truly disrupt the single market. Jean de la Fontaine wrote, in one of his fables, that one often needs someone smaller than oneself. Without wanting to sing the praises of the Luxembourg Presidency, which would be tiresome of me and which would go against our Prime Minister's proverbial modesty, I believe I am able to confirm that this presidency has proved that la Fontaine is always right.
Mr President, may I begin by congratulating the Luxembourg presidency on their efficiency and effectiveness. I only wish the European Parliament could show some of the same qualities. That way we could organize this debate as a coherent whole instead of in little bits.
This morning Mr Poos gave an extensive report on the activities of the Luxembourg presidency. I would like to underline just one point: the importance of the EU policy towards the Ukraine. There is a very serious situation developing in the Ukraine and EU support has been of tremendous importance. But we have to say to the Ukrainian authorities that ultimately their fate lies in their own hands, so they must push forward their economic reform which will allow private investment to come in to galvanize their economy.
On the main issue of enlargement, it was very important that the summit came to the conclusion that this should be an inclusive process within a single framework, but that at the same time we should recognize that each country should be judged on its merits. For that reason I support the conclusion that we should proceed at all possible speed with enlargement negotiations with the six countries named. We must not allow countries that have been very forward in their reform process - that have gone through a very painful process - to be held back by countries that have been more half-hearted in their approach to this process. We must also make it very clear to these countries that the fact that they have joined the negotiations does not guarantee accession to the European Union. In view of the report in the Financial Times today, we should perhaps address that particularly to Poland.
Equally, we have to be clear that any country that makes the right sort of progress should be entitled to join in the enlargement negotiations as soon as possible.
I particularly welcome the resolution which establishes the European Conference and sets out its content. The European Conference potentially could be a powerful engine for deepening and widening the political dialogue and cooperation throughout the European continent. That will be very important while the enlargement negotiations are going on in parallel.
On Sunday night I was rung up by the BBC World Service who wanted me to give a quote on the position taken by the Turkish Government. So extreme were the quotes from the Turkish Government as a result of the summit, I was really concerned that something had gone seriously wrong in the summit. But when I read the conclusions, it is very clear that we have actually been very positive toward Turkey. I cannot therefore understand the statements from the Turkish Government. Perhaps it is because the Americans have given them ideas beyond what the European Union can deliver - because Americans constantly believe we can take Turkey into membership - or perhaps it could be because of their domestic situation. Either way, we have heard a lot from the Turkish Government about their rights recently, but nothing about their obligations. EU membership brings rights and obligations. We should reinforce that message to the Turkish Government; but equally we should say we will be delighted for them to join in this process because we recognize their position within Europe.
This is an important process. Let us not forget that at the end of the day it needs the assent of the people of the European Union and the applicant states. Therefore the solutions that we seek to the problems have to be realistic and acceptable to the people of Europe.
Mr President, following the truly historic Council of Luxembourg, in which we all recognize with admiration the constructive role of Mr Juncker, two hopes have been raised.
The first hope is that Turkey, despite its negative behaviour all these years and its peevish reaction to yesterday's decisions of the 15 Member States, will realise that nobody is denying its position in Europe and that it is its own activities and oversights that, since 1963, have prevented the upgrading of its relations. The second hope, allied to the first, is that the whole of Cyprus will not only accede with the greatest possible speed, as of right - and President Santer underlined this fact - to the European Union, but that it will cease to be the hostage of the country that invaded it.
Now Turkey has a wonderful opportunity to demonstrate its Europeanness instead of running off in indignation to the Americans or the Russians. It now has the opportunity to take advantage of what Europe is offering and above all to reinstate, for the sake of its people, the rule of law.
Mr President, I believe that at the start of each six-monthly term of office for the Council's presidency, there are two major dangers which have to be avoided. One is the danger of thinking it possible, in such a short time, to resolve each and every one of the problems facing the European Union. The second danger is that imbalances should arise in that constant dynamic between defending legitimate national interests, on the one hand, and the common interest on the other - which is the dynamic which drives the evolution of the European Union and makes it work. I believe the job of the Presidency-in-Office of the Council is to unite wills, forge agreements and make sure, in short, that the European Union moves forward.
Well, as Mrs Lulling said, both the important employment summit at the end of November, and the European Council last weekend - when a decision was made on the start of membership negotiations - the current Presidency of the Council has demonstrated that some of the large Member States of the European Union are small as regards their European ambitions, whereas some small Member States are large, in terms not just of their ambitions for Europe, but also of the results they achieve.
Mr President, I will be brief. I will first of all join in the praise which has been given to the Luxembourg presidency for the excellent work which it has carried out. A key role in an historic summit in Luxembourg, a fine employment summit; good work has simply been done by Luxembourg, and I think this ought to be mentioned. I have three small points.
Firstly, Turkey. The impression has been created in the outside world that Turkey was rejected on the basis of the fact that it is largely a muslim country. Worse still, the impression has been created that the Christian Democratic parties were largely responsible for this. I find this curious. We all know that Turkey has been deterred for the sake of human rights, because of its dubious democratic character and because of the way border disputes and minority problems are solved, namely through military force. I assume nonetheless that once these problems are solved in Turkey, it will be more than welcome. I would like to hear it again from the President-in-Office of the Council.
Then there is the issue of the European central bank. I hope that we will be able to depend on the fact that the choice for President of the European Central will not be a political one, but one based on the basis of personal qualities. I think it is very dangerous that all manner of discussions are held to satisfy various countries with shared presidencies: for four years it will be one, the next four another. I have a feeling that we are entering deep water. May I hear from the President-in-Office of the Council what he thinks of this.
National contributions to the European Union. In my country an unpleasant debate is being conducted about the Netherlands' high contribution, and about the report by the European Commission which is alleged to prove the contrary, and the response to this from the European Commission. I would find it helpful if the European Commission would clarify on this as soon as possible, as it is bad for the image Europe in my own country. I have asked a question about this in writing, but if Commissioner Oreja was able to say something about it now, it might also give some comfort in the Netherlands.
I am now going to give the floor to Mr Bourlanges, but first of all I would like to protest once more because the Group of the European People's Party is giving its distinguished members speaking time of one minute, and this puts the Chair in an impossible position.
I cannot interrupt colleagues who have a speaking time of one minute. This puts me in an impossible situation.
I understand the groups' problem. Naturally, there are many requests to speak, I know that very well, but all the same, I would like to request that the political groups give colleagues a speaking time of at least two minutes so that they are able to make their points.
Mr President, your request touches the modest backbencher that I am.
This Parliament has an obsession: not to enlarge itself, but to succeed at enlargement. How far has Luxembourg contributed to achieving this success?
Amsterdam was disappointing on the level of institutional reform. We decided, then, to commence negotiations without undertaking reforms.
The European summit of Luxembourg introduced an essential notion, that of the need for reform to precede enlargement. We are very grateful to you, Mr President. Does this mean we are satisfied? Certainly not, for we consider that there are many things which still need to be clarified. I will quote three of them: the timetable, the nature of reforms, the procedure for reform.
Regarding the timetable, it seems to me that you remain set on the idea of a two stage reform: a small reform before admitting the sixteenth member on the one hand, and a large reform before that of the twenty first on the other. We want, we wish a global reform, perfectly compatible furthermore with the Amsterdam provisions, and on the principle that if you can do something complicated, you can do something simple.
On the nature of reforms, we consider that reform of the Commission and of the weighting of votes is good, but that it is the whole of the balance, political, institutional and administrative, that must be revised within the perspective of a substantial enlargement.
On the problem of procedure, finally: the method of the Intergovernmental Conference has shown its limitations. We want a reform which will enable coherence and more democratic deliberation to be ensured.
You have laid your stone of the building. It is not enough, but you have done your duty. You leave it to your successors to continue and for the moment, dear friends in the Luxembourg presidency, some of whom I see exhausted by such efforts, I will say thank you and above all have a good holiday, take a rest, you deserve it!
Mr President, The Luxembourg European Council may be considered, in the main, to have been successful. The decision on initiating draft negotiations and negotiations for membership with Cyprus and the main eastern European countries is very important.
It was good that, in deciding the scope of the next EU budget, we went into extra time. Now we can give proper attention to what resources and means we can have recourse to in the fight against unemployment. We must ensure that resources targeted at unemployment and social inequality are not reduced, and that they be used more efficiently in the future, especially in the creation of new jobs.
The hardest decision concerns how we democratically monitor the EU monetary union. It was good that the status of the Ecofin council was properly defined and that member states were given the opportunity to hold policy talks on decisions regarding monetary union, but the basic problem remains. There is still little opportunity for ordinary citizens to supervise the work of the central bank and have a say in monetary policy. Tradition has it that European democracy reflects common, public opinion in all political decisions. But its powers of influence are tenuous when it comes to the work of the European central bank. The European Parliament will work towards democracy being an intrinsic part of monetary union.
It was a race against time getting here, but, anyway, thank you for allowing me to take part in the talks.
Mr President, ladies and gentlemen, at the end of this debate I would very rapidly like to say a few words, I would not go as far as to say to close the debate, but as a provisional conclusion. I would very briefly like to reply to those who have continued to question the presidency during this afternoon's session.
I would first of all like to say to Mr van Velzen that it is not my impression that the European Council on employment simply forgot to mention the idea of introducing a so-called social VAT in the countries who wish it. In the guidelines there is a very direct reference to the reduction of VAT rates in particularly labour intensive sectors. The Member States who want to embark on this path will be able to do so, as long as they have been authorized to do so via a directive that the Council will have to adopt, following a proposal for a directive from the Commission. We have left it until the last minute in order to avoid following those of our Member States who wanted to make sure that no reference was made to this idea of a social VAT. It must be said that, in fact, only four or five Member States agreed with this idea being mentioned. We have therefore been able to pick up this idea again, which I know is so dear to Mr van Velzen's heart, in an optional manner.
For the rest, with regard to the employment summit, I am grateful to all those who have noted that the presidency has taken up all of Parliament's suggestions since, on re-reading Parliament's report on the employment summit, I can find no guideline which has not been taken up in the guidelines proposed by the presidency and taken up by the European Council, apart from a few literary elements that we were unable to take up but which we have replaced with other similar elements.
On the subject of the presidency of the European central bank, we would have liked to give an answer to this question, which has not taken shape following intervention on the part of the Luxembourg government, but on the part of a Member State not far from Luxembourg and of which I am using the official and working language at this very moment.
In fact, I believe that the conditions are right for us to be able to resolve this problem before it becomes substantial, which could run the risk of threatening the credibility of the monetary initiative in Europe. At this precise moment, we have two candidates. It will be necessary to have reduced this to one by the end of the year or the first weeks of next year. Indeed, if we continue to cultivate this double candidature, it could very quickly come to be perceived that each candidate is representing a different policy. There is competition between men and we must make sure that there is not soon to be competition between policies. I believe that we must be in a position to bring the discussion to a close. Initiatives will be taken before the end of the year to try to bring this problem to a conclusion.
I could make numerous comments about national budgetary contributions, but I do not wish to do so today. The Commission has, furthermore, presented a report, in which it has noted, if in a general way, that the current division more or less appropriately reflects the real situation in different member countries. Those who have read it have applauded it, if the conclusions seemed to them to be going in the right direction. Those who have different opinions or those who have not read the report, have said that it lacks content and ambition. Furthermore, all of the reports that the Commission presents in this respect are, very often, of an exemplary mediocrity.
We have often said that we cannot reduce membership of the European Union, and the virtues of this membership, to a purely budgetary ebb and flow. It is a simplified and reduced idea of Europe, which gives no reason to all those who, because of considerations which go far beyond simple budgetary considerations, continually praise the virtues of the European Union. To reduce Europe, and thus peace, to a few budget lines, really stems from a mediocrity that never fails to exasperate me. It is a false debate for which there are no grounds. It must be objectified. The Commission will apply itself to this, as will others. The Commission will make a new proposal on own resources, it has been invited by the European Council to present this in October 1998. This will be the time for a detailed and in-depth discussion on all the problems relating to this matter.
With regard to Turkey, I would like to say and repeat that the European Union - for the first time fifteen of us, which we often do not note - has been able to formulate an offer aimed at this country, an offer which I would say shows that all the doors of Europe are open to Turkey on condition that - and this is the same for all countries wanting to join - she is able to fulfil a certain number of demands which we impose upon ourselves and which we must be in a position to impose on all those who wish to join the European Union. It must be said and repeated, explained and re-explained to those who are watching us sympathetically in Turkey - and this is the majority of this dignified, proud and noble people - that Europe has not said no to Turkey. Europe, which is not a club of Christians which would want to remain a club of Christians, must explain that it is a club which has certain rules regarding tolerance, that it has within it a basis of common rights, demands, duties and obligations and that anyone who wishes to join the club, which is in fact a community and a union, must answer these demands.
The modest backbencher who has just left us for reasons which escape me, when he knew that I was going to provide a reply likely to satisfy him, questioned us on the significance of the preliminary issue concerning the need for the European Union to put in place a weighty institutional reform. I would have liked to have said to Mr Bourlanges, but I am sure you will report back my comments to this modest backbencher, as he called himself before raising the question, that amongst the Member States there are two sensibilities. There are those who would like to see a fundamental reform take place before we proceed to the first enlargement and there are those who would like to see more modest reforms at the same time as preparing for the first enlargement.
I would like you to know, at the end of this presidency and when I can again begin to express my personal views once more without having to submit myself to the heavy constraint of having to comment on behalf of fifteen prime ministers, which is a difficult thing when they are always changing their minds, I would like to say personally and on behalf of my government, that we will support the efforts of all those who want the institutional reforms to be coherent, substantial, deep and with an eye to the future, whenever we can. We would like to be in a position to carry out serious work from the start, on condition, however, that we do not find ourselves once again on the margins of the debate. The poor comments of some political forces, in some of the larger Member States, have resulted in the smaller states turning against them, rebelling, and not being able to reflect with the desired calm, tranquillity and serenity, on these questions.
If certain large Member States stopped playing this little game, for which there has never been any justification, and which consists of explaining to the smaller countries that they are a group which is preventing the big ones from progressing; if certain politicians in certain large Member States could bring to an end these kinds of comments, which have had no empirical justification throughout the last thirty years, and admitted that where there are substantial and lasting blockages it is because of disagreements between the big countries, then the small ones would be more easily inclined to envisage a relative weakening of their position. I believe that if we want to reform our institutions we will have to make sure that we all have the impression of having learnt once again how to respect ourselves better. If we no longer like Europe, institutional reforms will not get us very far.
I would like to wish you personally, Mr President, and all of your colleagues who have willingly listened to me, and indeed all of the members of the European Parliament, happy end of year holidays. I wish you a happy new year, a good British and Austrian year, and I hope, a good European year.
Mr President-in-Office of the European Council, I do not know the extent of the modesty of our colleague to whom you are referring, but in my own country we always say that you should take what people say on face value, thus if he considers himself modest, modest he must be. I do not want to excuse him, but I must at least explain to you that he has had to attend another meeting which started at 3.30 p.m. He left twenty minutes late and he was very sorry not to have been here to hear your reply.
Unfortunately, as you know, when we are here we have parallel meetings of which there are not dozens, but hundreds, and so it is always a little difficult to be everywhere at the same time.
As for me, I would simply like to thank you once again for your presence here, and for your parliamentary spirit. You wanted to reply in person at the end of a day of debate. I am not sure that we have given you the best proof of your talent, due to the organization of this debate, which has been interrupted two or three times. The European Parliament is a little strange, and we apologize all the same for this.
We are coming to the end of an extremely enriching debate and we would like to thank you for your presence right to the very end and to congratulate you once again for the great presidency which a country, not one of the largest, has been able to take on for the third time.
Ah, the modest parliamentarian has just arrived.
I would like to thank you once again and congratulate you, Mr Prime Minister. Merry Christmas and a Happy New Year!
The debate is closed.
The vote on the resolution on the Luxembourg Presidency will take place tomorrow at 9.30 a.m.
Commission work programme for 1998 (continuation)
The next item is the continuation of the debate on the Commission work programme for 1998.
Mr President, ladies and gentlemen, I do not want my speech today to be a routine detailed listing of each and every one of the proposals set out in the legislative programme. I would prefer this debate to be relevant to the way the European Parliament exercises its powers of control, and the Commission explains and gives an account of itself, as befits a democratic system such as our own. I also think this is the time to take stock and draw conclusions for the future.
This year - 1997 - has been an important year for the European Union because of the great number of questions addressed, and because of the important political events which have taken place: the Intergovernmental Conference; the employment summit; technical decisions about the implementation of economic and monetary union; and the extremely important decisions about enlargement made at the European Council in Luxembourg last weekend. I think 1998 is also going to be an important year, because that is when membership negotiations will begin, decisions will be taken about which countries will participate in the third phase of economic and monetary union, and substantial progress must be made in the difficult matter of the financial perspectives and the reform of Community policies. I can assure you that the Commission will continue to fulfil its role as the driving force behind Community initiatives and defender of the general interest, as it has done so far.
Before I present the work programme, please allow me to address three very topical questions. Firstly, are there too many consultation documents? Did we produce too many consultation documents during 1997? Have we been a bit slow, and not keen enough on bringing out new legislative initiatives? In fact, with more than half these documents, we are fulfilling formal demands of the treaty, or obligations arising from an act of derived law, or from petitions from Parliament or the Council.
Allow me to quote a few figures to put the problem into perspective: in 1997, the Commission presented 13 White or Green Papers, 103 communications - some of them virtually compulsory, while others were consultation documents - and 116 reports, all of which were requested of us. Furthermore, I believe there are three important reasons for producing consultation documents. Firstly, in accordance with the Subsidiarity Protocol, the Commission has to carry out consultations prior to each legislative proposal. Secondly, we need to take account of the views of all the varied organizations and associations which are so active in Europe, since they make a major contribution to the quality and feasibility of the initiatives. And finally, the Commissioners need to have a firm idea of what is needed, and what will work. You may ask me - I may ask myself - whether we have misused this method. Have we produced consultation documents when we should have produced initiatives, because it was the easy option? I do not think so. But I can assure you, the Commission will work hard to ensure that it can never be accused of legislative laziness.
The second matter I want to mention is codification and consolidation. Because of what the Treaty of Amsterdam says about transparency, consolidation and codification have become one of the Commission's political priorities. Obviously, transparency cannot be achieved by this means alone, since the treaty also demands a specific legislative initiative. But there has to be constant codification to improve public access to Community legislation. It is true that not many codifications have been carried out, but the relevant departments of the three institutions are working on the set of codifications which have been announced. It is also true that codification is often delayed because of changes in legislation. Obviously, we cannot hold back basic decisions just for the sake of codification, and you would be the first to criticize us if we did.
Text revision, which will probably be the method used in future, does not present this problem. As far as consolidation is concerned, work is progressing fairly well. In two years there have been 310 consolidations, based on 2, 500 documents. I should like to request this House to look favourably on the setting up of the necessary appropriations to allow this work to be done properly.
The third matter is the success of codecision. Despite having experienced problems, and a proliferation of statements in the proceedings, the fact is that we have worked together well. This is best illustrated by the result - the Treaty of Amsterdam - which simplifies the procedure and allows codecision to be applied more widely.
Mr President, I now propose to talk about the implementation of our 1997 work programme, and in particular, how what we actually did compares with what we said we were going to do. I am well aware that there have been delays, and I realize that we need to be stricter in future. However, in several cases the delay was caused by our having to consult on certain political or technical points, which takes time to do properly, in order to achieve an effective and consistent proposal. That is a very important aspect of the way the Commission exercises its initiative. Thanks to that power of initiative, we can for example request to Council that proposals should be put to the vote, as happened during the last few weeks with the Robert Schuman action and tobacco advertising. That is something Parliament has always requested. I think the way forward has been opened up, and that is the route we should continue to take.
The same can be said - as I think should be recognized - of the requests you have made applying article 138b. In every case, the Commission has given an immediate response, although such a response does not necessarily have to involve presenting a proposal. Presenting proposals is the Commission's responsibility. Nevertheless, Parliament can request such a proposal because of article 138b.
For example, in the case of public liability insurance, the Commission has presented the proposal you requested. We have prepared a White Paper on the prevention of damage to the environment. As regards forestry strategy, we are preparing initiatives in accordance with the proposals in Agenda 2000. In two cases - hotel safety and the European health document - we have encountered problems (mainly of a legal nature) which need to be resolved before we can present a useful proposal. However, we hope to find solutions to meet your demands for a European health document. And as for safety measures against hotel fires, the Commission has already informed Parliament of the obstacles which are preventing us from presenting the requested proposal.
Ladies and gentlemen, I should like to repeat something I said at the beginning: it is absolutely not true that the Commission has been idle. I must remind you that we have had priorities of great political importance, which have taken up all our attention. Let me mention just a few of them: firstly, preparing initiatives to combat unemployment (which contributed greatly to the success of the extraordinary European Council in Luxembourg on 20 and 21 November); secondly, actively participating in the intense work and hard negotiations of the Intergovernmental Conference, the result of which - the Treaty of Amsterdam - will have to be ratified during 1998; thirdly, the communication on Agenda 2000, which is a keystone of enlargement and Community policy reform (especially the structural funds, the common agricultural policy and the future financial perspectives); fourthly, the whole set of technical proposals in connection with the implementation of the single currency; fifthly, preparing the Kyoto agreements on environmental matters; sixthly, negotiation on the liberalization of the financial services of the World Trade Organization, successfully concluded in Geneva a few days ago; and lastly - one of our highest priorities - the launch and initiation of a plan of action for the single market, which was adopted in April and presented at the European Council in Amsterdam, and includes specific proposals to make the internal market more effective.
The work and political effort which these activities demanded of us probably meant that some legislative initiatives had to be delayed, as well as certain consultation documents which some Members of Parliament are quite rightly calling for. Is this delay justified? Probably not in every case. But I want to emphasize that the Commission has concentrated on those areas which it judged to be the most important, and has worked hard to sketch out a strategy for Europe for the next ten years. I hope you will recognize the efforts the Commission has made.
Allow me to pass on quickly to our priorities for 1998. President Santer has already described them, and I do not think any of them can be neglected. In particular, I am thinking of the following: firstly, to continue our employment strategy at European level; secondly, enlargement, which was set in motion at the weekend and is going to require us to make an exceptional effort, both political and technical, to develop and prepare the negotiations, the reform of the funds and the common agricultural policy, and the introduction of the euro; and lastly, actions for the benefit of the people of Europe - especially the conclusions of Amsterdam and the Kyoto Conference. We must also remember our external policy, which demands far-reaching action, as regards both the World Trade Organization and the strengthening of our presence in the politics of diplomacy and security.
Furthermore, the institutions must progress quickly in this sphere, just as with Schengen's "communitarization' , to be able to apply the Amsterdam decisions.
As regards freedom of movement and immigration, penal justice, and justice within the third pillar, the Commission is starting to get ready for the new treaty being applied. There are proposals already on the table, and others in preparation. We will also present an action programme for justice and internal affairs, as soon as we can.
In preparing the programme for next year, there are two major institutional commitments which need a mention: to prepare an amendment to the 1987 decision on comitology, which we have promised to present to Parliament and the Council by June; and to prepare a document on future institutional reforms, which was requested by Parliament for the European Council in December 1998. As you know, the Commission has committed itself to that politically, as I confirmed in this House in connection with our Agenda 2000 communication.
To conclude, I should like to mention the relations between our two institutions. We have presented a list of proposals which we hope to tackle in the coming year. Our work programme and our list of legislative proposals are the result of our having used our right of initiative, and we do not want them to be seen as excessively unilateral on the part of the Commission.
Parliament must be involved in next year's programme, and its development. It is true that the European Union's parliamentary system is not based on the dialectics between a majority and an opposition, but the Commission cannot be founded solely on the legitimacy conferred on a single occasion, at the investiture vote. We need a permanent political reference, democratically elected, to confirm that legitimacy, and I think the example of the mad cow affair has a particular significance. I think Parliament has constructively fulfilled its true function of control. However, it has also been clearly shown that we will never build a healthy Union based on a lack of transparency or a feeling of mistrust between the public and the institutions, nor of refusal on the part of people in power to bow to democratic control.
I am about to finish. The Commission has committed itself to helping to consolidate the building of Europe, and to endorsing the Union's highly positive initiatives designed to combat unemployment, reach the environmental targets set in Kyoto, make sure the euro is brought in on time, complete the single market, and undergo enlargement.
I think Parliament and the Member States share that commitment. In short, I think our future depends on effective cooperation between the institutions.
Therefore, we do not want this to be a routine exercise. We are not preparing a simple, bureaucratic series of lists, of varying degrees of controversy. We are embarking on a real political programme.
On that basis, I beg Parliament to work with us to accomplish it, and thereby renew its confidence in this Commission.
Mr President, Mr Commissioner, I am going to try to be diplomatic. I have noted, during the preparations for this debate and the ensuing resolution, that the exercise which we were devoting ourselves to interested very few members of this Parliament. Perhaps they are not quite aware of what use it may be, or they do not know if it will have any true political impact.
Personally I think that this exercise could be crucial for the democratic functioning of the European Union, for it is essential for a Parliament which, following the Treaty of Amsterdam, is now called to become a full colegislator. In our institutional system, the Commission has the right of legislative initiative. Certainly Maastricht conferred on Parliament the right to make legislative proposals through article 138b, but the legislation and the work of reflection and preparation of Union acts is, essentially, the work of the Commission.
So, this Commission is in place for five years, with its bureaucracy even more immovable and untouchable than itself. It must be submitted to the control and to the impulse of Parliament. Of course, as a Parliament, we defend the Commission's position of strength, but it is still necessary for it to accept that it should yield to certain democratic rules. Along with that of the more general debate on the state of the Union, this debate is the only one to go beyond the divisions and specialisations to establish a complete evaluation of Commission activity during last year and the year to come. It is the only occasion to proceed to a detailed and concrete political evaluation of the activities of a Commission which received our nomination in 1995.
Mr President, from one year to the next, Parliament's main criticism of the Commission does not change. It does not respect its own programme. Of 18 legislative proposals announced for 1997, by the end of November 1997 Parliament had only received 7. The Commission does not systematically take the initiative to unblock 197 issues which are blocked by the Council. Parliament has on many occasions requested precise indications of the legal bases and of the interinstitutional work programme. And finally it was necessary to use up all the funds establishing a list of blocked legislative proposals and indicating those that should be withdrawn, informing Parliament in case of withdrawal. The facts are clear and the criticisms ongoing. They are sufficiently serious that we should draw up a better interinstitutional cooperation in the area of the legislative programme.
(Applause) Consequently, Mr Commissioner, we are proposing regular evaluation throughout the year, possibly on the basis of a written document, regarding implementation of the legislative programme. I am not in favour of creating new institutions, new structures. It would be better to use those we have as a framework for regular meetings between the Commission and the Parliament. Thus, for example, the Conference of Presidents could serve as a form of regular evaluation, three monthly, of the implementation of work in progress, in the presence of the General Secretary of the Commission, duly informed. This would offer the Commission the chance to give a progress report and to discipline itself.
We also criticize the Commission for the plethora of consultation documents. You have replied to this criticism. Mr Santer had, furthermore, announced that there would be less legislation and more reflection. We have nothing against this way forward as such. Indeed, this very day, in Mrs Billingham's report which was adopted this morning, we asked for the establishment of a Green Paper on general interest services, for it is a new area of work for the European political project. But reflection is not enough, as useful as it may be. At a certain point it is necessary to either move towards action or to stop altogether. Reflection is also a slow process. It is the ripening but never the deterioration.
Let me give you a personal example. During the last legislature, I drew up an own-initiative report on media concentration and pluralism of opinion. The Delors Commission presented a Green Paper in 1992, along with a questionnaire for the consultation of professionals. I wrote a second report adopted, like the first, with a very large majority in 1994. During the hearings, at the end of 1994, you were asked, Mr Oreja, if you considered it necessary to do anything. I remember that you very firmly said that a directive was needed. Mr Monti continued to work on this question within the Commission. Parliament repeated its request on many occasions by means of resolutions. Up until now, nothing has been provided. We are at the end of 1997. Either the Commission must bring out a text, or it must bury the question and if the latter is the case, it must clearly say so! We would at least know where we stand if they did this.
Mr President, the way in which the 1997 programme has been achieved and the content of the 1998 programme are witness to the political ambition of the Commission. On a political level, 1997 was crucial and 1998 will be even more so. But it must be underlined that European public opinion is less and less ready to accept the absolute domination of the market, the contempt for the consumer in the name of profit and the decline of the European social model, all in the name of economic logic. That is a political fact.
Under pressure from Parliament and public opinion, the Commission has handled the mad cow crisis well. In this there has been a turning point, and Parliament has clearly recognized this. Evidently much will depend on the way in which the Commission handles and, if need be, sanctions Member States who drag their feet. They will also need to complete their legislative arsenal in the area of food safety as quickly as possible.
There is another turning point to be negotiated: that of employment. The employment summit has raised great expectations amongst the workers and public opinion in general. The only thing they all ask for is that action is imminent. The Commission has an enormous responsibility to implement the decisions of this summit. It needs to do it quickly and above all it needs to change some of its own practices. Thus, for example, the great economic directions will have to at last take serious account of the employment dimension. We expect the Commission to concretize rapidly the political agreement of the Council on the utilization of budget appropriations allocated to employment. In an amendment to point 18 of our resolutions, the socialists are asking for a reformulation of the annual economic report and of the great lines of economic policy and the drawing up of proposals for secondary legislation, based on article 103, paragraph 5, in order to strengthen the role of the European Parliament in economic coordination policy. We want new proposals to combat social exclusion rapidly. We want the Commission to take account of the balance of employment in its liberalization measures.
Finally, a word on taxation. The legislative programme of 1998 includes a directive on taxation of savings. As socialists, we would have liked there to be a proposal concerning a special social VAT on highly labour intensive services. With regard to the directive on taxation of savings that the Commission is announcing for 1998, it will be a question of seeing how the numerous conditions made by Member States at the time of the conclusion of the political agreement within the Council will be fulfilled by these very states. It is essential that these conditions exist so that the directive on taxation of savings does not lead to capital flight from the European Union towards neighbouring tax havens.
Mr President, in conclusion, I am convinced that Parliament can help the Commission to negotiate all of these turning points, if we show more determination in our common political action. It is the legislative programme which must be the instrument of a new political will for employment, consumer protection and the environment. It is this programme and the transparent and complete way of implementing it which will make the Community transparent, democratic and effective.
Mr President, I would really like to repeat what I said last year. I looked at the text on my hard disk again this morning, and I could really use it again, verbatim. Mr President, we are having a debate today which is a gauge in relations between the Commission and the European Parliament. We are having a debate today in which we can see each other about how the Commission and the European Parliament might help each other to bring Europe closer. We started in 1995 with Commission Santer taking office. The first year was for reflection, in the second year, 1996, the theme was do less to do more, in 1997 much has been done. You yourself have already mentioned it, Mr Oreja. We have had the IGC with the Treaty of Amsterdam, Agenda 2000 with all the attendant work, the employment summit, completion of the internal market, the entire fiscal case, and in addition, a whole host of achievements. You will not hear me say that the Commission has not done anything. What we are saying, is that what was announced on paper for the 1995, for the year 1996 and for the year 1997 has not reached us yet; what together should we be doing now?
Mr President, I would like to repeat again, that we are also each other's partners. I would therefore like to ask the Commission: can we not find a method, a procedure for adjustment to check, say, every three months, whether all the activities which we have planned still fit the priorities we have set together? That was one point.
Secondly, I wonder if you could tell me why at certain times you do not get through to the Council. Why are you not able to clear things much more quickly, or in any case tell Parliament about it? Mr President, I would like us to take an example from the way Commissioner Fischler and Commissioner Bonino handled the BSE case, the way in which Parliament was involved in this. I think that such a method allows us, Parliament, to work much better, as regards speed and intensity, as well as concerning the Commission.
I said a short while ago that if there are unpleasant words in the resolution, Mr Oreja, you should not take it personally. You have been entrusted with this responsibility for coordination. But I have a feeling that all those distinguished Commissioners hand you a list via the computer, that this list is stapled together, and subsequently submitted to Parliament. I think - and maybe my view is a little too simplistic - that this must be what happens. I have a feeling that on that point, with regular consultation and with the major example of the BSE inquiry, possibly via the Conference of Presidents, we will be much better able to give shape to the friendship we feel for each other.
Mr President, I do not accept the argument Commissioner Oreja uses, either: namely that this Parliament asks so many questions. May I give an example which just came to mind, from my own experience? Remote selling - financial services - had an chance. The Commission proposed it. The Commission removed it after the first reading. And then we needed statements, memorandums and a new directive to reinstate what was taken out.
Mr President, the trouble it is not only Parliament, but also the Commission. The only demand, and it has also been incorporated in the resolution, islet us find a way to arrive at better harmony. If there is a word in the resolution that disturbs you, then we can talk about it.
Mr President, at the risk of again being mistranslated, because the last time I spoke Swedish the word travestera , travesty, became transvestite in translation, I am using Swedish again.
I can agree with what the previous speakers said, that the work programme debate is quite meaningless. I am surprised at the explanations which the Commissioner gave regarding the challenges which, according to him, are the reason why the legislative programme has not been realized. They were known when we adopted and debated the programme last time.
On the other hand, I do not think the proposal from the large Groups, the majority, for a joint resolution is serious, with 50 different points which we should consider during the coming year. None of the institutions would manage that.
Firstly, I believe that we in Parliament must also be informed about the new programme document which the Commission is about to start using. At the same time we have to agree that agenda work and preparing ourselves for the turn of the Millennium are the most important things. We must also make sure that we help the Commission to use its existing powers as much as possible.
As far as the whole work programme is concerned, we now know after the debate in Luxembourg that there are other priorities which have risen above those in the work programme. I am thinking, for example, of the issue of food safety. Are the legislative proposals which were sought by the European Council going to come during next year or not? The same applies to the northern dimension, which was mentioned in the Council's resolution. I believe this is one of the problems of the work on the legislative and work programme for the Commission during next year.
Mr President, in the legislative programme submitted by the Commission, the new regulations on the reform of the common agricultural policy take up a fundamental space, and we hope that the time is right! 1998 should be a year of reform, because time runs on mercilessly and the common agricultural policy cannot only be the object of theoretical debate. Reform has been announced for the common agricultural policy for too long. It was in 1995 in Madrid that Commissioner Fischler adopted the famous strategy paper on European agriculture, in which it was said that the status quo would not have prevailed for long. Finally, in 1997, almost two years later, the first proposals arrived with the Agenda 2000.
However, if we take into account the uncertainties and doubts in the Agenda 2000 and the time that is slipping away, we fear that the option of the status quo that was hunted from the door may come back in through the window. According to our group, however, there is an urgent need for changes in the common agricultural policy, and the 1996 Court of Auditors report sets out several problems including that of cohesion.
On 13 and 14 November, we, as a socialist group, held a conference on the future of the CAP, seeking to state our own, tracing the lines of thought and stating that the agricultural policy needs a new legitimation, because popular consent risks becoming weaker.
We may lose the common agricultural policy, with its task of solidarity, along the road, for, when some Ministers for Economic Affairs and Finance take stock of the debit and credit sides of the Community budget, they often mention the common agricultural policy.
The only way to recover this consent, this relationship with society, for the common agricultural policy, is to face the challenges both within and outside the CAP, the European and international challenges, with far-sightedness and without any fear of calling the present inertia into discussion.
We do not think the Commission is seeking to demolish the CAP with Agenda 2000. However, we feel that, on decisive matters such as the ceiling for aid, modulation and eco-compatibility, the call to subsidiarity is made a little too comfortably, leaving the ball in the court of the Member States.
We have therefore confirmed a quality policy, a rural policy, new attention to Mediterranean products and simplification, and we anxiously await the draft regulations in the early months of 1998.
Mr Commissioner, our group will not adopt any unnecessary delaying tactics or, worse still, exploitation of difficulties, but we will want to contribute towards giving the common agricultural policy a future, so that it becomes a better means of accompanying the effort made by companies wishing to be competitive and face the ever more complex and global market on their feet.
Mr President, I would like to draw the attention of the Commissioner to certain areas that have to do with the external relations of the Union, which, in fact, are mentioned in the Commission programme, as this has been put before us.
The first area is the new transatlantic agenda. This is a very important area and needs a great deal of preparation, which has already been demonstrated by what we have seen up till now in Europe's relations with the United States.
The second area is the preparation of Europe for its participation in the fresh round of negotiations for the new GATT, which begins in 1999. This is a matter which, if we wish Europe to remain a strong producer, as it has been up till now, needs very careful preparation, especially at a legislative and institutional level.
The third issue concerns Russia and the Ukraine. The relations between Europe and Russia and the Ukraine and the fact that very soon both Russia and the Ukraine will be knocking once again on Europe's door, and for much more than hitherto, is something that we must consider.
Fourthly, the Middle East. This is an area which is of great significance to Europe and to which Europe is already paying a great deal of money, without however this being offset by political presence. Very specific proposals are needed here which will help to revive the peace process.
And finally, the Balkans. European policy in the Balkans cannot and must not be restricted to the enormous effort that is being made for reconstruction. There must also be many imaginative proposals as to how the Balkan states can come closer to us.
Mr Commissioner, I refer first to the written form of the working programme of the Commission, where you quite rightly identify Agenda 2000 and the preconditions for enlargement again and again as one of the most important projects, and in your speech itself you identified that as a cornerstone. I was all the more disappointed that you did not mention institutional reform in the written version of the plans. I am therefore very glad that now in your speech you identify the task of the European Parliament, to present the essential contents of institutional reform by the end of the coming year, as a task of the Commission. I consider that to be quite essential, because we know that there will be enough political resistance against enlargement, which some people would like to postpone while pointing at the absence of institutional reform. I am really afraid that institutional reform or the demand for it will be misused to prevent the enlargement of the European Union. We must fight against that together, on the one hand the European Commission as the motor of agreement in our institutional structure, and on the other hand you will find in the European Parliament, or at least large parts of this Parliament, massive support for sensible and far-reaching institutional reform. I therefore ask you, in accordance with the decision of this Parliament, to accept institutional reform as one of the most important cornerstones of the tasks of the Commission in the coming year.
Three minutes, Mr Oreja, what can I say in three minutes about this working programme? A difficult question. Normally I have no problem with it, but this time I have. For instance, I could ask you whether your submissions are a kind of cover-up, and with that I am saying rather more clearly what Mr Fayot wrapped up much more elegantly and politely in his speech.
The Commission - and I know that it is wrong to chastise you yourself for it, and therefore I apologize to you personally, but you are here so to speak responsible for your colleagues - the Commission has submitted several documents: a document about new legislative initiatives, with a Commission number; a document about political priorities, with a Commission number; a document about what you have done in 1997 - unfortunately not about what you have not done - with a Commission number. What interests me most, that is the indicative list of what you intend for this year, without a Commission number, is incidentally the thickest document with the most proposals. That means that we can rely on something perhaps coming or perhaps not.
Then I will say something about what everyone here expects from me. We have voted in the last month on a decision about whether the Commission deserves to be sent home, whether the Commission deserves - indirectly of course - a declaration of no confidence. We said no. I made a speech here which was full of praise for the Commission. In the last year, as chairperson of the BSE Monitoring Committee, I have often praised the Commission, including you, when you were in my committee. But I now have no more reason at all to praise you! Not you personally, Mr Oreja, not Mr Bangemann and not many others. Where is the legislation in the follow-up to BSE, where is what we want? Yes, there is a Green Paper about food law. But where is the proper legislation about it? Where is the framework directive about food, food control, hygiene and other aspects?
I have a slight feeling, Mr Oreja, that the Commission is returning to the doze in which it has been lying for the last ten years. I am not prepared to accept that. We shall look very carefully at what comes in the next few months. None of the documents which I mentioned to you include anything about what specifically you are going to do. You the Commission, again not you personally. I have nothing at all against Mr Santer saying that they must reflect more. I always think reflection is excellent. I would just very much like to see a result of the reflection, and I do not want another Green Paper, I do not want another White Paper, I want crisp legislative initiatives. I want nutrient identification, I want food hygiene, food control, I want the framework legislation about it!
Please go home and say to Mr Bangemann that he should finally fall on his feet and start to become active. I know that Mr Bangemann would willingly discuss this with me directly, and I would also willingly discuss it here with Mr Bangemann. What is in these many documents, even this semi-official document which does not even have a Commission number, is in no way enough for me to say in the next year that this Commission is doing what it must. In no way, Mr Oreja! I am sorry if that upsets you, please pass it on to your colleagues!
Mr President, Mr Commissioner, ladies and gentlemen, from the point of view of the Committee on Transport and Tourism I can continue seamlessly from what the previous speaker said. We in the Committee on Transport and Tourism also fear that in 1998 we will receive more statements and White Papers than specific legislative proposals. We regret that, and I hope, Commissioner, that you will talk again to your colleagues and persuade them to rethink. I will just take an example from the transport field. There we are supposed to receive a statement about the environment and air transport. No, Commissioner, we want a quite specific proposal on improving the environmental compatibility of air transport. We want to talk to you about that, but not in a general debate about the environment and air transport! I won't say that that is another cover-up, but it is the lack of courage of the Commission to submit something specific.
But perhaps the Commission is just afraid of the Council, because the Council always pushes unpleasant stories in front of it. Road use charges have been pushed backwards and forwards for six months, and they still are. But, Commissioner, it is better that we, the Commission and Parliament tell the Council, "here is the proposed law, confess your inactivity' than that the Commission, prematurely obedient, makes no proposals at all, but sends another statement as food for thought.
But I will take up a second subject which a previous speaker has already mentioned, and cover it in the transport field. We need specific legislative proposals about how, four years after the completion of the internal market, traffic should be regulated from the social point of view. We have always said that harmonization and liberalization must go together. We have driven liberalization forward very well to a large extent, but harmonization of social, technical and tax conditions for transport is still outstanding. I only say that many railway strikes in France, many lorry strikes in other Member States are linked to the fact that people have the feeling that the Commission owes us proposals for the promised harmonization of conditions, particularly in the social field.
A third field about which I would like to remind you: We have asked the Commission twice in the last year to submit to us within a year - to that extent you still have time, Mr Oreja, but only until February - a quite specific proposal for the calculation of external costs of transport. We said as Parliament with an overwhelming majority: Yes, we want to internalize external costs, but we need calculation methods for all types of transport, not just for lorries, because even a nice railway produces dirt and noise, and so do many aeroplanes. We therefore asked the Commission to submit to us the external costs of all types of transport on a demonstrably scientific basis, so that we can then internalize the external costs of all types of transport simultaneously. But as I know the Commission - here I take up what the previous speaker said - the Commission knew that, but there is not a word about it in the legislative programme. And if we are not careful, the Commission will say at the end of 1998 that unfortunately it has had no time.
The last field: I would like to ask the Commission, although it is clearly not guilty here, and although the Council has again refused to support tourism, to consider in the next year how it can carry out a subsidiary, accompanying support for tourism on the basis of existing policies and programmes, because tourism ensures and creates more jobs and economic growth in the Community than the whole of agriculture. Therefore, small and medium-sized companies in particular deserve support for tourism, and we ask for your support on this point.
Mr President, ladies and gentlemen, the third German joins the criticism of the two previous speakers. The Commission - I will not put it as drastically as my colleague Mrs Roth-Behrendt, but I want to do it with a bit more refinement, Mr Oreja - the Commission could be more active. I will narrow it down to the field of internal policy in the European Union. If the Commission does not become more active, it contributes by its passivity to strengthening more and more a dangerous development which has begun in the European Union, that is the immense remoteness from democracy which is gaining ground in this Union.
I do not become tired of showing this Chamber that the Council - and particularly certain Member States - block things. We heard yesterday from Mrs Gradin that some initiatives of the Commission failed because of the veto of states which were not named yesterday, but we know which Member States they are. The Council is accustomed to a policy which goes like this. More and more matters, particularly those which are awkward from the point of view of internal politics at national level, are slowly but surely transferred to Europe, so that the domestic political front can be told that that has gone to Brussels, that is no longer anything to do with us!
But when they arrive in Brussels, these things remain in the inter-governmental area and are not passed to the European Parliament, even in accordance with the construction of the Treaty of Amsterdam, not as the legislative Chamber and very often not even for consultation. They are thus practically removed from the democratic control of the national parliaments, and not transferred to that of the European Parliament. This democratic deficit becomes quite difficult when institutions which acquire rights to intervene in basic civil liberties are created. I do not need to repeat the Europol debate. For instance, if, as we have read in the last few days, data from the Schengen information system is sold to organized crime, I ask who is really controlling responsibility? Who controls these organizations? Neither the national parliaments nor us!
Commissioner Gradin yesterday impressively presented to us how weakly she is staffed in this area of the Commission. This shows that the Commission has only taken responsibility for this subject insufficiently. But just because, unlike us, it has the right of initiative, and could take initiatives to implement freedom of movement within the European Union for instance, it should do so more strongly. The Monti initiatives no longer appear in the legislative programme. Those were the last initiatives which the Commission took to put into effect the freedom of movement of citizens which was provided in the Treaty of Amsterdam and the Single Act, but which was not put into effect within the strategy of the Council. The Commission took initiatives. As I said, these no longer appear in its working programme. Have more courage, then Parliament will support you at all levels!
Mr President, Mr Commissioner, it is certainly right that we do not submit an endless long wish list, but concentrate on what is politically necessary. I say quite openly that on the one hand it is right that the number of legislative projects is reduced after the stormy internal market development. But to me, what is really missing after this internal market development is the strengthened effort by the Commission for checking, purification, removal of bureaucracy - and I therefore say to you straight away, set up a task force which just goes in to thin out the existing control machinery, bring it closer to the citizens and in many things bring it together so that it can be read and handled from outside.
Quite briefly, about four points: We shall obviously follow very closely how you keep to the obligations into which you have entered regarding BSE, and not only on the basis of the six-monthly reports, but also between them in the committees. We shall continue to follow developments with you in the spirit of cooperation and solidarity, and insist that you put it all into effect.
In the field of agricultural policy - I want to make this very clear - it would have been better to talk from the beginning about adjustment and further development of the reform of 1992, and not to act as if you wanted to re-invent the wheel every five years. Use the time until March to incorporate the critical points which have been mentioned here in Parliament, so that this reform becomes more appropriate for the future.
I would like to say very clearly that the colleagues in the Committee on Fisheries are disappointed. They are missing, among many other things, information about international fisheries agreements for 1998, apart from the mention of the financial instrument for structural alignment. Please put that right in the Committee on Fisheries.
Let me say about the budget and financial policy that I expect on the basis of the decisions in Luxembourg that not only a report on the capital resources system will be produced, but also that you will make proposals about auditing the capital resources system.
In the field of budget control, it is important for us that full independence of UCLAF should be set in motion on the basis of the Bösch report and an inter-institutional agreement, and that progress should finally be made in the field of legal cooperation regarding protection of the financial interests of the Community.
Mr President, Mr Commissioner, ladies and gentlemen, I have two points of view. I shall begin with the positive and would like to warmly welcome the cooperation with the USA which has inspired a new strategy with regard to synthetic drugs through, for example, the early warning system against new substances and tougher legislation against producing and dealing in narcotic substances.
And so to the points which I am less positive about and where I want to know more. This concerns organized crime and freedom of movement. The Commission itself has said in this House that it has a task to fulfil in 20 paragraphs in the Council's plan of action against organized crime. But the work programme for 1998 does not contain anything about this. Measures are required with regard to money laundering and the confiscation of criminally obtained assets. In addition I would like to stress that there are several paragraphs in the Dublin convention which require implementation.
The other point concerns freedom of movement. We have the Weil report which clearly shows the problems which exist. Here the Commission must be more active as a problem solver and attack obstructing countries. I can quite an example from my home city of Stockholm. More than 3, 000 people do not get their rightful pension in time because the authorities are unable to calculate pensions when people have worked in other countries. If it is the case that normal, decent citizens find they have their pension indirectly confiscated, at least temporarily, while criminal assets are not confiscated, the Union will of course risk losing credibility and even democratic support.
The Commission must have the ability to act as an effective guardian of the treaty, so that we in the Union can deliver both safety and freedom of movement. In these areas the citizens have expectations of the Commission.
Mr President, ladies and gentlemen, I should first like to thank you for all the speeches we have heard here this afternoon.
Starting with Mr Fayot's speech, which was the first, I fully agree that this is a crucial year. And all the more so once Parliament's powers are increased by the Treaty of Amsterdam. The treaty will shortly come into effect. As far as possible, we should try to put many of the treaty's provisions into practice before it comes into effect, just as was done so successfully at the European Council in Luxembourg with regard to employment.
Mr Fayot said the Commission must be subject to Parliament's control, and I fully agree with him, naturally. Of course the Commission is not immovable. That was Mr Fayot's question, and the answer is categorical: of course the Commission is subject to Parliament's control, as we made very clear in relation to the mad cow affair. I believe that is exactly where the basis of the Commission's legitimacy lies. What legitimacy would the Commission have if it were not subject to control? I have been a member of two Commissions - this one and the previous one - and I can assure you, I feel my legitimacy has increased since appearing before the European Parliament on 4 January 1995. As I left the hearing on that day, I felt I had become more of a Commissioner than I had been before. So I fully agree about what it means to exercise that power.
I also want to say - and I hope this will go some way towards answering Mrs Oomen-Ruijten's comments - that one of the difficulties between Parliament and the Commission probably stems from something I think is particularly important: the system of legal bases. I think it is important for us to make progress in establishing the legal bases for the proposals which are made. Obviously, that is a matter for the Commission itself, but I think that by giving clues about the legal basis and the type of action which is wanted, relations between the Commission and Parliament can be made easier.
This is where Mr Fayot's proposal comes in, which was referred to by Mrs Oomen-Ruijten, and which I wholeheartedly support. I think we should make sure we follow his suggestion - and not just once a year, but periodically.
Mr Fayot, you suggest a three-monthly meeting. There is no reason why we should not do that. Greatly increased transparency is exactly what the Commission wants. Let us meet every three months, in whatever way you prefer. It could take place at the committee chairmen's meeting, or wherever you wish. At this moment, I cannot give you a response to all the matters which have been raised here. Some are legislative matters and others are not. But our work should be serious, responsible and punctual, and if we are unable to make progress on a specific matter at a certain time, we should explain why that is, or why we think we have to resort to a Green Paper.
Mr Fayot, you referred to the concentration of resources, and pluralism. That is not a matter for which I am directly responsible as Commissioner, but as a member of the College, it is my concern. You are absolutely right. The previous Commission raised this matter and issued a Green Paper, which produced a series of responses. And I can tell you, the responses were extremely mixed. At that time we were unable to judge them. The Delors Commission was about to end. We did not know what to do. A new Commission was formed and Mr Monti arrived. He produced a new Green Paper, to which the responses were again not clear. Although the responses from the sector and the social groups were insufficiently clear, Mr Monti nevertheless put a proposal to the College of Commissioners. We held a very long debate to discuss the matter, but at the end of the debate the College's position was not clear. Mr Monti decided it needed more thought, and I think he was right. You believe we have been thinking about it for too long. Well, I think a delay of a few more months does not matter if we get it right in the end. As you know, the matter you have raised is extremely difficult, and affects many sectors. One thing at stake is what the concentration of resources means, and what the consequences may be for the people of Europe. There is also the question of what it means to operate a true market economy, and what difficulties there are in acquiring the actions which may perhaps allow that agreement finally to be reached, and how to safeguard interests. It is a very serious problem. Well, that is one of the issues, and I am sure that we will soon have a debate in the Commission, reach a solution, and put that solution to Parliament. I cannot tell you exactly when that will happen, but I am sure it will not take long because I have seen how deeply Mr Monti is studying the matter.
I want you to know that we get extremely involved in these matters, and I think a greater degree of transparency can be achieved by changing the method. I think that where we have made mistakes has been with the method, and therefore we must improve the method we use in the future.
I also want to address another of the issues raised here: the question of proposals being blocked. My comment is this. Firstly, it is true that there are a lot of matters with the Council, but not everything with the Council is being blocked. It is likely that we may be able to withdraw some of the matters which are currently with the Council. That is the Commission's right; the right to withdraw is one of the consequences of our right of initiative. The reason for withdrawing these matters is that they are obsolete. Other matters are currently in an information phase, and yet others are soon to be voted on in Council. In any case, I want to assure you that we are going to keep a special watch on these matters. I realize that Parliament is particularly concerned about this, and therefore I will give you a reply at the appropriate time, and I hope we will soon be able to hold a meeting to examine the list of matters still to be dealt with.
I do not propose to say much more, but there is something I want to say to Mrs Roth-Behrendt. Mrs Roth-Behrendt, I understand your particular concern about that subject. As you know, I have already spent a lot of time with your committee, when you asked me many questions about institutional matters, for which I was responsible at the time. It was not easy, but I came out of it pretty well.
However, as regards the matter you have raised - which is very important - we are awaiting the results of the conference organized by the European Parliament and the Commission on 3 and 4 November last year - at the moment we are analysing the consequences of that meeting. So you think we should have done it already? Well, sometimes we are a bit slow, but we are reliable. Therefore, you can rest assured that we are going to study it in depth.
We also wanted to know the conclusions of the BSE investigation, and we now have that. In a way, we also wanted to know what was happening with the European Council in Luxembourg. So I have made a note of your concern. Next time, I think you will be entitled to get angry, but please do not lose your temper this time. Please wait, because next time I will be able to give you more categorical answers.
There were a lot of other speeches. I want to mention one or two, for example Mr Dimitrakopoulos' speech. I agree that we need to prepare properly for our actions in the area of foreign policy. I believe what is currently being prepared should be put into operation immediately. We will see how the planning cell works. It is one of the results of Amsterdam. The new Treaty of Amsterdam has not yet come into force, but the planning cell could nevertheless be put into operation before that happens.
As for Mr Fantuzzi's speech, I agree with his interesting comments on agricultural policy and the role of subsidiarity.
Mr Frischenschlager's comment about institutional reform and the extent to which the institutions can affect enlargement is a question about which I am particularly concerned. There is a very important point in the resolution approved by this House on 19 November - I think it is point No 20 - concerning Parliament's demand that the Commission should present proposals and report to the European Council to be held in Vienna in 1998. I think this is a really important and significant matter. If you will allow me to use a very Spanish expression, what we must not do is let the bull catch us, as has happened to date - in Maastricht and Amsterdam. In other words, we must not allow events to overtake us in such a way that, in the end, we do not have enough time left.
We cannot always wait until the last minute, run out of time, and put it off. We cannot allow the Community's method to be one of postponement; it has to be a decisive method. Let us not wait until the day before a new state is due to join - much less until there is to be a twentieth, twenty-first or twenty-second state. No, let us do it now. First, let us wait for the treaty to be ratified, which is the important thing. As you well know, nothing can be taken for granted - neither bad things nor good. So let us wait now for the treaty to be ratified, and as soon as that has been done, we will set to work. If you have charged the Commission with doing something, the Commission will do it. And we are going to try to reach an agreement between the Commission and Parliament - and involve the Council too - and try to resolve once and for all this institutional question to which you have drawn attention, without being pressured into it by a new state's final negotiations for membership of the Community.
Well, those are some of the things I wanted to say to you. I also want to say, on the subject of Mr Schulz's speech, that the Commission's commitment to democracy is very clear. I think everything that has been done goes to prove that commitment, especially the Intergovernmental Conference, and the Commission's proposals on citizenship, which is not often spoken about - but should be. Citizenship was one of the subjects to benefit most from the Intergovernmental Conference, along with codecision. Let us attempt to go further. We are going to try to do so.
Turning now to Mr Böge, I want to assure him that I have taken note of his proposals. I do not think this is the right time to reopen the debate on some of the matters which have been raised in relation to the third pillar. However, I do believe that the Treaty of Amsterdam has given us a margin there, and we must see how we can stimulate it. The most important thing - or one of the most important - is the free movement of persons. We know we must perfect that, and we have a procedure by which to do it. The result of Amsterdam is not what I would have liked to have seen; I would have preferred the step to be taken in three years rather than five, and I would prefer it to be by majority rather than unanimity. But that is what the Community is like, and has always been like. It is never completely satisfactory. However, I think we have been shown a way forward, and we are going to try to do it. I hope that together, Parliament and the Commission will be able to continue to make progress, once and for all, towards building a Europe truly based on justice and solidarity.
I have received seven motions for resolutions pursuant to Rule 37(2) of the Rules of Procedure.
The vote will be taken tomorrow at 9.30 a.m..
Investment firms and credit institutions
The next item is the report (A4-0380/97) by Mr Cassidy, on behalf of the Committee on Legal Affairs and Citizens' Rights, on the proposal for a European Parliament and Council Directive amending Council Directive 93/6/EEC on the capital adequacy of investment firms and credit institutions (COM(97)0071 - C4-0304/97-97/0124(COD))
Mr President, this proposal on the capital adequacy directive is a revision of a 1993 directive and that directive in turn was made necessary in order that the European Community, as it then was, should be able to take advantage of the universal rules which were agreed by the Committee on Banking Supervision in Basle.
When this House considered the 1993 directive, we were aware that other elements would be required in due course to keep up to date with technical progress, but I do not think we anticipated that technical progress would be quite as rapid as it has been. Indeed, the rapid change in the financial services industry has required an updating of the capital adequacy rules to enable financial institutions to calculate something called value at risk, using computer models. Under the 1993 directive, computer models are not allowed to be used. Under the amendments to the Basle rules and under the amendment to the 1993 directive which we are considering today, they will be.
However, there was a further obligation imposed on the Commission and Parliament back in 1993, which was to draw up rules to deal with commodities and derivatives, and those have required some substantial changes to the 1993 directive. We have all been working under conditions of some difficulty because the new Basle rules come into force on 1 January next year, in other words in two weeks' time. One of our principal objectives in the Commission, Parliament and, indeed, the Council is to try to ensure that our amendment to the 1993 directive can be brought into force as quickly as possible in order not to place European Union financial institutions at a disadvantage compared with their competitors in Japan, the United States, Switzerland, Korea, Indonesia etc. assuming that there are still banks in places like Japan, Korea, etc. which are in a fit state to do anything at all. Nonetheless, we have to safeguard the position of our own financial institutions.
Turning to the question of derivatives and commodities, when the Commission proposal was originally brought forward, a problem presented itself in that the Commission's original proposal required commodities firms to modernize their systems so as to be able to use computer models by 31 December 1999 - a significant date because it is the date of the millennium, but also because it is the date by which some countries are trying to get themselves organized for the single currency. It has become apparent that there is going to be a desperate shortage of suitably qualified IT personnel, not only in the European Union but in other parts of the world.
As rapporteur, my original thought was to suggest an extension of that deadline to 31 December 2002. However, I have discovered that the Council has been prepared to be rather more generous than that, and Amendment No 19, which will be voted on tomorrow in the name of the PPE and other political groups, and its accompanying Amendment No 20, will help to adjust the positions of commodities and derivatives firms.
I, as rapporteur, am but the humble servant of the committee and I have to leave decisions on Amendments Nos 15, 16, 17, 18, 19 and 20 to the wisdom of the House. But if I might presume to guide the House, I have to say that I hope it will see its way to supporting Amendments Nos 19, 20 and 16. Some of the others may possibly have been withdrawn.
Having said all that, we do not have a great deal of time to spare on this. I am hopeful that when we come to vote on this report tomorrow, it will go through, if not unanimously, at least with a significant majority in favour, so that Commission and Council can then move as quickly as possible to a common position, thus enabling us to give it a second reading and putting European Union financial institutions on a par with their competitors elsewhere in the world.
I am very sorry about this but we are going to have to stop the debate at this point and resume it at 9 o'clock this evening. It is not in my hands. The Vice-President who is taking Question Time wants to start Question Time at 5.30 p.m. We have the honour of having the President-in-Office with us, so it is only appropriate we should start on time.
Mr Wijsenbeek wishes to speak on a point of order.
Mr President, this really is a point of order. I think this is a highly unsatisfactory way of doing things here in this Parliament. This is the second time today that a debate has been interrupted somewhere in the middle, with full appreciation for the Luxembourg Presidency which worked so incredibly hard during the past six months. But you cannot let the rapporteur begin, send for the Commissioner, make sure all speakers are present and then after the introduction say that the debate is now suspended and will resume tonight at 9 p.m. Could you please delete my name from the list; I think this is an unsatisfactory way of doing things, and I hold the Bureau responsible, which, as so often, simply does what it feels like.
Thank you, Mr Wijsenbeek, but I must remind you that we have approved an agenda - all of us - and in that agenda it says that Question Time to the Council begins at 5.30 p.m. today. Therefore, Mr Wijsenbeek, I am making sure that we keep precisely to what was approved by this House.
Furthermore, Mr Wijsenbeek, you are a well-known member of the Committee on the Rules of Procedure, the Verification of Credentials and Immunities - as I know for a fact - and you are aware that there is a section of that committee which also determines how this Parliament operates as regards Question Time.
Question Time (Council)
The next item is questions to the Council (B4-1002/97).
First of all, allow me to welcome the President-in-Office of the Council, Mr Juncker, and thank him for being here today. We greatly appreciate his presence here, but I should also like to mention how valuable it has been to have the Secretary of State, Mr Wohlfart, with us. I should have liked to have wished him a Happy Christmas and New Year. Mr Juncker, please be kind enough to pass that message on to him, and also thank him for having attended Question Time during the Luxembourg Presidency.
Question No 1 by Paul Rübig (H-0832/97)
Subject: Dismissal of a secondary school teacher in Slovakia for encouraging use of the minority Hungarian language
The efforts being made by Slovakia in the economic sphere in order to become a member country of the European Union are to be welcomed. However, the worsening conflict between the Slovakian Government and the Hungarian minority, which is now spreading to education, is all the more disturbing.
Teachers and head teachers are being dismissed for what are clearly political reasons. This situation mainly concerns Hungarian schools in the bilingual region. Mr Alexander Tóth, for example, a Hungarian secondary school teacher, was dismissed on 30 June 1997. The headmasters of two Hungarian schools, Mr Gyula Popélyy and Mr Peter Kovács, were dismissed in October 1997. All three had issued their pupils with two-language reports.
Can the Council of Ministers representative say whether the Council is aware of these incidents and how it intends to respond?
Mr President, I am told that this is the first time that a Prime Minister has taken part in this exercise of questions and answers. I am doing it firstly because I like the European Parliament a lot, but above all because Mr Wohlfart is not here.
Mr Wohlfart, my Secretary of State for Foreign Affairs who, I am told, normally represents the Presidency brilliantly, cannot be with us because he has been involved in a car accident. It is not a serious one, but my government members still do not know how to keep to the road when there is black ice. Consequently, Mr Wohlfart has become a victim of the carelessness which characterises the conduct of affairs in Luxembourg.
I would now like to give the awaited reply following Mr Rübig's question, to say that the Council deplores the incidents described in the question he has put. I would like to remind you all of the importance the Council gives to respect for the political criteria of Copenhagen on the part of all countries with a European vocation. It is with this in mind that the Council acknowledges the Slovakian Parliament's declaration of 10 October 1997 and the joint declaration of the Slovakian President and Prime Minister on 17 October 1997, declarations which it considers to be a first constructive step towards a solution of the open questions regarding Slovakia. It is equally a question, in this case, of the beginnings of a reply to the recommendations drawn up by the joint parliamentary committee between the European Union and Slovakia.
Regarding treatment of the Hungarian minority in particular, the Council has noted the Slovakian government's memorandum on the use of minority languages, whilst hoping that this initiative will be shortly followed by a specific law governing the different aspects of this question in its entirety. The Council has similarly noted with satisfaction the recommendations directed at the Slovakian government by the joint parliamentary committee's session of 25th and 26 November 1997, inviting it to prepare, in cooperation with European Union experts, the relevant legislation in order to find a solution to the problem of minority languages within national territory.
The European Union is resolved to help all associated countries to satisfy the criteria drawn up in Copenhagen. In this context, it has not ceased to encourage the Slovakian Republic to put to good use the time lapse in order to remove the remaining obstacles which stand in its path to full membership of the European Union, whilst hoping that it may be possible to reach, by the same time, a just solution to the problems of the minority in question.
Mr President, first I would like to thank Prime Minister Juncker very much. I think that it is exemplary that you are available to Parliament here in person for questions. I believe - and I would like to emphasize this explicitly to this audience, because we were very glad about it - the Council has followed Parliament's line and not mentioned the word Slovakia explicitly. Nevertheless we should do everything so that the criteria which are very important for us are fulfilled there.
The first problem is the minority question. The second is the question of Mr Gaulider, the member of parliament, and I believe that we on the European side cannot emphasize too much that the Gaulider question must be solved. We know that that is related to President Kovác and with the elections in the autumn, and my question is: Do you believe that the European Union has an opportunity to solve this Gaulider case before the elections in Slovakia?
Mr Rübig, on the question of Mr Gaulider and all the other related questions which you have raised, I would like to tell you that I have discussed the questions which you have raised and related questions very intensively with the Slovakian Prime Minister, Mr Meciar. This happened at the end of August, on the occasion of a half-day working visit to Slovakia which I made because, precisely at the time when Slovakia was actually excluded from the enlargement process by everyone, I wanted to show through this visit that this does not mean that we are now giving Slovakia the cold shoulder.
I then discussed this question with Mr Meciar, the president of the republic, the opposition parties in the Slovakian parliament and some other Slovakian friends and colleagues. I also took this opportunity to invite both the president and the prime minister to make a common declaration about the accession of Slovakia to the European Union, and I made it clear that we wanted some answers to questions which we brought from outside to be given in Slovakia itself.
By chance that was precisely the day on which voting on the so-called Gaulider case was due in the Slovakian parliament. The vote was then postponed. In all discussions with all contacts in Slovakia, I have made it clear that we place the highest value on improved functioning of the democratic institutions in Slovakia, and I also made it clear, in a further conversation with Mr Meciar last Saturday in Luxembourg, that the fact that the European Council has nevertheless explicitly included Slovakia in the enlargement process should not be interpreted as meaning that we are now satisfied with the quality of the democratic processes which have been achieved in Slovakia, but that we assume that further efforts must be made.
There is Slovakia, there is the Slovakian government, there are also five million Slovak men and women, whose place is in the centre of Europe. We should please not forget that, however angry we are about what Mr Meciar does, does not do or fails to do. There is not only Mr Meciar, but also five million Slovaks, who are worth our support.
Mr President, first I would like to thank you very much for being here, and also ask you to pass on our best wishes to your colleague for his recovery as soon as possible, because he has really done outstanding work here.
I only wanted to put one question about your previous answer: One of Meciar's main arguments is always, in all his speeches, that he recognizes only individual rights and not collective rights. Do you intend to emphasize as much as possible that precisely minority questions depend above all on collective rights, and not individual rights? That is always the way in which Mr Meciar tries to avoid a definite answer.
Mr von Habsburg, minority rights cannot be individualized. Minority rights are rights of a particular population group. In our conversations in Slovakia, and subsequent conversations with Slovakia, we always pointed to Hungary, Romania, but particularly Hungary, to make clear how we think that minority problems should be handled, or rather minority questions - I much prefer the term minority questions to minority problems, because minorities are not problems, they just raise questions. We have always pointed to the Hungarian example to show how we think minority questions should be handled, and I believe that the Slovakian leadership is very aware of this.
Question No 2 by Jens-Peter Bonde (H-0856/97)
Subject: Registration of individuals in the Schengen Information System
Can the Member States and/or the Council of Ministers say how many individuals with Danish residence or nationality are registered in the Schengen Information System for the various main categories under which individuals, objects etc. are registered and will the Member States respect the Danish ban on registering lawful political activity in their own files and in those they hold in common?
I will say to Mr Bonde that the Schengen Agreement and the convention regarding the implementation of the Schengen Agreement were concluded at an intergovernmental level between certain members of the European Union.
These agreements do not therefore for the moment come under the jurisdiction of the Council properly speaking, and the honourable gentleman's question should rather be put to the authorities of the Schengen Agreement.
Mr President, this morning, I thanked the Presidency of the Council for having been so impartial for half a year, and today I would like to thank the Minister of State for coming here and answering questions at question time in person. And I would also like to thank him for having given me an answer. But I obviously cannot, as it will be given by the Schengen information system. So I would like to ask instead whether the Chairman of the Council has considered how we can balance certainty in law against political effectiveness in the records in Schengen and the AIS system which will replace the Schengen system under Europol. My suggestion to the Chairman of the Council would be that a rule be introduced whereby, if suspicions no longer exist, the person suspected is sent the information recorded or that, if this cannot be done because of investigations, that information should be given to an independent control authority so that there is always certainty that having suspicions about someone is taken very seriously.
To reply to Mr Bonde's question, I will simply say that he must be aware that this relates to highly confidential matters; I am talking of the questions to which he is directly referring.
It is clear that integration of the points to which he has referred into the Schengen information system takes place only by demand of a judicial authority. As his question relates directly to the treatment of Danish nationals and residents, I suggest that he puts this question to the Danish Parliament, where all the replies could be provided for him.
Amongst my youth's ambitions was that of one day being able to speak in front of the Danish Parliament. If the Danish Government was in agreement to authorize me to reply to this very question that you will formulate for the Danish Parliament, I would be extremely pleased and honoured to be able to reply to you on behalf of the Danish Government. But I do not know if, speaking on behalf of the Danish Government, I would be able to give you a satisfactory response.
I would like to say that I think this is a very important debate, because the Schengen material will probably become EC law in the near future. People often talk of the advantages of the Schengen Agreement, but people must also be able to discuss how it works in practice.
In the Schengen Information System there is at least a possibility of asking to see your personal information in the SIS database. What concerns me most is the confusion about SIRENE, that is the database which lies behind the Schengen Information System, where there is authority to provide much more sensitive personal information than is allowed to be done from the SIS database.
Does the Council of Ministers think we are going to need to tighten the supervision of the SIRENE database and the information which is provided there so that we shall have a control authority, as in the SIS database, if it is integrated into EC law.
Thank you, Mr Sjöstedt. Mr Juncker, I do not know whether, in your youth, you ever dreamed you were a Member of the Swedish Parliament, but even if you did, I invite you to reply to Mr Sjöstedt's question.
My childhood dreams concerned only the Danish Parliament. It was not my ambition to one day be able to address any more than one Scandinavian parliament.
As for the rest, personally, I will say that I understand perfectly the fears which can arise from the problems we are now mentioning. For my part I would not exclude the fact that it would be wise to search for a suitable ways and means to organize things in order to achieve a real mastery of these problems. I see no problem in continuing our common reflection in this regard. I perfectly understand the worries that underlie the questions being put to us, but you will understand that I cannot give a ready made reply from the Council.
A dream may well become a nightmare, and I can say that people in Scandinavia regard joining Schengen as containing a number of potential nightmares. The Chairman of the Council is correct in saying that the development which Jonas Sjöstedt touched on in his question has not happened yet, but it is a question of time if Schengen law becomes EU law, i.e. is integrated in the European legal system. And, given that there are absolutely fatal problems of certainty in law about personal records, passing on and checking names, as the report which was published in the Spring shows, one might of course think that the Council has had some thoughts (now that it has been resolved to integrate the Schengen system) on how to resolve these problems of certainty in law, which are undoubtedly of a highly fundamental nature. My question to the Chairman of the Council is whether such analyses and considerations exist.
Schengen is a mechanism that was invented to fight against criminality. It is not a system which has been put in place to control citizens, their opinions or their convictions.
Indeed, we forget that Schengen is a mechanism set up to fight criminality more effectively and that its results are very often convincing. I am not excluding some lack of control and I would like us to concentrate our thoughts on the means that we could put in place to avoid this. We must make a distinction between the principle of Schengen and a number of exceptional failures which it may have given rise to, and which must be avoided at all cost.
Question No 3 by María Izquierdo Rojo (H-0863/97)
Subject: The associated countries of the Maghreb and "European voluntary service for young people' (OJ C 302 of 3.10.97)
The programme is intended to step up cooperation with third countries with which the Community has signed association agreements, and as regards the participation of the associated countries, it is open to the countries of central and eastern Europe; one of the purposes of the project is to provide Community young people with experience of contacts with other cultures in an intercultural context.
Could the Council investigate the possibility of opening up participation in this programme to the partner countries of the Maghreb which have signed a euro Mediterranean Association Agreement, i.e. Tunisia and Morocco? What might the timetable for this be?
Article 5 of the draft common position approved by the Council during its session on 28 October 1997 clearly states the countries to which participation in this programme is open. It says, "European voluntary service for youth' .
The associated countries of the Maghreb, who have concluded an agreement with the European Union, do not figure amongst the countries stated.
However, amongst the specific objectives of the programme, recorded in article 2, paragraph 2, appears the intensification of youth participation in transnational activities of community service within the Community, or in third countries, in particular those with which the Community has concluded cooperation agreements.
Completing this, paragraph 3 of the same article stipulates that support of transnational community service activities of a short or long duration within the Community, or in a third country, is one of the main actions of the programme.
Similarly, section 2 of the annex of the draft common position anticipates the active participation, in third countries, of young people residing legally in a Member State in activities which contribute to solving the needs of the society likely to have a direct effect on the well-being of the populations of the host communities. It follows from this that, at the time of implementing the programme, projects anticipated in one of the countries mentioned in the question could, of course, be considered.
Judging by the tone and political attitude of the reply given by the President-in-Office of the Council, I assume he said yes. However, I do not understand it, because in fact, in the Commission proposal published in the Official Journal on 3 October 1997, it is envisaged that the countries of central and eastern Europe and third countries would benefit and participate in this way, but not the associated countries of the Maghreb.
I should like him to state precisely whether, as President-in-Office of the Council, he would be in favour of the associated countries of the Maghreb being able to participate in this voluntary service programme, in two ways: firstly, young Europeans being able to do service in these countries, and secondly, the associated countries of the Maghreb being able to participate in the programme in their own right.
The Council could come to the agreement that you wish as long as it is submitted to a Commission proposal which moves in this direction.
Mr President, I only have quite a short question. In the case of such a fundamental expansion, would the Council also be prepared to increase resources for this programme correspondingly?
If the Council was able to associate itself with a proposal made to it by the Commission, it would really have to be interested in making the relevant monetary resources available, in the context of a coherent interpretation of what the Commission would propose. But as there is no such proposal by the Commission, we are in a very hypothetical question and answer game here.
Question No 4 by Gerard Collins (H-0865/97)
Subject: Agri-tourism
Does the Council accept that agri-tourism can play a significant role in developing the economies of rural areas and will the Council instruct the Commission to put forward measures designed to assist the further development of the agri-tourism sector in the context of the Union's tourism and rural development policies?
As the honourable gentleman himself highlights in his question, tourism can contribute to the economic development of rural areas of the European Union, given that economic development of rural areas is traditionally linked to agricultural development. The Council shares Mr Collin's opinion that rural tourism offers possibilities which, judiciously exploited, are of a nature which will increase well-being and create jobs in these areas.
The Council attaches a particular importance to the qualitative improvement of supply in the rural tourism sector. Such a step is likely to benefit the development of the areas in question. In this context, the Council would like to remind you of its decision 92/421 concerning a Community action plan for tourism.
Finally, it should be noted that rural tourism plays an important role in the Community's cohesion policy. In this regard, it is useful to underline the fact that, within the framework of the structural funds and the Leader 2 Community initiative, according to the most recent estimates, 40 % of the budget of ECU 1, 750 million anticipated for this will be allocated to projects aimed at developing rural tourism.
I just wish to record my thanks and appreciation to the Prime Minister for his very extensive and comprehensive reply.
Mr President, I have the following question: As far as agricultural tourism is concerned, we in Austria have a rather special situation, since we have a very large percentage of farmers for whom farming is a secondary occupation. I know that this cannot be applied to the whole European Union, but that it is an argument which very much supports this agricultural tourism. Would you consider it possible either to provide these part-time farmers with special support for agricultural tourism or to support these farmers, who live in a very special situation, from the agricultural side, so that they can commit themselves more strongly here?
Yes!
I am very pleased that Mr Habsburg-Lothringen kept his question so short; he did not use up the minute he was entitled to. I am also very pleased that the President-in-Office of the Council is being so concise. It makes the work of our interpreters much easier.
Question No 5 by Sören Wibe (H-0868/97)
Subject: EU relations with Israel and Palestine
The Israeli government has committed serious breaches of the peace agreements it concluded with the Palestinian State. In so doing it has jeopardized peace throughout the Middle East. Ought not the Council to respond by imposing sanctions against the State of Israel and, for instance, consider breaking off the trade agreements which the EU has signed with Israel?
The situation in the Middle East is a complex one and the Council does not believe that measures such as those suggested would contribute to an end to the impasse in the region.
The best reply that I can give to you is to return to the Presidency's conclusions published at the end of the European Council held in Luxembourg on 12th and 13th December. These conclusions demonstrate once more that the European Union is determined to make a concrete and positive contribution to the peace process.
Thank you for you answer Prime Minister Juncker. As far as the relationship with Israel is concerned, the situation is still that we have repeatedly adopted resolutions in which we have criticized Israel's breaches of the peace agreement in fairly strong terms. These resolutions have clearly had no effect whatsoever. Is it not so, that the only language Israel understands is if we resort to concrete sanctions, such as in the economic area? It is also so that Israel as a State imposes hard economic sanctions against the Palestinians by, for example, obstructing their export of flowers to the Union.
I would like once more, at the risk of being boring, to ask whether it is not time for us to begin to consider concrete economic sanctions against Israel.
I will tomorrow be meeting, in Luxembourg, the Israeli Prime Minister, and on Friday, President Arafat. I will have the opportunity of discussing with both representatives the problems to which you are referring, but I will not threaten the Israeli Prime Minister with sanctions during these meetings. I do not believe that this is the method we should employ with regard to the State of Israel. We need discussions, not threats.
I entirely agree with what the President-in-Office of the Council has just told us twice, and I should like to ask him if he thinks there is any way of clearly defining, in black and white, what we are always referring to as the spirit of Oslo. I ask this particularly, having read very carefully the text approved by the European Council in Luxembourg. I am familiar with the Oslo written agreements, but I am always hearing people talk about violating the spirit of Oslo and I have still not found anywhere a single written reference to the spirit of Oslo. I would like to know if the Council would be able to undertake this interesting intellectual task.
I think the details requested by Mr Robles Piquer must, indeed, be given.
It is sometimes extravagant to see with what luxurious detail we try to surround vague notions such as "the spirit of...' , in this case "the spirit of Oslo' . In fact, we know to what, in general, we are referring when we evoke the spirit of which you speak.
I will tomorrow have the chance to contribute in a modest way to the search for the spirit which is, it seems to me, a little lost.
Question No 6 by Karl Habsburg-Lothringen (H-0873/97)
Subject: Electoral law in Gibraltar
What does the Council propose to do with regard to the law in Gibraltar on elections to the European Parliament? Is it acceptable for EU citizens there to be denied this elementary right on the grounds that Gibraltar would be too small a constituency, thus creating first- and second-class EU citizens?
Would the Council consider enabling EU citizens of Gibraltar to cast their vote in or for another EU country, if they are unable to do so through the UK?
Mr Habsburg-Lothringen undoubtedly knows that Annex II of the Act of 20 September 1976 relating to the election of representatives to the European Parliament by direct universal suffrage anticipates that the United Kingdom will apply the measures of the Act in question only with regard to the United Kingdom, that is to the exclusion of Gibraltar, which is not part of the United Kingdom.
The 1976 Act was adopted on the basis of article 138, paragraph 3, of the Treaty setting up the European Economic Community, on the basis of a project drawn up by the European Parliament, which made no mention of the particular situation of Gibraltar.
Nor would the Council be able to extend, by its wish alone, the application of the 1993 directive on the exercising of voting rights and eligibility for the European Parliament, which refers to the 1976 Act, to enable the citizens of the United Kingdom resident in Gibraltar to vote in European parliamentary elections in a Member State where, hypothetically, they do not reside. Indeed, the 1993 directive is based on article 8b, paragraph 2, of the Treaty, whose application is limited to European Union citizens resident in a Member State of which they are not nationals only.
Mr President, the fact is that I have received the proposal for a law concerning a voting right for Gibraltar from the British House of Commons, but only after I put this question - I did not know about it before. I have heard that it is not the first proposal. Other proposals have already been rejected. But here there was the opinion that this proposal of 1July of this year had a better chance. I do not know how that can be combined with that.
Furthermore, the legal situation - looking at Gibraltar today - is rather divided, if you take on one side the Peñón and on the other the isthmus, because the Peñón practically belongs to England according to the Treaty of Utrecht, whereas in the case of the isthmus there is some dispute about who it belongs to, even if it is now quite clearly under British administration.
Mr President, the clever people sitting to my left and behind me are of the opinion that I should not burden the last days of the Luxembourg Presidency by now getting mixed up in the difficulties between two Member States. I think this was clever advice! So I would like to tell you that I understand your question very well, but I will give you my answer outside the door.
As the author is not present, Question No 7 lapses.
Question No 8 by John Cushnahan (H-0878/97)
Subject: European Food Agency
Can the Luxembourg Presidency inform me whether the Council is prepared to give its support to the Commission's proposal to establish a European Food Agency?
I am sorry to have to say that the Commission has currently submitted no proposal to the Council regarding the creation of a European Food Agency. As soon as it has been submitted, it goes without saying that the Council will as quickly as possible proceed to examine the text in depth and when the time comes will take a decision in full knowledge of the reason and by virtue of the Commission's proposal's own merits.
Mr President, thank you for your courtesy in allowing me to ask a question. I do appreciate that I arrived just as you were moving on and I also thank Mr Juncker for his answer. I have taken note of what you said regarding the Commission proposal. I understood that it was before the Council. I will check that but can I ask (and I do not expect you to give a formal answer) whether - maybe when it does come before the Council - the Luxembourg Government will support such a proposal and whether maybe it is something, as you go out of your presidency, that you will pressurize the next presidency about? Can I congratulate you on a successful presidency? You certainly moved the European agenda forward.
I repeat that it is the Luxembourg government's custom to study Commission proposals before being able to support them. Our support is not a support in principle. We only take a decision after having read and examined the proposal.
Question No 9 by Carlos Robles Piquer (H-0882/97)
Subject: Request by thousands of Cuban citizens for a plebiscite
More than ten thousand clearly identified Cuban citizens resident in Cuba have now signed a letter addressed to the President of the National Assembly of People's Power of the Republic of Cuba respectfully requesting, in accordance with article 88(g) of the 1976 Constitution, that a plebiscite be held to consult the people on whether they wish to amend the Constitution to the effect that it would guarantee freedom of expression, freedom of association, pluralism and the election of the government through a direct, free and secret ballot. According to Amnesty International (AMR 25/29/97/S) the first 12 signatories were visited by the police, who warned them that they were risking long prison sentences.
What information can the Council provide on this initiative, the Cuban Government's response and the likelihood, in its view, that a petition lodged in accordance with the Cuban Constitution might be accepted and acted on?
I would like to draw Mr Robles Piquer's attention to the fact that in Cuba at the moment there are not one, but two different initiatives aimed at gathering 10, 000 signatures asking for the organization of a referendum. Indeed, these actions are based on article 88G of the current Cuban Constitution of 1976 which, in particular, grants a legislative initiative to citizens as long as 10, 000 signatures have been gathered. At this stage, according to our information, the figure demanded by the Cuban Constitution has not yet been reached by either of the two initiatives. In any case, the Council remains sceptical as to their chances of success since democratic pluralism does not exist on this island. It is furthermore illustrated by article 62 of the said constitution which states that none of the recognized liberties of the people may be exercised to the detriment of the principles established in the Constitution and its laws, of the existence of the objectives of the Socialist state and of the decision of the Cuban people to build socialism and communism. Any breach of this principle is punishable.
In this context the Council would like to remind you that the Union, in its relations with Cuba, is implementing a policy defined in a common position of 2 December 1996 aimed, particularly, at encouraging a process of peaceful transition towards democratic pluralism and respect for human rights and basic liberties.
Thank you, Mr President-in-Office of the Council. The information I have is not entirely consistent with yours. I believe at least one of the two initiatives has already exceeded the figure of 10, 000 signatures, by means of worthy effort and great personal risk. However, even if it has not yet reached that number, there is no doubt that it will do so reasonably soon.
So, my supplementary question is whether, despite the awful wording of that terrible article 62 which has been read to us and which is, of course, a proclamation of absolute totalitarianism, there is anything the Council can do to try to persuade the Cuban authorities simply to comply with their own constitution, which they themselves - Fidel Castro - approved.
I believe that once that figure of 10, 000 signatures has been reached - and as I said, if that has not yet happened then it soon will - there will have to be some effort, on the part of the Council and the official embassies there, to persuade the Cuban Government to comply with its own constitution.
I do not doubt that the Council will be able to act in the way indicated by the honourable gentleman.
Mr President, thank you for your clear statement. We have not always heard such clear statements in this Chamber on this subject, and I also thank you for what the Council has defined not long ago as the common attitude on this question. But I wanted to ask additionally, what about efforts to form treaty relationships with Cuba - even membership of the ACP has been mentioned - and what part is played by questions of human rights and freedom of belief and conscience in this context.
Thank you, Mr Posselt. I am sure you realize that your supplementary question is well outside the scope of Mr Robles Piquer's original question. Therefore, it is up to Mr Juncker whether he replies or not. Mr Juncker, the floor is yours, to use as you see fit.
Mr President, the Council defined its Cuba policy in the common statement of 2 December 1996. The questions which you have raised will have to be answered in the context of the implementation of what was said there.
Question No 10 by Alexandros Alavanos (H-0887/97)
Subject: Abolition of the teaching of ancient Greek in France
According to information from the French Association of Language Teachers, the National Union of Secondary School Teachers and the Toulouse Regional Classics Teaching Association, moves are being made by the French Minister of Education, Claude Allegre, to abolish the teaching of ancient Greek as part of the educational reforms scheduled for the beginning of 1998. Ancient Greek is currently taught to 1.9 % of pupils in certain secondary school classes while Latin is taught to 25.4 %. Despite reassurances from the Minister of Education, these rumours are still giving cause for concern. While educational curricula are the responsibility of the Member States, action to improve the teaching of European languages is one of the priorities of the European Union.
What representations will the Council of Ministers make to the French Government, which is itself engaged in an intense campaign ( "Francophonie' ) in favour of the French language in other countries?
As Mr Alavanos states, responsibility for the content of education and the organization of an education system remain within the jurisdiction of Member States. In accordance with the relevant article of the treaty, the Community contributes to the development of a quality education by encouraging cooperation between Member States and, if necessary, by supporting and completing their actions, whilst fully respecting their responsibilities.
Furthermore article 126 of the treaty states, in paragraph 2, that Community action aims at developing the European dimension in education, in particular by apprenticeships and the diffusion of the languages of the Member States. It should be noted that this relates to the spoken languages of the Member States and not dead languages.
In the absence of a Commission proposal, the Council would not be able to adopt the actions of encouragement in this area that the honourable gentleman has mentioned. It is furthermore not for the Council to intervene in the content and organization of the education system of a Member State. I consequently fear that the Council is hardly in a position to undertake any step that may be contrary to the French government regarding the teaching of ancient Greek in French schools.
Mr President, I would like to thank President Juncker for his reply. It is a reply within his terms of reference.
I would however like to ask him the following question: does he not believe that ancient, perhaps unspoken, languages such as ancient Greek or Latin, are part of the heritage of the European Union that we are in the process of constructing? Is our heritage simply what is to be found in museums or in certain buildings? Is not part of our cultural tradition just these languages, which play a fundamental role in European culture today? Does he not think that they should be supported throughout Europe? How does he react to the Greek proposal for the creation of a Centre of Classical Studies in the European Union? I await the replies of the President with great interest.
Having spent seven years of my life studying Latin, I would like to believe that the teaching of dead languages enables a better comprehension of the integrality of European cultural heritage.
Question No 11 by Bernd Posselt (H-0890/97)
Subject: Autonomous status for Kosovo
What steps has the Luxembourg Presidency taken to reinstate Kosovo's autonomous status, which was unlawfully withdrawn in 1988? The oppression of Kosovo's Albanian majority, which accounts for 90 % of the population, must under no circumstances be trivialized and dismissed as a "minority problem' . Is the Council considering sending international observers, or even peace-keeping forces, to Kosovo, and what means are being used to exert pressure on Belgrade so that it finally agrees to the opening of a European Union office in Prishtina, particularly in view of the fact that the United States has had such an office for a long time?
The Council continues to give a high priority to the problem of Kosovo. In its declaration of 9 April 1996 on recognition, by Member States of the European Union, of the Federal Republic of Yugoslavia, the European Union declared that from then on the development of good relations with the Federal Republic of Yugoslavia and the place of this country within the international community would depend on the adoption by the FRY of a constructive attitude, in particular with regard to the full respect for human rights, rights of minorities and the right of return for all refugees or displaced people as well as the granting to Kosovo of a large degree of autonomy within the FRY.
The position that I have just stated has been repeated many times, in particular by the European Council at its meetings of 13 and 14 December 1996 in Dublin, 16 and 17 June 1997 at Amsterdam, as well as by the Council on 29 April 1997 and, more recently, in its declaration of 10 November of this year aimed at the population of the Federal Republic of Yugoslavia. In particular in its conclusions of 29 April 1997, on the application of conditionality for relations between the European Union and the countries of the region, the Council linked the development of relations between the European Union and the Federal Republic of Yugoslavia to conditions both general and specific. Thus, general assistance within the Phare programme requires that the FRY makes a credible offer with a view to initiating real dialogue on the status of Kosovo. The opening of possible negotiations regarding a possible cooperation agreement will depend in particular on the existence of real dialogue with the Albanians of Kosovo on the status of Kosovo, within the borders of the Federal Republic of Yugoslavia. One of the conditions for the conclusion of a cooperation agreement is the effective granting of a large degree of autonomy to Kosovo.
Furthermore, the Council has underlined, in particular during its session of 6 October 1997, that the commencement of dialogue between the Belgrade authorities and the Kosovo Albanians is necessary and that all the parties concerned must contribute to this fully and rapidly. It even insisted on the implementation of the education agreement concluded between Mr Milosevic and Mr Rugova without delay. The European Union has indicated its intention to support this agreement. The European Union is asking the Belgrade authorities to allow recourse in the long term to missions of the OSC to Kosovo, Vojvodine and Sandjak and it continues to follow the situation closely, in particular through the ECMM.
To the same end, the European Union intends to open an office in Pristina and it has presented a proposal to the authorities of the Federal Republic of Yugoslavia. As you know, no resolution of the UN's Security Council has anticipated a peace maintenance force for Kosovo in particular.
Mr President, the problem in Kosovo is simply that because of years of neglect by the international community - by which I do not mean the Luxembourg Council Presidency, which has actually done something - a situation has arisen in which everything threatens to escalate and outbreaks of violence are expected. Therefore, we must really try, before it is too late, to bring about a political solution, even by pressure. The Americans have an office in Pristina, and the European Union has been talking about it for years and has no office in Pristina. The same obviously applies to autonomy. The autonomy of Kosovo was a constituent part of the constitution of Yugoslavia before it broke up. We must press for the restoration of this autonomy. I believe that the attitude which Yugoslavia took at the Petersberg conference in Bonn, that this is an internal affair of Yugoslavia, cannot be accepted simply because we know that there are hundreds of thousands of displaced persons and refugees from Kosovo in the territory of the EU. My question is therefore: Are further steps planned?
Mr President, I assume that the British Presidency will continue the efforts of the Luxembourg Presidency in this direction.
Question No 12 by Jonas Sjöstedt (H-0894/97)
Subject: Supervision of the Schengen Information System register
Does the Council of Ministers consider that the Joint Supervisory Authority (JSA), the authority intended to supervise the correct operation of the SIS register, has adequate resources and powers to carry out its work in a satisfactory manner? Does the Council intend to make any changes to the JSA's modus operandi if and when the Schengen Agreement is incorporated into EU law? Will the supervision of the register within the Schengen Agreement and Europol be carried out by separate authorities even if the Schengen Agreement becomes part of EU law?
The Joint Supervisory Authority was set up by the convention for the purpose of implementing Schengen, more precisely by its article 115. The JSA is part of the Schengen patrimony.
The Council, at this stage, is not in a position to give an opinion on the functioning of the JSA which comes within the jurisdiction of the Schengen authorities. The creation of a Joint Supervisory Authority for Europol is anticipated in article 24, paragraph 7 of the convention which set up Europol. Since January 1996, work has begun in order to draw up its internal regulations, in particular in the light of the work of the European data commissioners. It is anticipated that the work on a draft text of internal regulations will be finished in the first months of next year. It is not anticipated at this stage that one supervisory authority alone will cover the SIS and Europol.
Thank you for your reply to the question, and the answer that there are no plans for a joint supervisory authority in connection with Europol.
I think it is important to study the example of the JSA in order to see what problems could be encountered in the case of Europol. I hold in my hand the first activity report from the authority which is supposed to supervise personal security in the Schengen Information System. I must say, it makes catastrophic reading. Among other things the authority has such limited resources that no real inspection can be carried out. For example, it has no offices. In addition, the authority has been denied access to the central computer located in Schengen in order to be able to carry out the inspection it wants to do. When some inspecting was done, it was found that there is different information about the same persons in different parts of the Schengen Information System, that it is difficult to find out who has had access to the Information System and has looked for various sensitive pieces of information, that those who have been registered, such as asylum seekers, do not know how to find out whether the information is correct, and that certain Member States use the information in an incorrect way.
A lesson must now be learned from this. What are we considering doing in the case of Europol so that this is not repeated? What are we considering doing about this when the Schengen Agreement becomes part of EC law?
We believe that this issue will develop in the short term and, when the time comes, the Council will have the possibility of giving the European Parliament all useful information enabling it in particular to exercise, within the limits imposed by the Treaty, its role in the supervision of Community action in this area.
Question No 13 by Maren Günther (H-0896/97)
Subject: Image of the various European countries in the other EU Member States
A negative, superficial and simplistic image of other countries is often conveyed in EU Member States, especially in certain media. Prompt measures should be taken in schools to counter this tendency.
What steps are being taken to ensure that as objective an image as possible of the various European countries is conveyed in the other Member States?
Are efforts being made in joint bodies (e.g. school book commissions) to reduce prejudice about European neighbours?
The Council has for a long time been sensitive to the concerns mentioned. Indeed, in its resolution of 1976 which comprised a programme of action in the area of education, one of the important themes of the text was made up of what we at the time called the best opportunities for cultural and professional training for nationals of other Member States of the Community and of non-member countries and their children. Point 2 of this chapter initiated, amongst other things, studies and works of pedagogic research into the place and importance of the culture of the mother tongue of nationals from other Member States in school programmes.
Since then the Council has continued to give concrete signs of its interest in this issue, whilst acting within a wider perspective than that following from the question. Thus, through its conclusions of 27 September 1985, the Council introduced the concept of the European dimension into education. Apart from the promotion of the teaching of foreign languages, its conclusions indicate, as an appropriate measure, the promotion of measures aimed at encouraging contact between pupils of different countries and the development of a European dimension in study programmes, in training and in educational materials.
In the Council resolution of 24 May 1988 on the European dimension of education, the objectives include the need to improve young people's knowledge of historical, cultural, economic, and social aspects of the Community and of its Member States and to make them understand the interest in cooperation of the European Community with other countries of Europe and the world.
In its conclusions of 27 November 1992 on the measures aimed at developing the European dimension in higher education, the Council confirms, in particular, that, to take up the challenge of an increase in the number of students having access to the European dimension, we must now strengthen the integration of this dimension in the policy and the practise of higher education at all levels.
All of this underlines the concrete interest in anchoring the concept of the European dimension in the different educational systems. It is due to this integration that it should be progressively possible to wipe out the current bad perceptions to which you have referred. With regard to the specific initiatives referred to, these can only be taken on the basis of proposals in due form from the Commission.
Mr President-in-Office, thank you for the answer. A short question: Are you satisfied with the results of all these efforts over the decades, as far as the image of the states - above all in the media - is concerned? I am thinking particularly of criticism in the media, in which individual countries are really branded, particularly by young people.
No, Mrs Günther, I am not at all satisfied with what has been achieved!
Question No 14 by Alex Smith (H-0903/97)
Subject: Community policy towards climate change and the use of nuclear fuels
During the most recent Troika discussions on Community policy towards climate change, was there any consideration of the proposals advanced by the European nuclear industry to increase the use of plutonium-uranium mixed oxide (MOX) nuclear fuels in reactors as part of a strategy to reduce CO emission from electricity generation?
The Council is not aware of the proposals formulated by the European nuclear industry to which the honourable gentleman refers in his question.
In any case, I can indicate to you that, in principle, the Council would give all its attention to proposals which may be submitted to it with a view to reducing the greenhouse effect. It goes without saying that the Council will examine these proposals according to their own merits and without prior assumptions of any kind.
I would lastly like to underline the fact that the Community strategy, with a view to the third conference of contracting parties to the framework convention of the United Nations on climatic change, which took place in Kyoto, has been recorded in the Council conclusions of 16th October 1997. They are available to Parliament.
Mr President, I am indeed grateful to hear the Council say that it would discuss this with no a priori considerations because there is a downside to the use of MOX fuel. A report recently issued after a two-year project makes it quite clear that it has a potential for terrorist organizations in the fabrication of nuclear devices with socalled reactor-grade plutonium, the stuff that is being produced at Sellafield and La Hague. It is made chillingly clear how dangerous this is and obviously the transportation of nuclear fuel is equally dangerous. Would the Council please obtain a copy of this report and study its implications? It is called "The comprehensive social impact assessment of MOX use in light water reactors' .
I would like to repeat that at this current time the Commission has not submitted a proposal to the Council with regard to this. Once such a proposal is made, we will give it all the attention which an examination of this question requires.
Question No 15 by Nikitas Kaklamanis (H-0911/97)
Subject: Provocative letter from the Turkish Foreign Minister, Mr Cem
On 20 October 1997 the Turkish Foreign Minister, Mr Cem, addressed a letter to the Foreign Ministers of all EU Member States which not only contains a large number of inaccuracies and allegations against Greece, but also basically threatens the EU with war in Cyprus if this country goes ahead with plans to station the S-300 missile defence system in areas still untouched by Turkish rapacity.
The same letter provocatively states that, even if negotiations are initiated with Turkey concerning EU accession, the problem of Cyprus will still not be solved.
Will the Council give its official view on this matter, given that Turkey is pursuing its attacks with undiminished vigour against the EU, a Member State (Greece) and Cyprus and denying the latter country the right to accede to the Union and to protect itself from unrelenting Turkish expansionism?
I have spoken about this issue three times today. Consequently, I will refer the author of this question to the three replies I gave during the course of today's debates.
Mr Juncker, indeed you are right since the question was tabled before the Luxembourg session, and is therefore somewhat out-of-date. This morning I have listened to the whole of the debate and to your replies, but I wish to avail myself of the opportunity to ask you if have heard about the interview given just two hours ago in Brussels by Mr Gilmaz, who said that he is giving the European Union six months' grace to revise its position, otherwise Turkey will revise its own position in respect of customs union.
Secondly, if you have heard of yesterday's statement by Mr Denktash in Brussels, who asked the representative of the Commission in northern Cyprus to leave northern Cyprus since, as he said, he was bothering them.
I would like his initial comment on the above two issues. As for my basic question, thank you, it has been covered.
I do not wish to comment on the opinions given by the Turkish Minister of Foreign Affairs at a press conference in Brussels, as I am not in possession of the precise text of the minister's speech.
Unlike the Turkish Prime Minister and the Turkish government, I would first of all like to read what the Turkish government said before commenting on the content. I would have preferred that the Turkish government had first of all read the European Union's offer before rejecting it.
I am concerned about precisely the same thing. I have just been in touch with our Foreign Minister in Sweden who has spoken about what has emerged today. Turkey is going to withdraw its application for full EU membership if the EU does not include Turkey on the list of applicant countries by June next year at the latest. There is a quite threatening tone in that if it is true - I only got the information via telephone and radio. It is still a serious matter and highly worrying since I and many others do not consider that Turkey is fulfilling the requirements of the Customs Union Agreement. A war is taking place in Kurdistan, there is continuous torture and there is no guarantee of human rights in the country.
It is of course impossible for you to comment on what has been said today, but it is very urgent for us to now ensure that no conflict arises on the basis of the latest information. I would like to have a comment from you on that.
You must understand that I would first of all like to be fully aware of the Turkish Minister for Foreign Affair's comments before being able to comment on them myself.
Question No 16 by Pat Gallagher (H-0913/97)
Subject: Protest march in Brussels
Can the President of the Council indicate whether the Council is prepared to re-examine the duty-free issue in the light of recent political developments such as public declarations from the Irish, Greek, Spanish, Finnish and German Governments that the issue should be reopened and, in the light of the 15, 000 workers who participated in a protest march outside the Council, Commission and the European Parliament buildings in Brussels on Monday 1 December to voice their concerns over the abolition of duty-free in June 1999?
To reply to this question I will say that the maintenance of dutyfree sales for travel within the Community is in contradiction with the existence of an internal market without borders.
Indeed, the circulation between two Member States of goods bought by individuals for their personal use is of no more consequence from the point of view of tax law. Thus, individuals can buy goods for personal use in any other Member State without having to declare them or pay tax at the border.
In this situation, the application of exemptions for travellers beyond the deadlines anticipated could create distortions in competition for businesses selling goods with tax included, as well as between the different forms of transport, depending on whether they propose to sell duty-free or not.
If the Council has temporarily extended duty-free sales to intracommunity travellers until 30 June 1999, it was to alleviate the social and regional difficulties which risk being caused by a too sudden abolition of these sales. Thus, it was a question of giving sufficient time to the sector concerned to prepare itself for the disappearance of intracommunity duty-free sales. Furthermore, it should be noted that even in the absence of the aforementioned tax advantage, opportunities for sale will probably remain. Regarding duty-free sales, these will continue to exist for travellers from third countries, due to the very fact of exports.
While I welcome the reply, which seems to be somewhat factual in relation to the decisions taken, what can he say to the Irish, Greek, Spanish, Finnish and German Governments which, we understand, are anxious that there should be a further extension?
He refers to the single market. Surely he is referring to a pure single market. I am sure there is a lot of other harmonization that could take place.
I also welcome his initiative in relation to the employment summit. I should like to say to the President that these jobs which could be lost could be sustained if the Council took this very courageous decision to allow duty-free to continue for a further period. Does he also accept that to suggest that it should not continue beyond June 1999 flies in the face of the wishes of the vast majority of Europeans?
The Commission gave an assurance to this institution that an economic and social study would be carried out. That assurance was given in 1991. So much for the respect that the Commission has for this House. What does the Council intend doing about that?
How, therefore, can the Commission suggest that Community instruments and state aid could be used in the event of jobs being in jeopardy if it does not carry out this study? Mr President-in-Office, I suggest that, in the final weeks of your office, you ask the Commission to fulfil the commitment to this House and until such time as it can do that - present the recommendations of a study - that it should allow this duty-free to continue.
We have asked the Commission to provide us with this study. When the Commission has made a proposal for a directive on this point, we will need to be unanimous to be able to amend the directive currently in force, which the Member States agreed on until 30 June 1999.
In the absence of an initiative from the Commission we cannot act and, assuming they take such an initiative, I am not certain that we would be able to achieve the necessary unanimity to be able to amend the current directive, which stands until the end of June 1999.
I congratulate the President-in-Office on his firmness. He will be aware that the Court of Justice delivered a judgment early in November which clearly stated that the Commission and the Council had proceeded correctly in this matter and that the European Parliament had been duly consulted. He will also be aware that there is a great deal of misleading publicity and scaremongering on the part of what is generally referred to as the dutyfree lobby. One example is the figure of 16, 000 quoted here, which is a wild exaggeration. It was reported to me at lunchtime by a representative of the duty-free lobby that there were at the most 6, 000 people there. I saw a small demonstration outside the European Parliament that I would put at no more than 300. So, my question is: Will the Council please stick to its guns on this and encourage the British presidency to do the same?
During the past few months, each time the Council discussed this question, I never had the impression that we were in a position to unanimously delay the measures anticipated to come into force on 30 June 1999. Consequently, I do not think that the British government has need of particular encouragement in this respect.
Mr President, whichever way you look at it, it seems that there is great unrest in a number of regions and a number of sectors. I refer to ferries, to regional airports, to tourism in peripheral regions. Did I gather correctly from the answer of the President-in-Office of the Council that he also thinks that in 1997 people have a right to know what the probable consequences will be when this measure, as decided, takes effect on 1 July 1999? Is he prepared to have another talk with the Commission to ensure that this study will indeed be carried out in the short term, so that there will be clarity on the social and regional implications we have to draw from it? Could I have an answer on this from the President-in-Office of the Council?
We have invited the Commission to produce a study for us, which many of you are referring to. It is true that all of these issues should have been discussed at the time the Council took its decision. This was in 1991, at the Ecofin Council. I believe, furthermore, that I was President of the Council.
Since then I have seen some colleagues move into opposition and ask for the revision of the directive, only to return to office and become very quiet on the subject. Consequently, unanimity will be necessary to amend this directive. It does not exist because governments have very different opinions on this issue. It is true that the Council is not organized along the same lines of systematic persuasion as the duty-free lobby. I admire the efforts put into this problem by those who are particularly affected. If Europe had the same competence and the same capacity for marketing as the lobbies in question, we would perhaps be able to explain why we took the decision that we did in 1991.
As the authors are not present, Questions Nos 17, 18, 19, 20 and 21 lapse.
Question No 22 by Brian Crowley (H-0932/97)
Subject: EU and a global traffic safety effort
According to a report just released by the World Health Organization and the Harvard School of Public Health, road accidents are set to become the third biggest cause of premature death and disability across the world by 2020. Does the Council have a position on this alarming forecast, and does it share the view of the US Transportation Secretary that a global traffic safety effort is needed and, if it does agree, what contribution can the EU and the individual Member States make to this effort?
The Council shares the honourable gentleman's concerns regarding the harmful consequences of road traffic accidents on life and human health. This is why the criteria for road safety, appearing in article 75, paragraph 1, letter c of the treaty inspires all the Council's actions, in particular all the legislative acts that it adopts in the area of transport.
In addition, the Council expressed a unanimous opinion on this question in its conclusions adopted during the session of 17 June of this year.
I thank the President-in-Office for his very short and curt reply. However, the question was: What contribution the President-in-Office thought that we in the EU and he could make with regard to this global transportation safety question? In particular, there are two areas on which I thought you might have responded. Firstly, there is our duty of care for the health and protection of EU citizens. Secondly, there are various considerations regarding the different directives which have gone through Parliament, the Council and Commission in the recent past with regard to design and models; some thought might also be given to standardizing safety features within the automobile sector to ensure they are made available, not necessarily as extras but also as part of the normal construction of automobiles to guarantee the safety not only of the drivers but also of the passengers and pedestrians.
At the current time, the Commission has submitted no proposal to the Council regarding the problems mentioned by the honourable gentleman.
I would nevertheless like to add, on a personal level, that I consider that the European Union should pay more direct attention to these problems, which concern the daily life of many men and women in Europe. It is a question of putting into concrete practice within Europe these formal, rhetorical, lively discussions. A Europe of citizens exists, day after day, on our roads, and I think that much could be done, if only to harmonize all the signs and instructions, all the illustrated warnings, which add nothing to the richness of Europe but which make life difficult for European citizens when they travel.
I believe that we show a serious deficit in the area of road safety. The fault, of course, lies with Member States, with the Commission and with Parliament, with all those in fact, who have failed to provide Europe with a strategy in this area, which would make Europe more attractive and more popular in the eyes of its citizens.
As the authors are not present, Questions Nos 23 and 24 fall.
That concludes Question Time.
However, I should like to offer our sincere thanks once again to Mr Juncker, the President-in-Office of the Council, for being here with us today, and for his answers, and for working with Parliament. We wish him all the best for Christmas and the New Year. And we request him to convey to Mr Wohlfart our best wishes for his speedy recovery, and our hopes that he will be well enough to enjoy Christmas.
(The sitting was suspended at 7 p.m. and resumed at 9 p.m.)
Investment firms and credit institutions (continuation)
The next item is the continuation of the debate on the report (A4-0380/97) by Mr Cassidy, on behalf of the Committee on Legal Affairs and Citizens' Rights, on the proposal for a European Parliament and Council Directive amending Council Directive 93/6/EEC on the capital adequacy of investment firms and credit institutions (COM(97)0071 - C4-0304/97-97/0124(COD))
Madam President, I would like to congratulate Mr Cassidy for his excellent presentation of the nuances of this complicated issue. It is important for the people of Europe, even if they may not readily understand that because it is about underpinning the financial solvency of institutions. It is an amendment to the CAD I directive.
I would also like to thank our colleagues on the Legal Affairs Committee who have worked so hard in reaching what I think is a sensible practical compromise and Mr Katiforis who has brought a lot of detailed technical knowledge from the Economic and Monetary Committee to this debate.
I am not going to go over what Mr Cassidy said because he explained it so lucidly. I just want to flag up the importance of Amendments Nos 16, 19 and 20. In particular, with Amendment No 20, trying to bring in a differentiation between different types of commodities, what is known as the expanded matrix. To me it seems quite self-evident that the treatment of metals should be different from the treatment of perishables like coffee, cocoa, sugar etc. and the expanded matrix is simply trying to make sense of the need to treat things like tin, copper, silver differently from commodities like cocoa and coffee.
Fortunately we have been able to explain this adequately in the Council of Ministers and in this Parliament and I think now it is accepted that the expanded matrix is sensible. So I sincerely hope that the vote will go successfully in the Parliament tomorrow.
Madam President, Mr Commissioner, ladies and gentlemen, I would also like to congratulate the rapporteur on his excellent work. My group welcomes the Commission's proposal to introduce a more stringent and effective method of measuring banks' and investment firms' capital requirements, and one geared towards market risk. This involves adopting the Basle rules on banking supervision, with a view in particular to avoiding distortions in competition relating to competition from outside Europe. Therefore, like the previous speaker and the rapporteur himself, I would particularly ask you to support the three amendments tabled by my group, i.e. Amendments Nos 19, 20 and 16, which correspond to the old Amendments Nos 13, 14 and 8. These concern the transitional period up to 31 December 2006. The institutions affected require this transition period to adapt to the new rules, and it is needed above all to achieve a uniform deadline for all three banking supervision directives.
This means that Amendment No 20 is important. Internal risk models are not yet sufficiently developed for banking supervision purposes, and the banks must be allowed to continue working with the extended maturity bank models up to the end of the transitional period. I would also ask you to support Amendment No 16. This amendment is concerned with a method for internal risk models that do not satisfy the criteria listed in paragraph 4 of Annex 8. All these amendments reflect the Basle Rules.
Madam President, firstly I would like to thank the committee responsible and, in particular, its rapporteur Mr Cassidy for their excellent work on this highly technical proposal. I am most grateful for the speed with which they have been able to process the proposal, given the importance of its early adoption for Europe's financial services industry.
The proposal represents a major step in improving the assessment of market risk for capital adequacy purposes. Not only will this improve the prudential soundness of our financial institutions but it will also contribute to their competitiveness by helping to optimize the allocation of capital within them. The Commission believes this reflects our common purpose to promote a safe and competitive financial sector in an environment of constant innovation and technological change.
Our proposal introduces into EU legislation recent developments in the international supervisory community regarding the use by institutions of their own statistical models to set supervisory capital requirements and inclusion of commodity positions in those requirements.
A number of amendments have been proposed, largely reflecting further relevant decisions taken in international regulatory fora since the adoption of our proposal. We welcome these amendments. However, we are concerned that some other very technical amendments are not fully consistent with the approach adopted at international level. These we oppose. Amendments Nos 2, 3, 4, 5, 6, 7, 8, 15 and 17 introduce useful technical clarifications which we welcome. However, Amendment No 4 duplicates much of Amendment No 2. We would prefer to draw on the latter for our amended proposal. Amendments Nos 15 and 17 duplicate Amendments Nos 5 and 6, third paragraph. We could accept both and will make a proposal covering the substance of these amendments. Amendment No 1, on the other hand, introduces a new capital charge for recently issued securities which diverge from the international approach adopted by the Basle Committee on Banking Supervision. This would create an uneven regulatory playing field between the European Union and other G10 institutions. We fear it may also be prejudicial in certain circumstances. It means it could impair the success of the market introduction of shares of new companies or of privatizations such as France Telecom and Halifax by imposing an 8 % charge on securities which currently attract only a 2 % charge as highly liquid instruments. I would therefore recommend that you oppose this amendment.
Amendments Nos 9 and 10 also prescribe a degree of detail regarding the elements of risk to be covered by internal models which would impair the ability of the authorities to adapt the requirements appropriately to individual circumstances. Such adaptability is the intention of the changes at international level. It could also result in certain elements of risk being ignored because they are not specifically mentioned. Our original proposal deliberately employs forms of wording which would ensure that all material risks are covered without trying to prejudge the precise requirements to be observed in every situation. We believe that this should be left for the competent authority to judge on the basis of each individual case. On these grounds I would encourage you to support the original wording of the proposal and reject Amendments Nos 9 and 10.
Finally, a number of additional amendments have been tabled. Two of them - Nos 19 and 20 - relate to transitional arrangements for the treatment of commodities. This has been one of the most difficult elements of the proposal. The models approach requires specialized computer software and highly qualified technical staff to operate it properly. Not only will this be very expensive for small and medium-sized investment firms but also, as you know, the euro conversion and the millennium problem are already absorbing many of these resources. Certain institutions will therefore need time to adjust to the new capital regime for commodities.
The proposed transitional period until the year 2006 during which the authorities may apply an alternative set of capital charges for commodities represents a very sound compromise between the need to establish a common set of requirements for commodities business and the interests of individual institutions which would suffer unduly from an abrupt introduction of the new requirements. I would strongly encourage you to support these amendments.
Another of the additional amendments, No 16, clarifies that the original standardized method should be used for calculating capital requirements in cases where models do not satisfy the necessary criteria for measuring specific risk. I consider this to be a helpful clarification.
Thank you, Mr Fischler.
The debate is closed.
The vote will take place tomorrow at 9.30 a.m.
Olives and olive oil
The next item is the report (A4-0374/97) by Mr Jové Peres, on behalf of the Committee on Agriculture and Rural Development, on the Note to the Council of Ministers and the European Parliament on the olive and olive oil sector (including economic, cultural, regional, social and environmental aspects), the current common market organization, the need for a reform and the alternatives envisaged - Options Paper (COM(97)0057) - C4-0096/97)
Madam President, in the first place I would like to thank the Commission for having followed the recommendation contained in the resolution approved by us in October 1996 and for having produced the document which is the subject of this report. However, the lack of information in the report about the operation of aid in the olive oil sector is to be regretted, in spite of the fact that it was requested by Decision 2261/84 of the Council and should have been presented before January 1995. The memorandum produced by the Commission does not meet the Council's requirements, and this deficiency has made discussion and the production of the report more difficult.
The Commission's memorandum highlights weaknesses in the analysis of the sector and, to rectify them, I made a request for complementary information which was not fully answered in the letter which the Commissioner sent me at the end of July. One of the problems in the analysis is the pessimistic picture which is drawn in regard to the sector's position and, above all, about a possible risk of future surpluses. This is not the case. The last harvest was exceptional and reached levels which are considered dangerous according to the Commission's memorandum. However, at the end of the season there were hardly any stocks registered in the control system. To have this pessimistic view, the Commission rejects its own research and uses other sources from the International Oleicola Council in which the influence of third countries, who would benefit from a reduction in the possible Community production, cannot be ignored.
As far as the options are concerned, the Committee on Agriculture has clearly played down the option of aid not linked to production - this was the meaning of the vote taken in the Committee on Agriculture at the European Parliament. The fundamental reason is of a social nature, due to the higher risks in the loss of employment which would show up in the Community regions most affected by unemployment. If unlinked aid, following the direction of the 1992 reform, is proposed you cannot ignore the fact that between 1990 and 1995 13 % of the Community agribusinesses and 23 % of agricultural work has disappeared, according to the survey on the structure of agribusinesses. These are facts that the Commission cannot ignore.
If these effects have come about after the 1992 reform, the effects of destroying work in the olive growing sector would be much greater for two reasons. Firstly, olive cultivation involves intensive manual labour. The cost of gathering the olives is made up of 80 % of the expenses of manual labour and 70 % of the variable costs. Consequently, if aid is not linked to production, the risks of destroying employment would be more than obvious. In addition, the reduced level of cultivation costs made when the aid was given - 15 % as opposed to 85 % for cereals or 98 % for bulls - considerably increases the risks of destroying employment.
These sorts of risk are contrary to the Amsterdam Treaty in respect to employment. These risks would have an effect in the regions where the rate of unemployment is double the Community average, and which, moreover, show important cohesion problems. It is unreasonable to increase cohesion problems or the need for a possible rural development policy which, at this time, is no more than an abstract formula. Does the Commission intend to run the risk of carrying out dangerous experiments with a problem as serious as employment?
Defenders of unlinked aid argue that control is easier with such aid. However, the Committee, in describing the control system applicable in the case of introducing aid per tree, restricts itself to quoting a Geographical Information System. I do not think it is appropriate to let ourselves be dazzled by technological wizardry. Although the technical benefits of satellites would be an improvement, they would never manage to drop aid on each olive tree. A formidable administrative framework would always be necessary to distribute the aid corresponding to each tree among more than two million producers. These two million producers are usually found in areas of continuous cultivation and there would appear to be enormous difficulties for the distribution of aid. If we are trying to differentiate aid as a function of returns we face the lack of consistent regulation in the producing Member States and this matter has raised fierce debates which have had to be settled by the Court of Justice. If proof of changing the olive into oil were demanded the control system should be reasonably similar to the current one with the added cost for satellite pictures. Therefore it would be reasonable to make the current system perfect.
It is clear that in this debate the producers of olives are in opposition to the aid collectors. Between these two positions a great number of jobs are put at risk in those regions with most unemployment in the Community, which show serious cohesion problems and whose economies are highly dependent on the levels of olive oil production. Madam President, I conclude: above all allow me to congratulate and express my personal gratitude to all my colleagues in the committee from the various countries who were determined to achieve a common solution in looking for a unitary position to reflect a single voice, a voice from this millenial culture, firmly based in the Mediterranean as well as in European culture.
Ladies and gentlemen, please excuse me if I have to be very firm about speaking time. We still have a great many reports on the agenda and a good many speakers, so we will not finish by midnight otherwise. I would therefore ask you to stick to the agreed speaking times without me having to remind you every time.
Madam President, first of all I would like to congratulate the rapporteur on his excellent report and I would also like to express my satisfaction that Mr Jové Peres has included in his report all of the conclusions that were unanimously approved by the Committee on Employment.
Madam President, the production of olive products is concentrated in the countries of the Mediterranean and in particular the objective 1 regions, which are structurally weak and where the per capita income is less than 75 % of the Community average. In these regions the percentage of the workforce employed in agriculture is especially high, and the unemployment rate is about three times the Community average.
The olive oil sector is the most important economic sector and approximately 27 % of jobs are directly or indirectly linked with olive oil production, which demonstrates its importance in the wider social balance and cohesion of these regions. Therefore there are obvious dangers for the socio-economic fabric of these regions in disturbing these balances through a policy that threatens to hit olive cultivation.
The greatest weakness of the Commission communication is that it lacked a thorough analysis in respect of the repercussions that the proposed revision of the COM would have on employment.
The Committee on Employment is deeply worried about the implementation of aid per tree, which may have catastrophic repercussions on employment in the sector. There is the fear that olive oil producers will lose interest in the quality of the product and in improving it, and that they will be unconcerned with quantity or will abandon olive cultivation for good, resulting in a significant loss of jobs and incomes.
Our fear is that there will be significant repercussions on the entire product chain: oil-pressing; standardisation units; trade, creating serious economic and social problems and exacerbating the phenomenon of the desertification of the countryside.
The Committee on Employment calls on the European Commission to act in accordance with the recommendations in paragraphs 7.5, 11, 14, 15 and 16 of the report, which incorporate its conclusions in full, and for this reason it once again thanks the rapporteur.
Madam President, Mr Commissioner, I would like, in the first place, to congratulate Mr Jové Peres on his magnificent report since he is a person who is aware of what olive plantation and olive cultivation mean to his native people. Commissioner, we are absolutely opposed to fraud and we understand that fraud must not be any form of subsidy in any area of the European Union. But the fact that we are against fraud and that we support all the measures which should be used against fraud is no obstacle in our thinking that preventing fraud should not be the only way to establish new standards in relation to the production of olive oil.
We understand that olive oil, olive production, is an important tradition in the Mediterranean, especially in regions and areas with objective 1 status where, as preceding speakers have already said, unemployment and economic difficulties are very serious. In many places the production of olive oil is practically the only produce and it is this which gives rise to a larger proportion of employment in those areas.
I regret that to combat fraud, solutions are sought which may also be defrauded in the future as is the olive tree subsidy, which has not properly assessed the regional impact it may bring to bear in many areas of the European Union, in areas of the Mediterranean basin, which do not assess the consequences of unemployment and the consequences of rural exodus, nor do they assess the impact on the rural area which a reform of this type can have.
A few days ago the European Council met in Luxembourg to discuss employment. Let us not move now with the measure such as that of olive oil to create more unemployment in areas where there are already serious problems. Let us bear in mind that the Accounts Court, in 1991, positively evaluated the way in which the current system of olive oil subsidy has been managed.
Madam President, ladies and gentlemen, the Committee on Budgetary Control, as we know, had chosen a different option for the allocation of subsidies. It favoured the option of tree subsidies rather than production subsidies in several majority votes.
I would particularly like to note that in an insular area such as Corsica, which has been criticized for so many things, the system of tree subsidies and the intelligent policy followed by our colleague, Jean Baggioni, who is also president of the Corsican executive, my birthplace, has enabled, with Community participation, the renovation, spreading and replanting of the island's olive groves. Corsica has thus been given the means to fight effectively against the fires which have so ravaged it over the past few years, without however setting in motion a frantic course towards yields and production, all of this within the framework of mixed farming and the diversification desired by the European authorities.
A tree subsidy therefore has its virtues. But I completely understand that our Spanish colleagues from regions of high production are defending another point of view and, consequently, another philosophy based on yield which justifies employment and monoculture. It is the reason why I decided it would be useless to propose any amendments on behalf of the Committee on Budgetary Control.
I am indeed persuaded that the Committee on Agriculture and Rural Development has weighed up its responsibilities well in deciding not to follow the proposals of members of the Committee on Budgetary Control. I am indeed persuaded that this is not the last we will hear of this issue and I hope, sincerely, that the conclusions of our colleague, Jové Peres, and of those who have supported him, will help us to avoid the severe criticisms of the system currently in place in the future, which I think are at the origin of numerous cases of deplorable fraud.
Madam President, whilst giving credit to Mr José Perez for the mass of work carried out, I have to say that we do not recognize some of the fundamental aspects of the resolution.
Firstly, it seems too conservative to us. In fact, it would appear that the current olive oil COM problems are the result of the Commission's unhealthy imagination; unfortunately, however, we know that that is not the case. The alarm bells of the marked increases in production declared for the 1996-97 season and the IOOC forecasts for the current season, which confirm them, should also ring for Parliament. The olive growers' statements, which are already reporting a huge fall in the prices of olive oil, are not an invention of the DG VI.
Secondly, the proposed resolution too hastily rejects those options that anticipate a disconnection of aid from the level of quantities of product. We are not enamoured by the tree aid, as if it were the miracle cure to all evils; we believe, however, that, rather than reject it initially, accusing it of intentions which do not actually exist in the Commission's document, it would be better to discuss it with judgment and clarity.
The growers fear that this option rewards land income, they fear a decline for all growers, capable or otherwise, they fear effects on employment; so this is what we have to discuss, and in our amendments we have tried to answer these fears; for example, by linking the new unconnected aid with the utilization of olive production, combining it with the historic profits for uniform regions and providing the possibility for the producing states to modulate aid according to quality parameters and respect for the environment and landscape, for the disadvantaged regions.
I understand, Mr José Perez, that things may seem a little complicated, but too much planning will not resolve anything, for everything is getting worse. How can we think of imposing a single, intensive and productive model for European olive growing that does not create marked imbalances between the companies and between the regions. How can we think of increasing costs and support for olive growers on the basis of a single system of production aid directly connected with volumes of production; how can we use such a system to keep effective control of two million producers, knowing the cyclical fluctuations traditionally sustained by olive oil production and abolishing the simplified system of tree aid that is currently of interest to the 60 % of Community producers that fall into the category of small producers? In my opinion, if we follow this path, uncertainty, disputes and insecurity will flourish with the olives. All things that do not help the future of the olive growers.
In our opinion, the entire CAP should start to change direction. While Agenda 2000 finally begins to discuss a modulation of aid, environmental sustainability, rebalancing in the rural areas and limits to the increase in production, specifically for the olive which, more than other sectors, can only gain from these changes, it would be understandable for a huge and incomprehensible cultural exception to be invoked immediately.
Only with a reformed aid system will olive growing be directed towards the often declaimed policy of quality utilized on the market and in an ever more attentive and demanding consumer. A strategic prospect for growing which is so much a part of the history, culture and landscape of Europe, is at stake, and only with a strategic choice can it be defended.
Madam President, Mr Commissioner, with 28 votes in favour, seven against and two abstentions, the Committee on Agriculture approved a proposed commitment to the reform of the olive oil market, which my group strongly wished for. In the Chamber today, we confirm the need to ratify those conclusions with a vote in favour, convinced that they are in the interests of operators in the sector and European agriculture.
Together, it was decided to find a commitment within the groups and so I am surprised that, after the clear vote within the Committee, dozens of amendments should be proposed, here in Chamber, particularly by the Socialist group. I do not understand the logic or maybe the commitments should only be taken when they agree with the Socialist group? We, however, are against almost all the amendments, as some of them distort the meaning of the commitment made within the Committee on Agriculture, while others offer useless answers that repeat what is already present.
We therefore call upon common sense. Beyond the contingent problems, the olive oil sector may expand and develop; however, we should not simplify the answers to complex problems. The path indicated by the Committee on Agriculture enables a strong dialogue and a democratic relationship to be maintained with the producers. The solutions should be sought with the producers and their organizations involved and not against them; we already have too many examples of divisions in crisis and protests against the agricultural basis as a result of a mistaken relationship between decision-makers and managers of agricultural policies and the operators themselves. No good reforms are made against producers. The true reforms are those that act permanently on the structures as they are shared by the interested parties and those that exploit business capacity, permitting joint cultural changes together with a modernization of the sectors concerned.
In the case of olive oil and table olives, the listening attitude adopted by the local communities is even more necessary, if it takes into consideration the social significance of the sector from the point of view of work and employment.
To conclude, I would like to thank Mr José Perez for the way he, unlike others, has been prepared to look for commitment, starting from different positions existing among the producing countries and members of the Committee. This has been appreciated by our group and we intend to defend it, tomorrow, when the time comes to vote.
Madam President, I would like to begin, rather than end, by thanking the rapporteur, and not just formally, for two reasons: firstly for the substantial corrections made to the Commission's document and secondly for the effort made in looking for a point of convergence between the requirements of the producing countries, valuable attention to making not just extra virgin olive oil but the entire production sector transparent. The position approved by the Committee on Agriculture, by means of the commitment amendments, which my almost united group will support tomorrow when it comes to voting, lays down three fundamental pillars for the future of this agricultural production; these pillars can certainly be perfected but, at the moment, they represent the one and only way of satisfying everyone a little or, at least, disappointing as few producers as possible.
Firstly, the adoption of national quotas is proposed instead of the guaranteed maximum quantity calculated on a Community scale; this brings it into line many other COMs. Secondly, tree subsidies are rejected and production subsidies are offered, based on the quantity actually produced; corrections could be made here as well, but it is a valuable way of ensuring the protection of employment. At the same time, the abolition of consumer aid is maintained, as it fosters suspicions of fraud and doubts as to the quality of the product obtained from mixtures which are often difficult to certify, particularly with oil of a generally uncertain origin.
Finally, the funds that will no doubt be saved could be used for a valuable promotional action favouring the incentive not only for the much-desired quality, and therefore for consumer trust, but also for promotion in people's use and taste for this valuable food; also, and above all, they will be used to give a little more trust to the category which, as you know, is currently a prey to considerable anxiety, and not just in Italy.
Madam President, ladies and gentlemen, Mr Commissioner, the Commission's document prefers simply to subsidize the mere physical existence of trees, which may or may not produce olive oil, but which in any event would always be subsidized.
The Jové Peres report, on the other hand, prefers to subsidize the actual production of olives and olive oil, rejecting an alternative which would lead to absentee landlords who would simply be receiving money for having planted olive trees, and also to an increase in unemployment among the people who help to bring the olives to the presses and actually turn them into olive oil.
The Commission justifies its option on the grounds of the fraud for which the present production subsidy leaves room. The report informs us that the problem is not the rules, which should be improved, but the lack of specific policy measures to prevent fraud. Finally, the Commission would like subsidies to be paid on the basis of the existing land registers. The Jové Peres report opens up the possibility of increasing national production, allowing for new plantations which would make it possible to return to traditional production levels. The options are clear. Our vote also goes to the Jové Peres report. We must reject changes which are designed to conceal the Commission's intentions, overtly or under cover. It is essential to support by that act of rejection the political philosophy the report represents.
Madam President, I have just come from my group's Christmas party, and I was wondering whether I should be eating olives or come and talk about them, but out of respect for our rapporteur, Mr Jové Peres, and in view of the importance of olives for the history of civilization in the south of Europe at least, I decided to come for these one and a half minutes.
Our group has of course also been concerned about the potential for simplifying matters and the possibilities for preventing fraud. However, we believe that the rapporteur is right, and that olives should actually be harvested. If we grant aid related solely to the olive tree itself, then we are not recognizing the value of work. This would be tantamount to paying for planting without any intention of achieving a crop, and that is why we support the rapporteur. I am sorry, Mr Fantuzzi, but we want to reward work, and the quality of the product. There are good reasons for accepting your ideas on account of manageability and fraud prevention. But because of the fundamental considerations I have mentioned, our group has decided to stick to this approach, which we also adopted in the Agriculture Committee.
Madam President, Commissioner, I would like to begin, as the other speakers have, by recognizing the complex and difficult work which our colleague, Mr Jové Peres, has carried out in this report. I know that he has devoted very many hours and a great deal of effort to this and it has caused him some difficulty.
We must point out, in general, the positive effect which, up until now, the current COM has enjoyed with regard to olive oil: since a modernisation programme and an improvement in the operations and quality of the product has gone as far as a higher level of protection of the environment consolidating the European Union as the top producer, consumer and exporter of olive oil in the world.
Unfortunately all this will turn out to be useless if the reform proposal, which the European Commission proposes, is included in Agenda 2000, and this is because it introduces elements which are prejudicial to the correct working of this sector. In concrete terms, the proposal to grant aid to the tree and not to production, which also includes small producers, would do no more than cause a deterioration in the quality of oil and in the stability of the market itself. It would generate an increase in speculation which would directly affect the consumer, would cause an increase in rural exodus and the risk of turning the affected areas into deserts, this would bring with it a great and serious environmental deterioration.
To this situation, moreover, we must add that the Commission has not produced either the consequent research about the regional impact of the measures that are contained in this proposal. This research concerning regional impact is indispensable because the main productive areas for olive oil are situated in the south of the European Union as has already been said. Most of those are objective 1, that is to say they are underdeveloped regions, with no alternative products and with a work-force dependent on the sector.
The olive is a product which is difficult to replace and, as we have already said, is concentrated in areas with serious structural weaknesses, deprived economic status and high levels of unemployment.
Having said that, the Commission must respect the principle of economic and social cohesion, and the COM must mark out oil within a regional strategy in which its impact is researched and the agricultural, socio-economic and structural development of the areas concerned is guaranteed.
I conclude, Madam President, by demonstrating our conviction that this Parliament will take on board the proposals contained in the report which we are debating today and on which we will vote tomorrow.
Madam President, ladies and gentlemen, the Alleanza Nazionale delegation agrees with the resolution passed by the Committee on Agriculture on the olive oil COM, as it considers it more balanced and fundamental than the initial proposal made by the Committee, which, in our opinion, did not bring clarity into a sector which needs specific, definite rules for everyone.
We can only agree with the fair demonstrations of civil protest made by the olive growers of southern Italy, who have seen their income fall, as a result of a lack of control over the origin and quality of the oil in circulation. Ahead of the more negative forecasts, there is chaos on the olive oil market, resulting from the Community and national laxity towards those who, in breach of the Community quota, have planted higher numbers of olive trees, proving detrimental to the honest farmers who have respected the Community regulations. Consequently, the introduction onto the European and Italian market of oil of doubtful origin and quality, bought at very low prices, is causing the collapse of the domestic price of oil, aggravating an already very critical situation.
To conclude, the Alleanza Nazionale is therefore against tree aid and in favour of a single production aid, able to guarantee a fair level of income based on the quantity of oil actually produced. We are also in favour of an abolition of consumer aid and the creation of an integrated control system running from production to consumption itself.
It is therefore essential for all the producing countries to set up an olive growing register, similar to the one introduced in Italy, to check the production declared and to define the production capacity of the agricultural companies involved.
Finally, we are also in favour of an increase in the European guaranteed maximum quantity, in a fair definition of national quotas and in a strict regulation of product labelling, permitting the utilization of quality and the identification of the place of origin of the oil.
For these reasons, we confirm our support for the resolution, congratulating the rapporteur and all the members of the Committee on Agriculture, who have really done a good job.
Madam President, we wish show the support of the Spanish socialists for the text of the Committee on Agriculture and Rural Development and especially as it is arranged. We understand that it is a question of an agreement at the lowest level, and in any case, we wish to make a contribution so that this report is approved tomorrow in the full session.
We agree with the request for an increase in the guaranteed maximum amount which, although the text does not say so, we think that might reach a figure of about 1, 800, 000 tonnes. The lack, in every way, of realism in the current figure of 1, 350, 000 is only incurring unfair penalties which specially affect, together with a decline in prices, small and medium-sized producers.
We think that a system of intervention must be maintained, we want the support for future rulings to continue to depend on real production and we also show our agreement with whatever measures are proposed for the promotion and improvement of quality. And, moreover, it must occupy in this framework a central position in the banning of mixtures since these are always produced to the prejudice of olive oil and as a fraud for the consumers.
Linked to the previous point, we think that we have to strengthen the role of producer organizations as an essential element in a commercial and promotional policy in regard to the product. Likewise, we cannot overlook at this time a specific consideration, that is table olives.
This focus should not, anyway, lead us to forget, in future rules and regulations, the existence of a large number of small and medium-sized olive growers for whom, through a specific complementary system or through appropriate modification, their role as producers ought to be recognized. This agreement, in general terms, with the text from the Committee on Agriculture and Rural Development must not prevent us from calling attention to some smaller discrepancies but they have to be addressed. Therefore it is hard for us to understand that we point out the efficiency with which current regulations have operated and, yet, we need a deep and rapid reform and that even in this report the correction of serious damage caused by rules and regulations is demanded. Something is not right. It is not possible to make two positive statements which in themselves are contradictory. Likewise we think that we should escape in the future from certain wilfulness, as stated in certain paragraphs. There seems to be no justification in stating that, in a short period of time, large increases in demand are expected, and nor does there seem any justification for us to consider that the results of the extraordinary harvest in the years 1996-1997 would be the future reality. On the contrary, we would say that we should be a little more realistic.
I would not like, anyway, these partial and minor discrepancies to tarnish upon our general agreement with the text which must offer a positive framework so that millennial production, tightly bound to the south Mediterranean area of Europe, can carry on occupying an important position in the Common Agriculture Policy.
The olive in some regions of Spain, and especially in Andalusia, represents a strong source of employment, an environmental concern, the struggle against deserting the land, settlement of population, rural development, and to sum up it represents economic, social and territorial cohesion.
Therefore, in this sense, I insist that tomorrow we socialists vote in favour of the text presented by the Committee on Agricultural and Rural Development.
Mister President, Mr Commissioner, ladies and gentlemen, the debate today is the first priority for us, the producer countries of this precious product. The document put forward by the Commission has been analysed by all the previous speakers and especially by the rapporteur whom I wish to congratulate here and now for his work and for having been able to unite, without sparing any effort, almost all the views in a consensus document which many people thought impossible. It is an assessment I share - congratulations to Mr José - and here we are, Commissioner, sending him a clear, majority message whereby this Parliament, having heard all those who had something to say on the subject, believe that this reform must go through.
A fundamental reform, I would say basic, for all producer countries, and therefore for the European Union, but especially for the Objective 1 regions - such as Crete, the Peleponese or the Alentejo and Puglia, Sicily, Calabria, Castilla-La Mancha, Estremadura and Andalusia - with a rate of agrarian unemployment varying from 45.6 % in the Peloponnese to 12.0 % in Andalusia and, more importantly, with a rate of unemployment of 4 to 33 %, but which would be increased if we moved to a reform which would not take priority over real production, agrarian environmental measures and, therefore, employment.
We are opting for a reform which is based on real production with an adequate guaranteed maximum amount with which we, all the producer countries, can feel comfortable. We are also opting for a simplification of the rules and regulations. Simplification, not lack of control, but rather a greater control of fraud. But above all, Commissioner, you have shown your sensitivity because you know the situation in producer countries - for which we thank you - and you know the reality of the sector. We await a balanced response to deal with the concerns expressed which will allow a balanced development of the sector. I hope that the words spoken by President Santer this morning become reality and that, with ambition and realism, the future reform will be set before us.
Madam President, ladies and gentlemen, if it is true that the COM for olive oil has worked more or less well over the last few years and has enabled the maintenance of a large number of business operations and thus jobs, in spite of the competition from other vegetable oils, it is nevertheless necessary to embark on a reform of the sector.
Mr Jové Peres' report reveals the wider options which must today prevail in the proposal for a common market organization that the Commission will announce to us at the beginning of 1998.
In some Member States, the potential for olive oil production has greatly developed over the last few years and we can now see that, due to this development, the COM is no longer suitable.
The reform to be undertaken must in particular take into account our economic, social, cultural, regional and environmental concerns. We must keep in mind the following principles: simplification and a greater transparency in the functioning of support systems, an improvement in controls with the aim of fighting against fraud, the guarantee and equity of olive growers' incomes.
France, as a small producing country with a majority of small concerns and which is currently engaged in a phase of restructuring of its groves, particularly in Corsica under the impulse of our colleague, Mr Jean Baggioni, could not support proposals which would penalise or discriminate against small producers, nor could we support anything which could be considered a threat to the continuation of this production in the disadvantaged regions of objective 1.
Like France, other producing countries of the Union which also have a large number of small businesses will support, I am sure, a reform which ensures a prosperous and balanced rural base. Let us preserve the specificity of the small quality European olive grower. The olive tree, a three thousand year old tree, will remain the cultural and spiritual symbol, the feature of union and the memory of the Mediterranean region.
Madam President, in Greece, when a priest baptises a child, he anoints the child with oil and makes the sign of the cross over it, and this, I think, shows that the identity of a Mediterranean person is very much tied up with oil. It is an element of his or her culture and existence, of the economy and of the environment. Mr Jové Peres' report acknowledges this and I thank the rapporteur for that. However, we must also bear in mind that all the regions of olive tree cultivation are objective 1 regions, that is, structurally weak and with a high level of unemployment, and that olive oil production makes a significant contribution to their socio-economic development. From this standpoint I think that the existing common organization of the market for olive oil was essentially constructive, despite certain problems, and that we should categorically reject the European Commission proposal for aid per tree. It is important that we raise the maximum guaranteed quantity to higher levels than today's so that it can be adjusted to total Community consumption where there is a gap that can be filled, to average annual exports and to the establishing of a measure of security. I believe that the proposal for reform of the common organization of the market provides a very good foundation.
Madam President, Mr Commissioner, we are holding a policy debate on a note from the Commission concerning olive oil and the rewriting of the COM anticipated for next year, a COM which I hasten to mention has been in place for thirty years, which is already quite good going.
We are all agreed that it is a Mediterranean issue, the four sides of the square largely being Spain, Portugal, Italy and Greece, but also including my own region of Languedoc-Roussillon, and Corsica, where we have more than two thousand hectares of olive groves. We have our small producers. We have our three million olive trees. It is nothing next to the approximately two hundred million in Spain, but they do exist.
You could obviously tackle this problem from the technical angle of the maximum guaranteed quantity of 1.3 million tonnes, which should be raised to 1.5 million; or of the national reference quantities, on condition that they are not historic; or subsidies for production, for marketing, of which we have always requested the removal; or even of fraud, there are thirteen thousand mills which are difficult to supervise, there must be a mixing of vegetable oils. We also talk of the need for a register of olive cultivation. Mr Fantuzzi was worried about the ECU 2 billion that this will cost the EAGGF annually. We also talk, obviously, for it is the crushing argument, of the risks of surpluses which justify a reworking of the COM.
All this, ladies and gentlemen, seems to me quite trivial, because the Commission is dealing us the same blow as it did for wine. You start from an old base, you project it and you find surpluses where there are none. Mr Jové Peres explained to us that the market could expand by more than 400 % in the United States and more than 350 % in northern Europe, who are just now discovering what civilisation is all about.
Oil has a great history. I remember that, in the Greek amphora they had, not oils, but olive oil. But oil also has a great future, for this is the sort of production which poses no problems in Geneva. Tell us that is no big deal, Mr Commissioner. This is a production which is at the heart of five great European policies: employment policy, rural development policy, environmental policy, health policy, Mediterranean policy. And it is going to be compromised for a handful of ECUs.
Employment policy because, when there are 750, 000 people employed and tree subsidies are requested, it is in your interest to save 85 % of your costs by no longer maintaining your olive grove. So in Amsterdam we are creating jobs and in Cadiz we are creating unemployment.
Social cohesion policy is also being challenged. It is not worth having a cohesion fund, an objective 1, for Spain; if social cohesion is destroyed in Andalusia, Sicily, Extremadura or the Peloponnese.
Environmental policy because the desert is expanding, and the olive tree is the tree of mountain life, it is the tree of life for fragile existence, it is the tree of life in the droughts of La Mancha. Everyone should go once in their life to Almeria to know what drought really is.
Also health policy, because Europe is a Europe of old people, a Europe of heart disease, not a Europe of AIDS, which affects only a sexual minority. So, it appears that where olive oil is consumed, there are no Americans, fat with ice cream. Where men are lean, billions of savings can be made on the national health.
Finally, Mediterranean policy because opening up to the east is going to destabilize Spain, Portugal and the whole of the Mediterranean. It has been said in Agenda 2000: we are working on the basis of a constant budget and we will share objective 1 with Poland and the others and we will have an unbalanced Europe. And I have not mentioned cultural policy! We are coming up to Christmas and we talk of the Mount of Olives, not the Mount of Oils. Even Mr Brittan understood that we were not talking about the Mount of Financial Services. It is therefore at the heart of European culture.
So, Mr Commissioner, I say this to the European Commission, to Mr Giansily, do not cause a budgetary disaster for the sake of saving the end of the candle, a candle made from olive oil, moreover. There are technical solutions.
Fraud has been mentioned. Fraud in Greece represents ECU 21 million, but ECU 21 million is nothing alongside the Brussels costs.
Mr Commissioner, I know very well that even with an olive branch in your mouth, you could never be a dove! But this is no reason not to make peace. I believe that the European Commission must stop attacking wine, stop attacking honey, stop attacking olive oil, stop attacking the Mediterranean.
Mr Commissioner, you have already been invited to visit Andalusia. You will be invited again. You will be made to eat bread rubbed with garlic, with a little olive oil on top. You will be made to eat a sweet onion. You will be made to drink a Corbières, a Rioja, a retsina from the Peloponnese, or a Chianti, and you will be made to discover life, Mr Commissioner!
Madam President, within the Committee on Agriculture, following an exchange of opinions among all interested members, we have arrived at the following conclusions.
Firstly: the present system of support for production has under no circumstances presented problems such as to make its abolition necessary.
Secondly, a radical change in the system towards aid per tree would create many problems. The prevailing logic of simplifying the system in order to avoid possible fraud opens the way for many real growers to abandon their small-holdings and creates additional problems of unemployment in regions which are already disadvantaged, while failing to guarantee or maintain the high quality of European olive oil or the leading role of the European Union in the global market. By the same token, aid per tree will require new control mechanisms for the avoidance of new forms of fraud.
Thirdly, continued reference to the need to avoid fraud creates the impression that this constitutes the main raison d'être of any system of support within the framework of the COM. However the main objective of the systems of support is to preserve the balance of the market and to maintain the level of income of the producers. The avoidance of fraud lies within the competence and responsibility of the control mechanisms.
Fourthly, improvement of the existing system and the correction of any shortcomings that have so far appeared must be the objective of the reform of the common organization of the market for olive oil. Thus the abolition of the special system of support for small producers, the abolition of support for consumption and the creation of a unified system of support for production will create a framework for a more rational operation and a more effective control of the market.
Fifthly, granted the leading role of the European Union in global production and the high nutritional value of olive oil, a policy to promote European olive oil must be formulated and sustained by means of specific measures and by the authenticity of the product. This policy must target both the global market through an increase in exports and the European market through an increase in domestic consumption. In anticipation of the legislative motion of the COM for olive oil, which I hope the Commission will table very soon, I would like to believe that the European Parliament will give a clear indication that it will support the product, based on the principles underlying the report of the Committee on Agriculture and of Mr Jové Peres, whom I congratulate on the results of his hard work.
Madam President, I too am impressed by Mr Martínez's contribution to the debate. I would like to emphasize three points. The first is that the present system of subsidizing output, based on actual production for professional producers, cannot simply be compared with that of tree-by-tree subsidies which are totally divorced from production. Since we know that in this sector the olive crop represents around 70 % of variable costs, it is obvious that if we were to opt for the tree subsidy system and apply it to producers we should have to make them prove their actual olive yields. Otherwise we should be running the risk of abandonment and desertification.
In that respect, I am sorry that the Commission has not properly elaborated the various possible yield subsidy systems, because there are more of these than the two we have been presented with.
Secondly, I would like to say that, whatever subsidy system is used in the future, I think the two main sources of fraud in the sector should be abolished. The first is the unification of the two present systems; the second is the absolute ban on mixing olive oil with other edible oils.
Thirdly, I would like to say that the consumption subsidy, which was created as an aid to packaging and quality, was reduced in 1993 and now amounts to such a derisory sum there is no sense in keeping it. For that reason I think the amount we can save by abolishing it could be used to finance the strengthening of producers' association, the promotion of consumption and also the quality of olive oil.
In conclusion, I would like to emphasize that, since a new global reform of the CAP is currently being prepared, it is important to ensure that olive oil subsidies are not subjected to misguided reforms, but that they remain consistent with the fundamental principles to be laid down for agriculture throughout the Union; because in fact, in spite of the differences between them, the challenges they face are very much the same, and therefore the resources and responses to be provided by the CAP should also be the same. And last of all, I would like to say that Mr Jové Peres's report deserves our total respect and support, because he has done sterling work here.
Madam President, Mr Commissioner, last night I had a nightmare. I discovered that I might have a colleague doing the same thing as is being done to tobacco - making up a report that tells us that poly-unsaturated oil damages the arteries and is bad for health. Anything can happen in this Parliament; anything can happen in this world.
When I was a boy, I remember that olive oil was considered bad for health in Portugal, like unsaturated oil, and now we see doctors urging all old people to take this oil because it will do them good. Anything can happen in this world. Anything can happen with this Commission and this Europe which is always ashamed of something; we're ashamed of producing olive oil! If we were in the United States, the Minister of Agriculture would be saying 'Just watch us flood your markets with our Californian olive oil' . We do not have the courage to do that, but you can't buy courage on the market and so it's not easy. Then we find cases of fraud, fraud that's perfectly controlled so that only those who want fraud get it! Because the truth is that a combined investigation of the producer and the processor can always bring fraud to light. Even Al Capone and Lucky Luciano got caught, so why not a poor olive-grower or oilproducer if he commits a fraud?
I would like to say, however, that there is an important point, and I will conclude with this. That point is to determine the maximum guaranteed quantity on past figures. For the Commission the past always means the last three years, irrespective of whether there has been a drought, as in the case of hard wheat. This is a disgrace! Otherwise I congratulate Mr Jové Peres, who has drafted an excellent report, for also proposing an olive subsidy, because that will make it possible to start picking the olives earlier, since they are also picked as green olives and for conserving.
Madam President, Mr Commissioner, some figures have already been provided - namely seven million families in the Mediterranean. So there is also this very important aspect, that olive oil only represents 3 % of total oil sales worldwide, and is therefore a minute part of the world oil market.
In my opinion, the Commission's proposal does not provide a strategic perspective for this sector; I find it suffocating and also unable to provide a market perspective, perhaps because it focuses too much on mediation within EU countries and it is not directed at the great boost that could be obtained on the world market, a market that provides the possibility for enormous expansion if we only have a quota of 3 %, with a good return.
The Commission has always proposed its documents with a good statistical basis; this time, the document leaps up like a statistic which I think is fundamental and does not mention employment at all, In Italy, for much of the year, the total employees engaged in the olive oil business amount to employment in four FIAT factories and this is a fundamental aspect.
The Commission's document hardly mentions employment at European level, while we are talking of nothing but employment, and we are setting up extraordinary Councils; this risks becoming a very counter-productive factor compared with the market prospects.
I think that the document drawn up by the Committee on Agriculture is a good document, indicating a path to be followed by the leading associations, by growers, by national political forces and also by the members of the left democratic party.
As far as I am concerned, this proposal is good but certainly needs to be improved. It needs to aim at ensuring that the aspects of quality, environmental ecological factors and the possibility of exploitation of the international market are improved. I believe the Commission should be called upon to give answers on these aspects.
Madam President, Mr Commissioner, I would like to congratulate Mr Jové Peres because, clearly, without his work and capacity for dialogue it would have been impossible to achieve this result. I say this sincerely to you, from my long experience in searching for consensus. It was a very difficult consensus to reach. Very difficult, a priori probably almost impossible. Therefore, I congratulate you.
Commissioner, here is a debate, like all those which deal with agriculture, taking place late at night, almost on our own, but which reflects the debate in European society. Here you have the response from European society, from European farmers, to the Committee's proposals. You have here a reasonable and balanced group of measures. I would like the Committee to consider this seriously and rigorously. That they do not resort to financial inaction to reject reasonable proposals. That the Committee sometimes forgets the dogma that Mediterranean production faces financial inaction and that an Agenda 2000 may be drawn up where the Commissioner's portfolio is to invite everyone except the Mediterraneans.
Commissioner, open your portfolio and this time divide to north, south, east and west because that is your duty as Commissioner.
I am concerned about the amendments that have been put forward. I am concerned about Mr Mulder's Amendments Nos 1 to 4, based on budgetary control, when the myth of fraud in the COM is quite important in absolute and relative terms. I am also concerned about the amendments from Mr Fantuzzi of the Socialist Group, because, if they were approved, they would mean a subtle and controlled destruction of an agreement which has been very hard to achieve.
Therefore, I ask the Assembly to support the Jové report and reject the rest of amendments so that the Committee can start work on this proposal, presenting us with a more reasonable alternative than the one initially submitted for this Parliament's consideration.
Madam President, much has been said thus far but I, in turn, would like congratulate the rapporteur on his report.
The reform of the COM for Olive Oil is a major issue and for this reason the report has very great significance, given the fact that there are structural differences between the producer Member States, which, thanks to the compromise that has been reached within the Committee on Agriculture, are being faced constructively. Which is why I share the views of those who do not agree with the amendments that have been tabled a posteriori and which I believe we must not vote on.
It is a well-known fact that thousands of workers in Southern Europe are employed in the olive oil industry. In Greece, for example, we are talking about 710 thousand families, not just workers. Aid per tree, as proposed by the Commission, not only does not protect basic production, but also entails the loss of jobs and the downgrading of the product.
We back the proposal for support for all those involved in actual production, including small producers, as well as proposals such as that for a register for the cultivation of olive trees. However, at least in the initial stages, the new method of support must not be bound up, with respect to time, with the existence of this register, because there are certain states which have not yet completed this. Also it must be stressed that keeping the same model of support for olive oil in production must not, with respect to time, be associated directly with marketable quantity but with actual production.
Madam President, when we support olive producers we must be aware that we are helping people who live in the mainly poor regions of the European Union and that, through the cultivation of olives, we are at the same time protecting the fragile Mediterranean environment. With this in mind, the fact that reform of the common organization of the market for olive oil is the only reform which is connected with fraud causes quite an impression, and I ask myself whether fraud has not yet manifested itself with respect to other products. Is it only with respect to oil that irregularities have been shown to occur? Have we not seen such phenomena with respect to products from Northern Europe? Have all the sins been committed by olive producers?
In addition I would like to say that, if amendments to the common organization of the market for olive oil are needed, they are not the amendments that are being proposed by the Commission. In other words we must not move towards subsidy per tree since, in reality, by so doing we are equating those who produce with those who do not produce, and at the same time olive producers will cease to carry on intensive olive cultivation. What we need is a system of premiums based on production and on a unified system of control for all Member States. We also need to move away from a unified quota system. We need national quotas, legally established, because now, when there is overproduction in one country and a low level of production in another, producers in the latter are punished twice over: once by nature and once by the European Union, when the quota is exceeded. At the same time we need promotion of olive oil worldwide, since its positive effects on health are well known and, Madam President, we need to proceed to the abolition of support for consumption and to the utilization of money that is left in reserve for production premiums and for the promotion of olive oil on an international level.
Madam President, the new olive oil COM should have a double objective: on the one hand, it should develop the sector by improving production and the productivity of the plant, the producers' living conditions and world consumption; on the other, it should ensure the protection of the environment and olive growing, a fundamental asset for the whole of the Mediterranean Basin.
On the problems of guarantees for the sector, I would like to point out that the EU should consider the need to establish regulations seeking to prevent the mixing of seed oil with olive oil, a practice which is unfortunately permitted in some Community countries, for consumer protection. With regard to the system of controls, it should be recalled that the olive growing register exists in Italy which, in addition to permitting a knowledge of the consistency of production, is used as a means of controlling the various levels of procedure in establishing aid.
Finally, we need to guarantee a stability of the oil price as soon as possible, by specific means such as the establishment of a private stock of product, assigned to the producers' organizations, and improving all promotional activities.
To conclude, Madam President, we intend to make a fairer redistribution and improvement of current financial resources seeking a rebalancing of the entire sector, to achieve the objectives of maintaining olive growing in difficult regions without production alternatives, where its disappearance would create serious social and environmental problems.
Madam President, ladies and gentlemen, I think that there is one thing we must all agree on after this debate: reform of the common organization of the market for olive oil is absolutely essential. The Parliament itself, and also the Court of Auditors and the Council have often called for measures especially to combat fraud and irregularities in this very sector.
Regarding the views of the Commission, I would like to remind you that the Management Committee for Olive Oil has actually been meeting in Brussels today. Two Member States have demanded that intervention should be started, because prices have already fallen so far that they are very close to the intervention threshold. The Commission has today proposed and agreed upon a measure for private stocking of olive oil. In October, the International Olive Oil Council once again carried out a trends survey and concluded that a balance between supply and demand by the middle of the next decade would only have been possible if there had been no fresh planting.
Overall, however, I too would like to thank Mr Jové Peres and to congratulate him on his excellent report, especially since he has succeeded in accommodating many different points of view and coming up with clear guidelines and recommendations. As regards common ground between the Parliament and the Commission, we are certainly in agreement about the need for reform and the reasons for it. The support system for this sector needs to be simplified and made more efficient. Despite the controls and checks that have already been introduced, the arrangements are at present prone to irregularities and to some extent to fraud, and they gives a distorted view of market trends and stop the system functioning properly.
We also agree about the importance of this sector, especially for the producing regions. Many people have expressed their regret that the Commission has not analysed the social situation in the producing regions in greater depth. However, I believe that the essential parameters highlighted by the Parliament are addressed in the Options Paper, which goes into some detail about the many olive-growers affected, the extent of regional unemployment, the importance of the labour force for olive harvesting, etcetera. It is certainly quite clear to me that these aspects carry great weight in selecting reform options. We are also in agreement on a number of key points regarding the form of a new market organization for olive oil. It is a question of developing a strategy for improving quality in the widest sense, and then implementing it. Subjective quality issues affecting the prestige of the product also need to be included - we have to promote the image of a healthy, reliable and clean product. The role of the producers' organizations also needs to be defined in this strategy. The Commission very much welcomes the Parliament's opposition to consumption aid and to the dual-track system of aid linked to output.
However, when it comes to reform we most certainly do not agree on what kind of aid should be granted direct to producers. Many people think that the present system is the best solution, and the Parliament would like this option to be explored in greater depth in the Commission's Options Paper. For its part, the Commission has never concealed the fact that it would prefer a more fundamental reform as represented by Option B, aid per tree. As I cannot go into all the details of the analysis and cover every aspect here, I shall just give a brief summary.
The main advantage of an aid linked to output similar to the existing production aid would be that we would be dealing with a regime already in existence and of which we have experience. However, this regime does not necessarily guarantee that production is controlled and kept in balance with demand. Yet this is a fundamental objective for all products under Agenda 2000, not only for Mediterranean products, but also for products from the northern countries. Above all, it is prone to fraud and, perhaps even worse, it arouses great suspicion, which brings olive oil into disrepute, especially in the consumer countries. This is a serious failing.
So what additional control measures can we devise for the future? Do we want a situation in which this sector is comprehensively monitored, with a state inspector in every holding who also has to be checked? I do not think that anyone here wants a kind of police state. I hope that this sort of regime is a thing of the past - it would quite rightly bring the wrath of the whole sector down on our heads and it would paralyse the sector.
The aid that we have proposed would provide a better solution to the problem of limiting output, and the simplicity of the system would make control easier. Furthermore, this kind of aid would provide a degree of stability in agricultural income. I fully recognize and have indeed emphasized the dangers associated with this, which are highlighted in the Parliament's report. As far as the objections are concerned, the following seem to be particularly reasonable: precautions need to be taken to prevent farmers from not harvesting olives. You have quite rightly drawn attention to this important point, especially because of its impact on the labour market. It is essential for the flat-rate average amount of aid to be graduated on a regional basis, so as to take due account of local productionrelated, social and environmental conditions. This graduation would, however, take place in a specific framework. Environmental protection and the danger of desertification of land need to be taken into account, and the measures that have to be taken in this context very often depend on local conditions and can vary enormously from one region to another. Our option does not encourage intensification of cultivation and may therefore have a very environmentally desirable impact. I totally accept that a flat-rate aid per olive tree may perhaps not always be the best solution. But as a matter of principle I believe that a form of aid which is not linked to actual annual output, which in practice is hard to determine, is still the right way to go.
Ladies and gentlemen, what choice do we have then? What are the real alternatives before us? Should the present regime - which is financed by the taxpayer - be gradually allowed to grind to a halt, until the sector is totally paralysed? Or should we introduce a draconian regime involving powers of enforcement, which would deaden the dynamism of this sector? I do not believe that either of these alternatives recommends itself. With regard to arrangements concerning intervention, stocking and trade with third countries, regardless of the outcome of future WTO negotiations we are already in a position whereby the quantities of exports qualifying for refunds are clearly limited. But if we want to exploit the potential demand in third countries, two things are needed: firstly, improvement and promotion of product quality, and secondly, means of exporting without refunds and thus market-oriented Community prices. These requirements substantially reduce the need for intervention storage to support artificial prices. Because of the distinctly cyclical nature of production, other arrangements for market regulation could be considered apart from those that you have discussed.
Ladies and gentlemen, in your opinion you mentioned a series of other issues, of which I would like to refer to just three here, that is, the raising and national division of maximum guaranteed quantities, support for table olives, and prohibiting the blending of olive oil with other oils. The Commission will examine these issues in greater depth, not least because some of them could very well be sorted out in the context of a flat-rate aid for producers.
Ladies and gentlemen, my thanks once again for your contributions to the debate and for your suggestions. I can assure you that the Commission is quite open in its attitude towards the results of your work. Lastly, as far as the timetable goes, I should say in conclusion that the Commission will be presenting an appropriate proposal for reform of the olive oil sector to the European Parliament and to the Council in the first quarter of next year.
Thank you for your attention.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 9.30 a.m.
Combatting tobacco consumption
The next item is the report (A4-0341/97) by Mr Valverde López, on behalf of the Committee on Environment, Public Health and Consumer Protection, on the communication from the Commission to the Council and the European Parliament on the present and proposed Community role in combatting tobacco consumption (COM(96)0609 - C4-0014/97).
Madam President, we are entering into a quite different subject which is the European Union's strategy against tobacco consumption. And if I recall the title it is because I want the debate to concentrate precisely on this health strategy and not be confused with an area which, although linked, is not the purpose of this report from the Committee. Here it is not a question at all of agricultural problems nor of tobacco aid. That is dealt with in another Committee proposal on the common organization of tobacco production and it would not be good to mix up comments and amendments here on this matter, because then we can devalue the strategy of combatting tobacco consumption.
Also there is another matter which I believe it is important to define, and that is the matter of tobacco advertising. There is another directive; and only a few days ago the Committee on Health has agreed to phasing in a total ban on tobacco advertising. I think we should congratulate the Committee and especially, Commissioner, you should convey to your colleague, Mr Flynn, our congratulations for the work he has done and for the pressure he has had to bear from the political as well as other viewpoints.
I think that, at this time, institutions have to leave their priorities behind and in this debate the absolute priority is the defence of the right to health. And there we have focussed most of our proposals in this area and therefore are making a first positive statement which I think is essential and it is that every person is entitled to breathe clean air and that this right must prevail over the rights of smokers. This is not establishing any sort of discrimination, but quite the contrary.
Likewise, Madam President, I believe that it is very important to protect the workers in the workplace for the same reasons. And we also have a very strong proposal to put to the European Commission asking it to begin an interinstitutional enquiry, with the help of scientific committees, to determine if tobacco companies incorporate additives in tobacco to increase the addiction to nicotine. It seems there is proof of this.
We also have to point out the need to carry out information and awareness campaigns to change the behaviour of tobacco smokers in public, with the aim that courtesy and respect for non-smokers will prevail. I think this can be an essential strategy for facing the future: education above all and respect for others.
There is another really important subject. It is that we request the Commission to launch a legislative initiative to declare, in the European Union, nicotine as an addiction producing substance; it may make quite a difference to the whole treatment in this sector in future.
Finally, Madam President, we place great emphasis on this report requesting the Committee - I would say national Governments also - to support the setting up of a body of Government and non-Government organizations to demand indemnities from the tobacco companies operating in the European Union for the damage caused to the health of smokers.
As you see, they are proposals wholly within a strategy to defend the health of every citizen and therefore it is no surprise that in the Committee on the Environment, Public Health and Consumer Protection we, all the political groups, have reached a general consensus regardless of our feelings because we are all in this Parliament to defend our basic rights and one of the basic, fundamental rights of a person is the right to health. So we have reached this general type of consensus. I would like to thank all my colleagues from the Parliamentary groups for the efforts they have made to present a common approach.
Madam President, ladies and gentlemen, I am not going to speak about politics but about the right to health for citizens in the Union, the right laid down in articles 129 and 129a of the Amsterdam Treaty which, as little as a month ago, was the subject of heated speeches in this same location.
This prompts me to say without beating round the bush that tobacco kills, proof of this is that half a million people die of their own free will each year because of the harmful habit of smoking. One death every ten seconds in the world, Madam President, and I really mean of their own free will although then it may be the whole of society which has to take on in addition the cost of these cardio-vascular illnesses and deliberately contracted cancers. It is inconceivable that the European Community, inheritor of the age of enlightenment and, accordingly, of reason considers legal a product which it is obliged to label saying that it seriously damages your health. However, it considers the public sale of hashish illegal. As they are both addictive drugs, Madam President, there can be no greater incongruency. Having said this, there is no doubt that we celebrate, as the rapporteur said, that finally the Council has begun the process of agreement - yes indeed timid and limited - on banning tobacco advertising as Parliament has been requesting for years. Nevertheless, we also regret that in the debates referred to in Council, the policy on health was predominant. The Council can be sure that our Committee will continue to maintain its stance on a total ban and we trust that the Council takes note of this, before settling on a common position.
Madam President, we want a smoke free Union and without the lethal marketing of the tobacco companies who have now decided to target their poisonous strategies - as the rapporteur points out - on the most unprotected sectors in society - children from 11 to 15 years of age, countries in the process of development and socioeconomic, culturally deprived groups. It is really scandalous. It is obvious, therefore, that we will support this report and congratulate the rapporteur for his work and especially for its worth.
I conclude, Madam President, by calling for more rigorous legislation for the protection of non-smokers. Let us begin in this House, where no smoker respects the smoking ban. Because, for many other reasons, Madam President, I refuse to be murdered by this product, even passively, as the World Health Organization has it.
Madam President, Mr Commissioner, Mr Valverde, thank you for all the work that you have put into your report on reducing tobacco consumption. Your report impressed me in that it made me aware, in a completely new way, of how we treat tobacco, and it became clear to me that in recent years we have probably often ignored standards of courtesy, social standards as you call them, standards of politeness and consideration for people who do not smoke. You have probably made a lot of people more aware of this. I believe that this is also an important way in which we can achieve a reduction in tobacco consumption.
Ladies and gentlemen, tobacco advertising is one aspect. Some people believe that banning it is a panacea, while others believe that in a free and liberal world it should be allowed. I welcome the fact that we are now in a position to discuss this important subject in relation to a separate directive which the Council has now prepared. It has certainly taken long enough! We should consider that directive with due care, taking into account not only scientific findings but also, no doubt, emotions. I shall be taking part in that debate.
However, I am not so enthusiastic about some of the amendments, whose authors seem to think that health warnings covering 25 % of the total packet surface for tobacco products will make people give up smoking. This demonstrates very precisely that we are merely relying on the law, and that is the wrong approach. I believe that if people cannot understand the present perfectly good health warnings, nothing will be achieved by making them twice as big; that approach is mistaken. I would like to come back to your idea that awareness needs to develop inside our heads. I would like to see us working on that.
One last point, as a rapporteur with many years' experience on the Committee on Budgets: one point is constantly overlooked in this House, i.e. that we generously subsidise tobacco production here in Europe. Even worse, we produce tobacco that no-one in Europe wants to smoke. If you smoke this tobacco it blows the top off your head! Ladies and gentlemen, let us start by supporting the Commission, which has made some good initial progress towards finally developing a new market organization that will gradually take us in the right direction.
I have no time for these dramatic proposals to abolish everything in one year. That is impossible and it is antisocial anyway. But there is a new approach to employment and I can imagine that by combining improvements in quality with employment aspects we could come up with a better means of supporting tobacco growing, with a view to gradually phasing it out in the long term. We should all have the courage to work on this. I certainly hope that I will be involved in this work on behalf of my group.
Madam President, we all agree on the approach adopted in this report and on the undertaking to promote any action helping to discourage consumption, particularly among young people. We therefore agree to the prohibition of advertising, sponsorship, the promotion of drastic restrictions on smoking in public places and in work places, etc. However, I fail to see how this undertaking focuses on the motion to abolish aid for tobacco production in Europe, contained in paragraph 29. Perhaps the person supporting it is cultivating the misleading view that, by not providing more European tobacco, some smokers at home would give up? The idea is ridiculous! Smokers would continue to smoke by buying cigarettes from third countries and thus worsening an irreversible crisis of agricultural production in the poorest suburbs of southern Europe, that is, in Greece, Italy, Portugal, Spain and so on, where tobacco is often the only crop possible.
The tobacco sector currently employs 284 thousand direct workers in Europe, with the subsequent stages of production bringing the figure to a million workers. European production represents 4.6 % of world production and only meets 40 % of domestic demand; however, the quality is clearly superior, at least for that consumed in Europe. And so, in the light of this, the request for the abolition of aid is vague, because it would only make money for the American multinationals.
Madam President, Mr Commissioner, colleagues, although not everyone in my group agrees with me, I am a strong advocate of a strict anti-tobacco policy and I fully support Mr Valverde López's report. Every year tobacco kills 500, 000 people in the Union, and what's more, the health costs for high-risk behaviour are passed on to society. I had never thought that, on the occasion when discussing this report, we would be able to welcome the hopeful decision of the Council of Ministers of 4 December. Throughout more than ten years of Council presidencies, the European Parliament's Committee on Public Health has agitated for a ban on advertising. This is hopefully a first victory in the fight against tobacco. In my country, too, a law was recently passed which curbs tobacco advertising.
Mr Commissioner, ladies and gentlemen, we must go further than a mere ban on advertising. Price is also an important instrument in anti-tobacco policy. To discourage smoking, especially amongst young people, a drastic increase in tobacco prices would be the ideal measure. The price increase soon turns out be an extremely efficient tool for reducing consumption. It is believed that a price increase of a 100 % can reduce consumption by half.
Moreover, present European legislation gives rise to enormous price differences. Cigarettes in Spain, for example, are five times as cheap as in Denmark, and rolling tobacco much cheaper than in the United Kingdom. These differences must be levelled, because they encourage massive smuggling and fraud. The tax on rolling tobacco must raised to the same level as tax on cigarettes. Otherwise rolling tobacco threatens to become a dangerous alternative for more expensive cigarettes. Analogous to ordinary cigarettes, a maximum tar content must be set for rolling tobacco. Initiatives from the industry on this are welcome. I only hope that a proposal will not be too long in coming.
An end must also be made to the contradiction between public health and communal agricultural policy. We should therefore not speak in terms of a gradual cutback and long term solutions, because this period has long since elapsed.
Finally, I support the rapporteur's proposal to urge for a legislative initiative by the Commission which declares tobacco a substance with addictive effect in the Union. This approach is comparable to that of the Food and Drug Administration in the United States. Why not investigate how compensation can be claimed from tobacco manufacturers in the Union?
Mr President, colleagues, the argument on behalf of employment is only too often abused. In my country, too, a fight is under way to retain sponsorship of Formula 1 racing in Francorchamp. Maybe a little creativity could be displayed here. In Australia, for example, sport and cultural events are funded by a special levy on tobacco products. It may be true that a strict anti-tobacco policy means the loss of a few jobs in the short term. However, the absence of a health policy can mean the loss of many human lives in the long term. It is our mission to make the right choices.
Finally, I would like to encourage the Commission to continue its fight, and I wish to congratulate the rapporteur warmly on his excellent report.
Madam President, I think that we have to begin with the obvious. But it is necessary because in every group there are going to be people who defend this report as necessary to public health while other colleagues, with the great respect and affection in which we hold them, will consider that this report is over the top.
It is clear that, from the Committee on the Environment, Public Health and Consumer Protection a report has to come out which defends public health. In concrete terms I wholly agree with the report from Mr Valverde for several reasons. Because the rights of non-smokers need to prevail, as he himself was saying, over the rights of smokers to smoke in public places. It is vital that young people and children are completely separated from that world, from addiction to that world and education and training are needed for this. In no way must it be allowed for more than 26 products to be labelled, from valerian to chocolate and the scent of liquor, which are in tobacco - this was acknowledged some days ago by a tobacco company in the Spanish press - and there are some we are not sure whether they are also addictive. And because we think - I do not agree Mr Florenz here - that, indeed, the expression which says that tobacco harms your health should be more visible.
Finally, we see it as immoral for the European Union to export poor quality tobacco to third world countries. It is for that reason that we - I should not say we, but rather some colleagues in my group - are going to support this report in full, because we think it necessary and it seems to us that health is above all other considerations. However, a way out has to be sought, of course, for those farmers who see themselves as trapped and unable to grow tobacco in the future.
Madam president, this report has come at just the right time, against the background, among other things, of the Council of Ministers' common position not so long ago concerning the ban on indirect advertising of tobacco products, and also against the background of the Court of Auditors' annual report which was presented at the last session of meetings here in Strasbourg. This report shows, among other things, that there are very big problems in the tobacco sector in the EU.
However, I do not support the rapporteur when he says that we should limit this debate to a small part of the tobacco issue. On the contrary, I believe that we must look at the whole picture in the tobacco policy in order to effectively be able to have a strategy on the tobacco issue. That is why we in the Left Group fully support paragraph 29 in which Parliament calls on the Council to stop direct income support for the Union's tobacco sector. It is quite morally wrong for us to give money to tobacco growers at the same time as we discuss other anti-smoking strategies here this evening.
It is not only non-smokers who think that is wrong. There are also many smokers who think it is quite wrong for EU money to go towards a lot of tobacco subsidies.
Madam President, passive smoking is a source of broncho-pulmonary cancers and yet three eminent chest specialists, after having studied a number of epidemiological studies said they were unable, given the available statistics, to make a formal statement on the issue. Nothing is therefore established..
I do not know if the excellent technical report by Mr Valverde López is going to be a hit or a miss, since the public health aspect and the production aspect are unfortunately contradictory in economic terms. You will need to be vigilant on this point, Mr Commissioner.
On the other hand, what I do know is that this report runs the risk of putting numerous tobacco producers in a difficult situation and, if that were not enough, also many seasonal workers in disadvantaged rural areas, even though this situation is in no way comparable with that of the processing and distribution multinationals, should the fundamental assessments of the rapporteur be misinterpreted. The rapporteur knows this. His knowledge and passion, under the Hippocratic oath, for medicine and health, must be for us a credible witness. But the dark forces of money and, consequently, of policy will be able to distort the validity of his real and legitimate fears.
It is therefore appropriate to set the debate back in its true context. Indeed, the European tobacco industry imports nearly 67 % of its tobacco which it processes for internal consumption within the European Union. Also, suppression of production subsidies would in no way resolve the fight against tobacco consumption. The image sellers, the pleasure traders, those of casinos and other vitriolic places, will only have to make sterile recommendations.
Controlling the imaginary Schengen borders, perhaps, we will be aware of the reality. Between abuse and abstinence there must exist a happy medium in which producers, distributers and consumers can meet. It is perhaps enough that interests should be better shared and state taxation better allocated.
The highest French authorities tell us that smoking a joint is not catastrophic. Allow us then, Mr Valverde López, to smoke a good cigarette. So if we cannot see life through rose-coloured spectacles, we will at least be able to make smoke rings, for dreams are sometimes a source of wisdom.
Mr President, as a doctor I know that the harmfulness of tobacco consumption is quite clear and, from the point of view of a humanist, which we all are, the massacre of innocent people, victims of passive nicotine poisoning, must stop. Is it still necessary to remind people that there are plenty of other pathogenic agents apart from the cigar and the cigarette, such as town pollution, to which the Member States of the European Union appear surprisingly tolerant. Perhaps it is better to be a smoker in the countryside than a non-smoker in the town.
We must also remember - and I am glad that on the right as well as the left of this Chamber, several colleagues have noted this - that 67 % of the tobacco smoked in the Union is imported from third countries. It does not therefore seem illogical to me to ban all forms of advertising which encourage smoking, including of course, the sponsoring of cultural and sporting events, whilst taking care to maintain the employment generated by tobacco growing in Europe.
Finally, I have great difficulty in understanding why some groups which, with an admirable determination, relentlessly hunt down Gauloise smokers, at the same time demand the free sale of drugs which they call soft, against the official opinion of competent doctors.
Madam President, can I add my extreme thanks to the rapporteur for a very principled, intelligent report which very much deserves widespread support in the House.
While we are debating and voting on the report tomorrow, over a thousand Europeans will die for no good reason. They will be killed by diseases of the heart or lungs or by cancer because they inhale tobacco smoke. The odds that smokers take would deter anyone but an addict. The risk of painful and premature death is one in two.
Perhaps even worse is the effect on those who choose not to smoke, especially pregnant women and children who are forced to breathe in dangerous particles emitted from those around them who light up. Just this week independent European medical specialists have reported than 180 million citizens are exposed regularly to the smoke of others and that twenty-two thousand of them will die as a result this year.
In the face of that, the measures in this report can be seen to be justifiable and sensible, although some are perhaps more appropriate for action at Member State level. However they are a welcome contribution to the overall plan of action. The proposed ban on advertising and sponsorship will be discussed here in detail next year. It will be an important part of a package of measures which should be introduced not just within our borders but in applicant countries too.
The aims of providing proper and accurate information, of encouraging health promotion and education initiatives, of using excise systems to help health measures and of removing temptation in the form of vending machines which are too accessible are not just worthy wishes but practical, effective, proven steps forward.
Separately they will be less valuable, taken together they represent a democratic assault on the lies, the smears and the shameless mendacity perpetrated by much of the tobacco industry, much of which is beyond, and hostile to, the European Union. To tackle that misinformation fully we must put our own house in order and reform the European Union tobacco production sector rapidly and completely. We cannot continue to spend a pittance fighting cancer and a fortune supporting tobacco.
It is time to stub out the unhealthy depressing habit to which too many of our younger citizens will become addicted and from which too many more will die unless we and our national governments succeed. To help that, I and my Labour colleagues will vote tomorrow for the report, but against virtually all the amendments in support of the strategy explained earlier by my excellent colleague, Carmen Diez de Rivera Acaza.
Madam President, Mr Commissioner, ladies and gentlemen, all of us here know and appreciate the dangers that this consumption involves for smokers and passive smokers. But in wanting to substitute health guarantees, limiting free choice, responsibility itself, there is something missing. And there are also statistical extrapolations which are made about the incidence of lung cancer in smokers.
How is the question of non-smokers explained to us? Anyway, it is their choice. And results are not going to be achieved by banning, as the facts show.
But here I wish to point out the danger entailed in points 28, 29 and 30, as has already been highlighted by the rapporteur, for which the Committee on Agriculture and Rural Development has asked for a separate vote. I would like to make a firm stand on point 29, which makes a concrete request to the Council about the withdrawal of aid. I am against this request. Firstly, because it does not proceed in the context in which it was presented. Secondly, because it is not appropriate, since there will imminently be a new proposal for regulations in the sector. And thirdly, because it has not been made in a suitable forum.
Ladies and gentlemen, if this point 29 is approved and I am keener on regulating and not banning, in the full session tomorrow there will be many of us who vote against the report. And it would be a problem for us, since we are indeed in favour of health, but not by force of an official report, leaving farmers out in the cold.
Madam President, Mr Commissioner, a lot has already been said about tobacco. I have drawn up a report on tobacco and pleaded the cause of tobacco-growing, I know perfectly well that tobacco is harmful, I know whisky is harmful, I know it does you no good to be overweight, in fact I know that any of these things are bad for you if you have too much of them!
It is up to me to keep my cravings under control, and I hate having a Commissioner or a politician prevent me from indulging what I see as a pleasure. I take the risk, I pay for the things and when someone actually dies of lung cancer, and it is not always due to tobacco, he has undoubtedly paid enough with the tax on every packet to pay the hospital expenses.
The truth is that the prohibitionists do not want freedom. The truth is that they want to impose their hygienic will on all of us. I am hygienic because that is how I was brought up, and it was preferable to concentrate on educating children, so that they actually become careful about tobacco, tobacco abuse, alcohol abuse, and anything bad for health.
At this moment, however, something more repulsive is appearing in the modern world: passive smokers suing the big tobacco multinationals for compensation for the damage they have suffered from passive smoking. And some day we shall certainly find non-smokers suing for damages because their forebears were passive smokers. This happens in America because they pay less tax on tobacco over there. The fashion may possibly catch on in Europe before long.
My colleague, Mr Pimenta, has said here that tobacco was introduced into Portugal when we joined the European Community. Not so! Tobacco was not introduced into Portugal because in the days of the dictatorship Salazar prohibited tobacco-production there to protect the colonies' tobacco. Please note this fact, my dear Mr Pimenta. You're old enough to be aware of it!
Madam president, on the whole I think the report we are debating is very good. That applies to almost all the paragraphs.
However, I have some observations. The first concerns what the rapporteur said in his speech about the fact that we should separate agricultural policy from this. I believe it is impossible to do that if we are to achieve credibility on these issues. It does not make sense to use very large sums of money to subsidize tobacco growing at the same time as we are going to fight the effects at the other end. That is why paragraph 29 is very important, and it is also important that it is adopted. I believe all support for both production and export should cease within a few years. The time should be reasonable with a view to social considerations.
Another observation is that it is important to distinguish between what measures are effective at an EU level and which belong at another level. It is quite clear that clear marking is needed and that EU rules are needed for that. There is also need for an effective and comprehensive ban on advertising. However, I think that other measures belong more at the national or local level. That includes tax issues, age limits, where people sell tobacco and what rules should apply to jobs.
Madame President, we need more information to young people on the effects of tobacco, a ban on tobacco advertising and clear labelling. We should also not be giving ECU 1 billion in tobacco aid to a dreadful tobacco in the EU on the one hand while giving ECU 11.2 billion to fight cancer on the other. So my colleague, Kirsten Jensen, tabled and put through an amendment to the Valverde López report to cut direct aid to the tobacco sector in the Union and so release resources which will assist with the switch to other crops in those areas. Mr Valverde López's draft report contains much which is good, but stops just as it is beginning to get important, namely at the fact that the EU is not credible if we admit the risks involved in smoking but still go on producing tobacco. Each year, some 400, 000 people die of smoking-related illnesses, while tobacco production supports 170, 000 tobaccogrowing farmers. This is hypocritical, and it is pointless. My colleague, who left the chamber once he had had his say, did not want to hear other views. I must say that he was unbelievably well paid by the tobacco industry to come and say as much nonsense as possible in a short time. It is a real scandal that members who are paid by the tobacco industry can stand here and talk about such things without knowing what they are talking about. It is really scandalous.
Madam President, in our political institutions there has never been as much talk about public health as during the past year and a half. We have used the BSE crisis to demand that in Amsterdam the treaty was altered drastically, and that the services of the Commission were reorganized, and that above all absolute priority was given to public health.
We all championed a food policy which is based on scientific findings, and assumed that if science cannot offer any certainty, political decision-making must be based on scientifically-responsible risk management. The fact that tobacco is not a foodstuff, but a stimulant, cannot...
Could the ushers please sort things out there at the back? No, I am sorry, I am not having that. Can I ask the ushers to sort things out please. Please sit down again.
Mr Rosado Fernandes, can I please ask you to sit down again. We can then sort this out, please!
Excuse me, Madam President, but he is saying that I take money from these people, he cannot say that...
Mr Rosado Fernandes, you should have made a request to raise a point of order, that would have been quite normal. And I would have let you speak if you had made such a request. You have now done just that. Mr Blak has asked for the floor. If you could perhaps put your headphones back on, you will be able to hear what Mr Blak has to say now.
Madam President, I am deeply shocked at being attacked by a member who cannot bear to hear the truth. I have never been exposed to being violently attacked in a democratic society, being physically attacked by someone. Madam President, I would be grateful if you would report the incident to the Presidency and that the necessary action be taken.
Ladies and gentlemen, in accordance with Rule 109 of the Rules of Procedure, I have the right to call Members who create a disturbance during the proceedings to order. I am doing exactly that now and I hope that we can now forget what has just happened. We will now continue the debate. Mrs Thyssen, I interrupted you, please forgive me. Please continue. I will then let the Member affected make a point of order.
Madam President, what I was saying was that over the past few years, we never talked as much about the public health as after the outbreak of the BSE crisis, which led us to taking a clear stance on how to deal with foodstuffs. We said that this must be based on scientific findings, and if science cannot offer any certainty, we would like to see a political decision-making process which is based on a scientifically-responsible risk management.
Tobacco is not a foodstuff, it is a stimulant, but this fact surely does not imply we are going to be satisfied with less. If we are talking about tobacco consumption, we are not even talking in terms of risk, but in terms of indisputable scientific findings. We know for sure that tobacco consumption is bad for one's health, and that every year it is an avoidable cause of death and the source of much misery for 500, 000, that is half a million, Europeans.
Today we are talking about a statement from the Commission on the role of Europe in combatting tobacco consumption. We are of course used to negotiating these resolutions. But in this case it is not possible. In this case we cannot have it both ways. Public health cannot be negotiated. Transferable health rights do not exist either; this is something which was suggested here before.
So let us approve a clear message for the benefit of public health, and let us approve colleague Valverde's report as near as possible to its original version. It is an excellent report. The rapporteur not only deserves our congratulations, but also our support and our voice.
Thank you, Mrs Thyssen. I now have two requests to raise points of order. I would like to point out once again that I have made an official warning about disturbance during the proceedings, and that incident was really a gross infringement of the Rules. I hope that we can let the matter rest there this evening. Mr Santini now has the floor to make a point of order.
Madam President, I am speaking, but it is as though Mr Rosado Fernandes were doing so. We are sorry about this incident but I would like to point out that the Chair may also be partly responsible. If you, Mr President, had intervened duly and heavily in reprimanding a colleague who so grossly and directly offended another MEP, the incident would probably never have happened. Mr Rosado Fernandes has already apologized for his reaction, which is understandable in many ways. If the colleague who offended him would do as much, I think the incident can be considered closed. Otherwise, we will proceed according to the Rules of Procedure. A gross provocation has occurred which the Chair should have taken the initiative to suppress.
Mr Santini, at first, I could not see what was happening at all. Then, taking into account of what had happened on both sides, I thought that the physical assault was the more serious, and accordingly gave a formal warning. Mr Blak has also made a request to raise a point of order.
Madam President, I am very sorry about what has happened here. I never imagined that I would be approaching my colleague and he would physically attack me, amongst other things with strangleholds and blows to the face. But I forgive him. I hope we can regard this as an episode which was the result of a temporary attack of temper. I do not bear any grudge against my colleague. I only hope that he will be able to control his temper another time. I hope this will not lead to steps being taken over his conduct. I am prepared to accept his apology, and if he feels that his toes have been stepped on and or really feels affected by what I said, I am also prepared to forgive him. We will not discuss this. I am prepared to accept his apology, and I hope that this matter can be forgotten.
I wish to refer to the Rule on disciplinary measures, Mr President. I think we should appreciate Mr Blak's politeness, a politeness which we have unfortunately seen violated by a very serious act. Beyond the apologies and the personal forgiveness that Mr Blak very politely expressed here, I think the Bureau of the Presidency should judge an unprecedented episode in this Chamber, a physical attack against an MEP. I also think that the debate should now move forward but I think there is still a huge difference between a political dispute, which can take on more indignant tones even in this Chamber - but we are MEPs, politicians and we know all that - and physical attack. This is the difference between a civilized parliament, made up of civilized people, and circles and people who can be classified differently. I think that, although, on the one hand, we should note Mr Blak's extraordinarily responsible and significant attitude, on the other, what has happened here is more than a clash of individuals and I think it should be examined by the Bureau of the Presidency with great calm and at the same time with great firmness.
I agree with your assessment of the situation, Mr Vecchi. I hope that nothing of the kind will happen here again, and I thank both Members involved for their willingness to accept the apologies offered. Mr Rosado Fernandes has the floor again.
Madam President, I apologize and beg your pardon for my action. I will never allow any fellow-Member to say that I take money from anyone. I was not brought up to be a thief. For that reason I do not like being called something I am not. I have no way of punishing anyone who calls me a thief and hides behind his Parliamentary immunity. I do not have the slightest means of defending myself. Being insulted in this way is something that puts me in an extremely difficult position. I have no hesitation in apologizing to my fellow-Member for what I did, but I would most earnestly ask him not to call any Member a thief, because there are Members who do not like being called by such a name. They are not thieves, they take no money from anyone, because they are here to defend their constituents' interests. That is my only intention here, and I therefore apologize to the President once again. And if you wish to take any disciplinary action, I shall be prepared to accept full responsibility for my action, quite willingly, because I do not have the natural temperament of a St Francis of Assisi and I do not like being insulted.
Mr Rosado Fernandes, you have apologized, and Mr Blak has accepted that apology. I would be pleased if we could leave it at that now. The more we talk about this, the more complicated it becomes, and the more difficult it is to bring to a conclusion. I would also ask Mr Blak, who has now asked to speak once again, and Mr Valverde López to note what I have said. If possible, I would ask you to withdraw your requests to speak, so that we can continue with the debate.
Madame President, I am pleased at what my colleague who made the actual assault has said. I do not know what the translation was, but this is a political debate to which I came with some remarks. I may well have upset him: if so, I apologize. But I do not think that that means I said I forgive his violence towards me. But I am prepared to refrain from taking matters further. The matter is closed as far as I am concerned. I do not want to discuss what happened any further.
Mr Valverde López, can we leave it at that?
Madam President, tomorrow the committee will have to assess, with its usual calmness, the events we have witnessed. It has not been a mere change in order. It has been a direct physical attack which we have all witnessed. I do not want to throw coals on the fire, but of course the committee has to assess the facts. In this Parliament these events cannot be repeated. There has been a physical onslaught.
I share your opinion and I shall of course report this.
Madam President, I do not smoke, but more than addiction to tobacco I fear addiction to fanaticism and excess. Nobody maintains that smoking is good for your health. However, the persecution of smokers, tobacco producers and all those who work in the tobacco industry is almost turning into a witch hunt on the American model.
Many of the recommendations contained in the report go beyond the Commission's proposals, while some of the proposed measures give the impression that there has been no fundamental study of their economic and social repercussions, nor any consultation with the social categories that are affected.
The proposed channelling of aid for tobacco into the restructuring of production is to be equated with the annihilation of tobacco cultivation, to say nothing of the fact that this will lead to an inordinate increase in imports of a product in short supply in favour of third countries and without of course any hope of reducing consumption.
Madam President, I am surprised by the ease with which the north, in the main, invokes morality and health in order to wipe out an important Mediterranean product and all who work in the industry, when it is indeed well known that by so doing we are simply helping the products of multinational companies to enter our markets and when nobody says anything about our other evils such as alcoholism. Why does nobody talk about alcoholism? Within the framework of this logic we could begin a very nice campaign against whisky production. We in the south, who have no alcohol problem, will be at the forefront of such a campaign.
Madam President, I congratulate Mr Valverde López on his very succinct and illuminating report on the hazards of smoking.
The many risks associated with the consumption of tobacco are well-known. Nevertheless, smoking is the greatest single preventable cause of death in the European Union. The greatest change in smoking habits has taken place among the generations. In present times smoking has become far more common among young women, and will account for an increase in female deaths in the future.
So what are we do to about it? The most important task of society is the promotion of health with every resolution made. That is why I support the ban on tobacco advertising, which must extend to all parts of the European Union. I do not think we can afford to wait until 1006 for the ban to come into force, as was proposed at Luxembourg.
The other main way of controlling consumer behaviour is taxation. We should tax the life out of tobacco consumption.
There is a need to enlighten people in the Member States as to the dangers of smoking much more obviously than at present. I would expect this to be targeted at young people, especially young women, because they are the group at most risk. Among the young smoking is very often seen as a way of being more grown-up, a kind of fad. We as parents and guardians have to get involved too.
Madam President, I would like to say that taking the law into one's own hands is in no way a political argument, but, by the same token, saying that someone who expresses different arguments is being paid is not a political argument either. This is unacceptable and I think that the President should call Mr Blak to order.
Madam President, of course we are all for the protection of public health, but we cannot allow, in the name of health, to be treated hypocritically the crushing of hundreds of thousands of our co-citizens who, in unfavourable conditions in the most infertile regions of the South, are employed in tobacco production. The implication that tobacco producers are responsible for hundreds of thousands of deaths in Europe is not only hypocritical but verging on the suspect, since it is a well-known fact that there is a shortage of tobacco in the European Union, and that tobacco imports exceed 70 % of its total needs. The abolition of Community aid for tobacco producers will not reduce the effects on public health. It will simply increase imports from third countries and the United States, while at the same time completely destroying the poorest regions, which do not have alternative solutions and where tobacco is essentially the sole industry. The solution to the problem must be sought in an extensive anti-smoking campaign, in providing information, in the drastic reduction of imports and in the promotion of actions to substitute production in tobacco-producing regions. Until then the subsidizing and support of producers and their employment must continue unabated.
Madam President, Mr Commissioner, ladies and gentlemen, lung cancer is certainly not just a problem for health ministers, but also for finance ministers. When the health ministers decided here a few days ago here to introduce a ban on tobacco advertising, incidently despite dissenting votes by my country, Austria, and by Germany, I believe that only some of the ministers affected were present. We know that no European state can keep its budget under control without revenues from tobacco taxes. So European governments benefit from their citizens' addiction. It is very much in their interest for people to smoke a lot. Not only is 20 to 30 a day better, 60 a day is much better, as the revenue is correspondingly higher!
We know that children and young people who can be stopped from smoking do not turn into addictive smokers later on. So how can we manage to protect our children? I believe that is the main question. We will never get people who already smoke to stop. My husband smokes 60 cigarettes a day, and in the course of a long marriage I have given up trying to get him to stop. But how can we protect our children? Is the Community-wide introduction of a minimum age of 18 for buying tobacco products feasible? We already have a minimum age of 16 in Austria, and it is not observed. Today a twelve-year-old, even a ten-year-old child can go and buy cigarettes, saying they are buying them for their dad, and the child will get the cigarettes. Nevertheless, I believe that if we were to get through this increase in the minimum age, we would at least have a chance of helping a lot of young people.
Is an advertising ban the answer? We are talking about something which it is legal to produce, which the state earns revenue from, a lot of revenue, and which quite definitely shortens many people's lives considerably. But this product is actually a drug! So how is it that we allow it to be sold? There are so many contradictions that we are aware of nowadays. I wonder - today it is cigarettes, tomorrow it will be alcohol - there you have cirrhosis or cancer of the liver - next it will be smoked meat. We Austrians love smoked meat and smoked meat certainly also causes cancer of the stomach. As an Austrian I am perhaps very sensitive about the idea of a state, like the one we share a border with, which has forbidden everything.
I would like to thank you very much, Mr Valverde, you have given us food for thought. And tomorrow we shall all have to follow both our hearts and minds when we vote.
Madam President, the rapporteur Mr Valverde López is to be congratulated on his excellent report which brings forward a series of interesting ideas to strengthen the Community's smoking prevention efforts. I can assure him and others who have spoken that I will draw to the attention of my colleague Mr Flynn the particular extra ideas that have come forward, and also to my colleague Mr Fischler the points that have been raised with regard to support for tobacco growing.
The Commission's communication was the first text devoted to an overview of the subject which is increasingly recognized as one of the main areas where joint efforts at prevention can save lives and avoid disease. Studies show an annual death rate of half a million citizens of the European Union caused by smoking-related disease. It follows that a similar number of new smokers have to be recruited each year just in order for the market to stay the same. That is why the Commission considers it is so important to restrict advertising for tobacco. TV advertising is already banned by a 1989 directive.
Member States have also introduced or are actively considering further measures to restrict tobacco advertising in other media. The Council of Health Ministers meeting on 4 December, as has been mentioned by many speakers, reached a common position on the Commission proposal on tobacco advertising and this will shortly be put again before this Parliament. The measure has been referred to so often and is so clearly well known that there is no need for me to rehearse its contents. The text provides a Community framework for Member States to restrict tobacco advertising while respecting their internal market obligations. The Commission hopes that the Parliament will support this important initiative when the text returns before you.
Turning to the report on the smoking prevention communication, Mr Valverde López refers to several additional ideas which could be studied either at Community or Member State level. For example, the Commission services have already begun a study of how Member States regulate additives to tobacco products. Also, improvements in the labelling directive are being actively considered taking account of our experience in the application of the existing rules. The technical standards for determining the tar content of cigarettes need to be brought up to date and the limitation of nicotine at Community level also needs to be examined, as has already been done with tar in cigarettes.
Last November the Commission presented its report to the Council and Parliament on smoking in public places. Further attention now needs to be given to updating the 1989 Council recommendation on the subject to take account of the evidence from research that passive smoking is a preventable danger. Health information and education are the principal means of preventing smoking among the young. The Europe against Cancer programme and the Community fund for information and research on tobacco provide the funds and framework for Community smoking prevention efforts. These include the creation of joint school projects to educate pupils on the effects of smoking, the development of strategies to reduce smoking during pregnancy and a Community-wide project to involve general practitioners in smoking prevention, for example.
All of these projects are developed partly using national resources, ensuring that projects are locally based while at the same time having a Community dimension. I hope that what I have said shows the extremely active interest and action that the Commission is taking and is contemplating taking on this important subject. The very great interest shown by Parliament in this communication and the support already expressed by Ministers at the Health Council in June of this year show that there is a necessary consensus to pursue and reinforce smoking prevention at Community level as a major priority of our public health policy. I am grateful both to the rapporteur and to those who have spoken in this debate for giving that effort a further spur.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 9.30 a.m.
Humane trapping
The next item is the report (A4-0325/97) by Mr Pimenta, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the proposal for a Council Decision concerning the signing and conclusion of an Agreement on International Humane Trapping Standards between the European Community, Canada and the Russian Federation (COM(97)0251 - C4-0425/97-97/0019(CNS)).
Madam President, ladies and gentlemen, we are today voting on the European Parliament's opinion on an agreement which, significantly, was signed this very week, two days before this debate.
Parliament expressed its opinion on the substance of this agreement last June, with a clear majority. At that time I talked about the reasons why I considered that it did not accord with the spirit and letter of European legislation. European legislation was and is aimed at the total prohibition of all these cruel and inhumane methods of killing and trapping animals. Briefly, and apart from questions of cruelty, we are opposed to the non-selective nature of this type of trap. As you know, it is impossible to prevent the trapping of species which in principle are not supposed to be trapped, because the traps are not selective.
We also opposed the lack of any clear definition of (I quote the English term) 'conventional leghold restraining traps' . We opposed the authorization of the use of any of these traps in water, rivers or lakes, as killing traps. At the same time, we were very strongly opposed to the fact that in the wording of the agreement the Commission had accepted a period of five minutes for animals trapped by these devices to agonize and die. I would point out to my fellow-Members that the Commission's proposal was thirty seconds. And it has accepted five minutes as a dying period for animals caught in killing traps.
This shows that the Commission wanted 'an' agreement, rather than a good agreement, because the issue at stake was not to create any more problems with the commercial agenda between the United States and Europe, and between Canada and Europe, when there are already so many others. And that is why the Parliament has so often come out against the substance of this agreement. I would nevertheless like to state my own view at this point on the moment we have reached and on the tactical aspect of the agreement, since we are discussing its substance.
The European Union is this very day in the process of entering into a new agreement, this time with the United States of America. So far as I could see from the two texts I specially obtained, this agreement with the United States of America is even weaker than the agreement with Canada and Russia which we are now examining. This agreement with the United States of America is worse, because it allows more time, it gives the United States longer to prohibit the use of traps with jaws. And the worst thing of all is the question of supervision and implementation, because we all know that is in the hands of the authorities of the various States of the Union rather than those of the Washington Federal Government.
Lastly, this agreement is worse because in this era of spin-doctors, when we look at what the American Press says about this agreement on the basis of the negotiators' statements, we conclude that it is not the same thing as the European Press says on the basis of the information supplied by the Commission.
And in particular, with regard to the derogations, that is to day the possibility of non-implementation of what is written into the agreement, I should like to ask the Commission what the American representative, Charlene Barshefsky, has already put in her letter to Minister Klaus Kinkel, where she says that these derogations will be applied in cases of extreme necessity and that they will be the same as in the agreement with Canada and Russia. And I would ask Commissioner Sir Leon Brittan in English:
Will the Commission kindly confirm that there are no derogations as far as the phasing out of conventional leghold traps is concerned? Further, I should like to ask Sir Leon what the Commission will do if the United States and Canada try to use the derogations.
I would point out to my German colleagues - who, I assume, are here in the House - that the letter in question was motivated by the very reasonable doubts expressed by the German Government on this agreement. My friends, if it had not been for pressure from the European Parliament we would not even have an agreement with Canada here today; because last January, as you know, there was an attempt in the CITES Committee to allow free exports from Canada, Russia and the United States before we even had an agreement.
If it had not been for this Parliament, the first version of the agreement, which is even worse than this one, would have been approved. If it had not been for the pressure of European public opinion, which we represent, the first versions of the agreements with the Americans would have been approved.
My friends, we must keep up the pressure. We have all expressed our views now on the substance of the agreement. It would be a tactical disaster if at this moment we were to adopt any position other than the rejection of this agreement.
Mr President, we are here debating a very peculiar creature. It is called an agreement yet in reality it is a non-agreement. I would liken it to the Cheshire Cat because all you can see is its smile. First, it should be said that Parliament did not seek this agreement, we want the implementation of the 1991 regulation. That was very carefully put together to end the worst cruelty associated with the trade which allows rich women to wear the furs of tortured animals. In the face of threats of WTO from Canada and the United States, the Commission took it upon itself to negotiate this non-agreement and it is fundamentally flawed.
The non-agreement is certainly not about humane trapping standards since, just for instance, it still permits the use of trapping underwater, leading inevitably to death by slow drowning. The PSE wholeheartedly endorses Mr Pimenta's report, in which he comprehensively shows exactly how this non-agreement fails to protect trapped animals from cruelty. The proposal does not even present a level playing field, since the USA deal is even weaker than that with Canada and Russia and the deadlines are about out-of-sight out-of-mind verbal undertakings. The Americans cannot ensure implementation because of their federal system. The Canadians are happy for it to have enough loopholes for a pack of wolves to run through, and the Russians love the self-enforcing, self-evaluating system. So there is still no commitment to abolish the cruel, leg-hold traps. At the end of the day this unwanted, unworkable non-agreement will perpetuate the use of the leghold trap and is unable to improve the welfare of trapped animals. Even the Cheshire cat trapped behind its smile. I urge support for the Pimenta report.
Madam President, my colleague, Mr Pimenta, has written a report on the international agreement on the painless snaring of animals. This agreement is important for the international fur trade, and it also is of immense interest in the Nordic regions with regard to the protection of animals.
Mr Pimenta has now stated the agreement is a bad one. Very often the best is the worst enemy of what is merely good. This is something I really want to stress. It is, of course, easy to sympathise with Mr Pimenta's concern over the well-being of animals. Unfortunately, however, I must totally disagree with him as far as protection of animals in the agreement is concerned. I think the agreement is an important step towards improved conditions for the trapping of fur animals.
The acceptance of the agreement would give guarantees from the EU that finally how humane trapping methods are can be judged according to international criteria. Up till now there have not been common yardsticks for the evaluation of traps insofar as what is acceptable and what should be prohibited. The agreement would provide for EU investigation into snaring methods currently in use within its borders, which will go a long way to improve the welfare of animals. Mr Pimenta suggests, however, that the agreement be quashed, because it is not perfect. So no good will come of it.
The Committee on External Economic Relations, which also cares for the wellbeing of animals, and for whom I now speak as draftsman of the opinion, considers it absolutely vital that the Community fulfills its international obligations and that a possible new WTO dispute be averted. A possible trade war would jeopardise tens of thousands of jobs, which clearly conflicts with the aims of Union employment policy.
Unlike Mr Pimenta, the Committee on External economic relations believes the proposed agreement, such as it is, be accepted as a better alternative to outright rejection. If you can't get the best, take what is good.
This is a never-ending story, Commissioner Brittan. We started it as far back as in 1991. At that time a ban on the import of fur from the thirteen animal species should have come into effect, and yet now in 1997, we are still not there. We have an agreement with Canada and Russia. But this agreement only states that it will be another four years before the conventional traps are banned and another eight years before the other types are done away with. This is not enough if we look at the agreements we made earlier. I would even say an agreement is agreement, and we will have to stick to it. We should not accept any poor substitutes which do not meet the decree of 1991.
I know full well that in the European Union there has been a struggle between Commissioner Brittan and Mrs Bjerregaard. Mrs Bjerregaard lost; Mr Brittan wanted to avoid trade conflicts with other countries, but I have to say Mr Brittan is in the wrong, because the proposed international agreement fails dramatically in the field of animal welfare, and in fact tries to reconcile trade and the environment by not implementing the provisions of the import ban pursuant to the decree.
That is why I fully agree with colleague Pimenta. We must vote against this. I am interested to know, Mr President, what is the situation regarding the agreement with the United States? What is the agreement, and, in particular, in which US states does the ban on the use of leghold traps apply?
Madam President, first of all, I would like to express my full support for Mr Pimenta's report and I also wish to say that the agreements proposed here are a sensational mistake, for not only do they fail to solve the problems at the basis of the approval of the 1991 regulations, particularly the suffering caused by the traps used to capture animals for their fur, but have the opposite effect. In fact, they legitimize methods of capture that cause suffering by classifying them as methods not using cruelty. So it is no wonder that on Monday the Canadian Minister of Trade was delighted with the agreement and rightly regarded it as beneficial to the interests of the fur trade and industry.
It should be added that these agreements are legally invalid, as agreements that distort a regulation, and therefore amend it, with different procedure from that laid down for the approval of the regulation itself cannot be approved. For these reasons, I think it right that the European Parliament, as proposed by the rapporteur, should reject the agreement and ask for the spirit of the regulation to be observed and the procedure of cooperation to be applied rather than that of simple consultation.
Madam President, I normally have the utmost admiration and respect for Carlos Pimenta's work, but in this case, I could have wished that he could have employed his efforts in a better cause. The Council's regulations have always been totally hypocritical. Innumerable examples of hunting methods in Europe which are just as gruesome could be put forward, involving far more animals, but which my two minutes do not allow me to mention. But, of course, it is easier to score animal welfare points off helpless Inuits in Northern Canada than here in Europe, where the worst that can happen is to tread on a few voters' toes. The Environment Committee has said on the subject of fox traps that gravid animals can be released, even if these are only set up in three winter months during which no animals are gravid as far as I know. Another objection was that the Inuits of Northern Canada can only live off tourism, in the style of Marie Antoinette, who suggested that the starving people of Paris should eat cake if they were unable to buy bread. Now we are close to an agreement which, unlike the Council's regulations, regulates and establishes standards for catching wild animals on both sides of the Atlantic, in other words here in Europe too, where we have had nothing so far. But the Environment Committee and Carlos Pimenta as its rapporteur have sensed that the Commission has not followed Parliament and implemented the regulations. So this agreement does not have a chance. It was thrown out, irrespective of what was in it. The Committee on External Economic Relations has produced an outstanding statement which regards the agreement as the first step on the road, although of course it does have its faults. It contains both healthy common sense and animal welfare.
Madam President, Mr Commissioner, ladies and gentlemen, for years the subject of leghold traps has regularly featured on our agenda. And for years the European Community has supported internationally agreed humane trapping standards. That was and remains a good thing, and I believe, contrary to your view, Mr Pimenta, that it has been successful.
The agreement between the EU, Canada and the Russian Federation could of course be improved. But something has actually happened, which we could scarcely have hoped for years ago. There is now a treaty, and countries are committing themselves to implement animal protection measures on the basis of treaties. That is why I think it is right that we have taken the measures adopted up to now, but we must also start to be reasonable, by which I mean reasonable as we now understand it, because we were also being reasonable before.
I would like to tell you very quickly why I believe the Parliament should support this agreement, despite many reservations. This agreement will achieve more than anyone could have imagined a few years ago. Canada and Russia are finally willing to enter into binding commitments. Europe's interest in this matter used to be regarded purely as interference in internal affairs. We now have a chance to achieve positive changes in these countries in favour of animal protection. The agreement goes beyond leghold traps and also covers other traps. I would quite simply like to draw your attention to that.
Only by consistently implementing the agreement do we have a chance to show that further improvements in protection standards are necessary and possible. Everyone involved must have a chance to bring their experience and knowledge to the implementation process. That is the essential task facing us. I particularly have in mind indigenous trappers and animal protection organizations. Trappers have already gone beyond what is now found in these agreements. They have already taken things much further.
Finally, I believe that it is a tactical error to reject the agreement with Canada just because of the current negotiations with the USA. If we do that, then we will be seen as people who always want to say no in this area, and then the European Parliament would not been taken seriously by anyone any more. Let us say yes to the agreement between the EU and Canada, and ask for permanent involvement, because that is important. Let us show realism and wisdom.
Madam President, I think it is right that since our views on this subject do not have any legal force, we should establish our position as strongly as we can. And I think most of the Members of this House feel that this is a very sad day for the European Parliament because the agreement, although it exists - and in a sense it is an achievement that it does exist - is a very weak one and if you have regard to any of the European Parliament's reports on this issue to date, then the agreement in front of us can only be regarded as inadequate.
It may be that there are other sorts of animal cruelty in the world - I am sure there are; but an indiscriminate trapping system which traps live animals in indescribable pain must be one of the worst, and incidentally one of the avoidable, instances of such cruelty. The agreement is inadequate because it exerts very little real force for change on countries which currently permit the leghold trap and other sorts of cruel traps. The agreement, as Mr Pimenta has said, omits important animal welfare considerations for the future, and its test of what is or is not humane does too little to limit unnecessary pain. In particular the leghold trap is likely to continue in use for many years. The derogations in article 10 are potentially massive and the Joint Management Committee that is set up in article 14 is terribly woolly: it will probably rarely meet. So I hope that because we are able tomorrow to signal our Parliament's rejection of this agreement, we will simply be able to say to those involved that we regard this agreement as a first step but certainly not the last step.
There is one point on which I would be grateful if the Commissioner could reply. It seems that the Commission was possibly reluctant to implement the original regulation because of fear of WTO proceedings. Is this true? How does the Commission regard the original regulation is likely to fare within the WTO? As it stands there is only one person who really emerges with any credit from all this, and that is Mr Pimenta.
Madam President, rejecting the agreement if you would actually rather have it than not have it would be a piece of self-indulgence. Parliament has to decide whether it is better to have the agreement or not to have the agreement. I have no hesitation whatsoever in saying that while it is possible to point out the inadequacies of the agreement it is unquestionably a major step forward in animal welfare. Without it you could have the ban but you would have no improvement in animal welfare. With it you will have a standard to be applied and the absolute commitment to phase out leghold traps in Canada and Russia, and now that we have an agreement with the United States, in the United States as well.
Some questions have been asked about the strength of that commitment and of the derogation. I want to make it quite clear that in the Commission's view the derogation to the commitment to phase out the leghold traps is not possible and the Commission is behind the declaration that will be made at the time of the signing of the agreed minute with the United States making that quite clear. I want to make it clear that as far as Canada is concerned if there were any attempt to use that derogation, we would activate the dispute settlement mechanism of the agreement in the confident belief that it would not permit such a derogation to be used.
In the case of the United States we are not restricted in any way and we could take immediate autonomous measures if there was any attempt to use that derogation including a reintroduction of the trade ban which I personally would unhesitatingly support. Therefore this is an effective measure. It does not go the whole way. In the case of the United States it binds the states as well. The United States is responsible for the commitment on the part of the states to honour this agreement. As such it is unquestionably one which, of course, could be bettered, but which marks a significant improvement in animal welfare. Only the agreement can do that. Nothing else could and as far as selectivity is concerned, there is no reason to believe that is a serious problem. It is undoubtedly the case that selectivity is really caused not so much by any particular type of trap but by the circumstances and natural conditions in which a trap is used.
As for the longer time for the United States, that is a consequence of the fact that the problem is more severe in the United States and it takes longer to get rid of it. The fact of the matter is that we all share the same commitment. The only question is how to go about it, how to bring about a significant improvement in animal welfare. It is easy for Members of Parliament to say that this is not good enough. But I should like to see them do better. Of one thing I am quite certain: if there had been no agreement, not one single animal would be spared one moment of suffering. With this agreement we will find the phasing out of the worst traps, the application of the standards and a significant improvement in animal welfare.
The debate is closed.
The vote will take place tomorrow at 9.30 a.m.
Foodstuffs
The next item is the recommendation for the second reading (A4-0379/97) on behalf of the Committee on the Environment, Public Health and Consumer Protection, concerning the common position adopted by the Council with a view to adopting the European Parliament and Council Directive amending Directive 89/398/EEC on the approximation of the laws of the Member States relating to foodstuffs intended for particular nutritional uses (C40439/97-94/0076(COD)) (rapporteur: Mrs Sandbæk).
Madam President, during the Environment Committee's hearings on food and food legislation, Commissioner Bangemann of Germany said that the main aim of food legislation in the EU is that it should be consistent, simple, user-friendly and formulated in consultation with all the interests involved. And precisely the same message is formulated in the Commission's Green Paper on the European Union's food legislation, which emphasizes that it is desirable to simplify and rationalise the Community's food legislation to simply limiting its proposals to measures which are necessary to protect popular health and consumers. I agree with that entirely.
Before a food can be defined as intended for special nutrition, it must meet specific nutritional requirements in some categories of people who cannot eat normal food, either because their digestion or metabolism is not working properly, or because they are in a specific physiological condition and may derive a particular benefit from a controlled intake of certain substances in their food. Infants and young children are a class in themselves. The Council should be praised for the fact that this definition has limited the original list of nine categories of food for special nutrition to five special directives. But the list should have been four, because Parliament was correct when it said at the first reading that there were grounds for producing a special directive on food for sportspeople. The labelling requirements of framework Directive 89/398/EEC are quite sufficient to inform and protect consumers of food which is suitable for hard physical work, and article 7 of the directive in particular.
Simplifying the rules should not of course affect consumer protection or information. But, in this instance, sportspeople are already covered enough. There is also a serious risk that general foods with particular characteristics which are particularly suitable for sportspeople, such as pasta and some drinks, would be moved over to the special directive on sports food. This would lead to considerable confusion amongst consumers and go directly contrary to the simplification of the rules in the single market which all Member States are already behind. So, to me, it seems completely paradoxical that the Council now wants suddenly to re-establish the special directive on sports food. And Amendment Nos 1 and 2 propose deleting it from the list again.
As far as Amendment Nos 3 and 5 are concerned, I do of course quite agree that no new food products should be used in baby food, and that this must be pesticide-free. The Council says that special rules for pesticides in foods have already been laid down, but those rules have not been revised in the light of recent scientific knowledge. Something should be done about this. In any case, I cannot recommend voting in favour of these two amendments. If, as the amendment proposes, we demand that the special directive should be called 'Processed and pesticidefree cereal-based foods and pesticide-free baby food for infants and young children' , such a directive would have to be restricted to saying what the requirements for pesticide-free baby food are. On the other hand, it cannot demand that there be no pesticides in baby food, because in that case of course the directive would be about pesticide-free baby foods. It is all a question of semantics. So, logically speaking, such a requirement for baby food could not be made in a directive with the name which the Commission has proposed, and the contents of which the Commission has already promised to amend by the end of 1998. The Commission should stick to this, and I would like to have a promise from the Commission here and now that consideration has been given to banning the use of new foods and pesticides in the directive.
It would also be advisable for the Commission to take the directive on mother's milk substitutes up for review, as there are also problems here. The problems in dealing with the special directives which have already been issued should lead us here in the European Parliament to accept that directives may be of a technical nature and yet also have a political content which cannot be left to a committee of experts, but which both the Council and Parliament should have the opportunity of commenting on.
I am pleased that the Council has raised the question of a special directive on food for diabetics. All diabetics' organizations are against the idea. They feel that the marketing of and ready access to diabetic products creates false needs in diabetics and that diabetic products have no place in the contemporary treatment of diabetes. Diabetics can and should live on ordinary food. What matters is sensible information to consumers and a correct and above all individually tailored diet, and not labelling diabetic products in blue, as one special directive suggests. Diabetic products contain high levels of harmful fat. The product labelling is often deficient, and labelling is vitally important to diabetics, and they also typically cost up to 400 % more than ordinary products, which is a totally unnecessary and unreasonable financial burden to impose on diabetics. The wish and initiative for a special directive comes only from Germany, which has an enormous food industry directed specially at diabetics. There is a lot of money at stake. I have accepted the Council's compromise, namely that we should get the opinion of the scientific committee on foodstuffs before the question is settled finally. I would like to end by calling on Parliament to accept the Council's joint approach and the amendments proposed by the Environment Committee.
Madam President, before us today we have an amendment to framework Directive 89, which relates to particular nutritional uses. There was an argument between the Commission and the European Parliament about how many specific directives should be adopted. This Parliament had already requested that foods for diabetics and sports foods should be covered by specific directives. I realise that the Commission want to have fewer specific directives, but these products are already on the market, and many citizens are already used to them. The problem is that if things are now changed in this way, people who are already used to a particular type of food will suddenly be effectively deprived of adequate information.
The Council has complied with the Parliament's request. It was particularly striking that the Council adopted this unanimously, which is why I am somewhat unhappy that it is now proposed to take sports foods back out, and with the support of the Socialist Group, who did not, incidentally, take that line during the first reading. My group opposes taking out sports foods, so we shall not be voting for this amendment. I believe that we should keep everything as it was originally. Sports foods in particular need to be properly controlled, because consumers' health is at stake, they have to be protected against false and inaccurate claims, not to mention the effect of such foodstuffs.
Nobody is obliged to buy foodstuffs of this kind, but we think that people who want to do so should also have the option of being provided with a high standard of information.
Madam President, there has been a great deal of talk this year about simplifying Community legislation. The aim is not least to restrict vertical directives in favour of horizontal ones, so the natural consequence should be that vertical directives were only introduced when they were really necessary. It is therefore remarkable, as the rapporteur has also said, that vertical directives on food for special nutrition are still being put forward. It seems crazy to legislate for the Union's sake on something which, when it comes down to it, means eating a lot of pasta and potatoes. If we continue like this, there will be nothing which is not regulated.
There are two very basic problems with these superfluous special directives. First, they send a signal to the population group in question that foods labelled in a given way are the most appropriate to east. This is absolute rubbish. There are quite ordinary foods which cover the need. Second, foods for the special groups are often sold to consumers at inflated prices, precisely because ordinary consumers believe they are better than ordinary foods. And here I think we are at the heart of the matter: precisely because it is a special directive for sportspeople which the Council has added. There is a lot of money at stake here, the way this field has developed. After all, sport has become the latest industry, with totally absurd lifestyle requirements, performance requirements and above all high earnings and not least profits for the people moving on the periphery of the sporting world. If we want to get into sport, it should not be via a special directive on special food for sportspeople. Of course there are special cases where special directives are in order, and particularly when it comes to food, but they must be limited to groups which are known to have special needs.
Madam President, ladies and gentlemen, I would like to appeal to you again in the strongest terms to support at second reading as well the amendment requiring baby food to be pesticide-free. Mrs Sandbæk, you are mistaken in saying that is already covered, it is just the opposite! There is still no agreement within the Commission that this food should be pesticide free. It has merely been suggested to the committees that the German system, namely a zero detection limit, should be adopted. But that does not mean pesticide-free. I feel that particularly in an area as sensitive as baby food, the precautionary principle should apply. Scandals in the past about baby food contaminated with lindane particularly disturbed consumers. We have to make it clear that the precautionary principle must apply here. It is possible to produce pesticide-free baby food, and the child's body is after all especially sensitive to carcinogenic substances in food.
My last point is on sports foods. I do not think that we should make special foods for every group, otherwise we will end up with MEP food, which might have to cater for the special condition needed for sessions which last late into the night! We should also speak out against the use of novel food ingredients in baby food.
Madam President, I would also like to speak about baby food. Like others in this House, my group is calling for a ban on pesticides in baby food, although I have to say that we believe this criterion will be met if the limit value set is close to the detection limit. Unfortunately, the Commission has not got that far yet. We are extremely annoyed that this subject has been repeatedly put off by the Commission, and that they quite simply do not get round to it. Scientific data is already available, and there are clear grounds for saying that, for lindane for example, the limit value applying to adult foods is just not enough, and babies are clearly more sensitive than adults. BSE should have taught us that whenever there is even a mere suspicion, we should take it very seriously and rule out any risk.
Now, maybe the Commission is going to say that this is the wrong place, and that this should not be sorted out here. In that case, I wonder why the Commission has not yet sorted it out in the right place! You should have decided on a limit value close to the detection limit long ago, and then we would not still be discussing this. If you discuss this over the next few weeks, I hope it will be settled, and then there will not of course be any need for this amendment. If you can say today that you will do that, then our amendment can be dropped. But I appeal to the Commission to set really strict limit values.
Madam President, ladies and gentlemen, the purpose of this proposal is to reduce the number of directives in this area. Nonetheless, during the first reading, the Commission accepted Parliament's request to add another group to the four originally proposed, namely foods for diabetics, and to define the conditions for using the terms 'low sodium' and 'gluten-free' . The Commission submitted an amended proposal doing that.
The Council did not entirely share our views and wanted to replace diabetic foods with sports foods. We were not convinced about the necessity to have a specific directive on sports foods and I am glad to see that view is widely shared here today. We said so at the time. We also said so in the Council where the Commission defended strongly our amended proposal. The Council modified it against our will and sports foods, according to the Council's common position, would be the subject of a specific directive. As we said in our communication to you on the common position we do not agree with that and we consider that treating sports food separately is neither scientifically nor politically justified.
Amendment No 3 concerning the use of novel food ingredients is another matter. This is not the right place to introduce such a provision. In addition, I do not agree with this blanket prohibition since it is not necessary in the interests of the health of infants and young children. There are rules concerning the use of these products in the Community which we think offer necessary guarantees. With regard to the addition to the title of cereal-based foods and baby foods that they should be pesticide-free, our view is that this is not the right place to have such a compositional provision. I am not able to say whether it would be considered appropriate elsewhere. If it is to exist, the right place is in a specific Commission directive where we have delegated power to adopt and which is currently being prepared. Parliament will be informed of that in accordance with the modus vivendi procedure.
The debate is closed.
The vote will take place tomorrow at 9.30 a.m.
Cofinancing with NGOs for developing countries
The next item is the recommendation for second reading (A4-0371/97) on behalf of the Committee on Development and Cooperation, on the common position established by the Council with a view to the adoption of a Council Regulation on co-financing operations with European non-governmental development organizations (NGOs) in fields of interest to developing countries (C4-0442/97-95/0168(SYN)) (rapporteur: Mr Paasio).
Madam President, the role of NGOs in development cooperation in the European union is so crucial that it is fitting to accord them legal status. The recommendation now being discussed has been part of the European Parliament's decision-making process for a very long time. So long, in fact, that the rapporteur has had time to change.
I too would like to whole-heartedly thank my rapporteur, Saara-Maria Paakkiselle, whose work has led to this draft recommendation.
The normalisation and acceptance of the status of NGOs mean, through EU agricultural development policy, strengthening cooperation and liaison between the Union and the people of the developing world. Development cooperation is not and cannot be only contact between high-ranking officials in the EU and governments. The aim should be above all to access people in their everyday lives. NGOs can do a lot more in this area than official state organizations. Expertise acquired by NGOs in the field will lend essential support to EU development cooperation, if it is used properly.
It must be stated, however, that not enough importance has been attached to NGOs contributing to the work of development cooperation in either the EU or in Member States individually. This has cost the European Community dear. Support for NGOs in an effective and adequately planned way will actually mean a saving for the European union, not increasedexpenditure. The European union must encourage its Member States to give far more support than it has up till now to its NGOs in association with development cooperation. Costs will then be cut, at national level also.
The recommendation now under discussion pays particular attention to children in developing countries. That is to say, to those who will bear responsibility for the future of mankind. We must pay particular attention to the rights of children, and not just the obligation to take care of them. Everyone, including children, has the unassailable right to be treated humanely and the right to membership of both a nation and the human race. The rights of a person to live and work in society free from fear and want must be widened to embrace children too. The Committee on Development and Cooperation is in unanimous agreement on this. The European Parliament has the opportunity to point the direction internationally as a defender of human rights.
The trouble with development cooperation policy is that it does not answer the problem directly; it underrates it. It would be a lot better if there were more blatant confrontation as the indifferent are opposed to the development of cooperation between the industrialised and the developing world. Just to remain silent seems to go against international joint responsibility, but it is difficult to oppose the notion.
A big problem with development cooperation is that there is a desire to isolate those who take an active interest. But it is not enough that development cooperation, and in this case the status of NGOs it embraces, is only discussed by the ministers responsible. Finance ministers should be discussing it at their meetings too, and Prime ministers also. Only in this way will Europe's responsibility for world development become more concrete.
In the struggle the European Parliament can play a decisively crucial role. In our own talks there is a noticeable tendency to make issues of development cooperation solely the business of the special committee, so the problems of the world's poor won't disturb other work. It is precisely in this other work, though, that the serious problems of world poverty could be solved. We will gauge the value of enlargement in relation to the world's poor people and nations. I hope this recommendation will do much to point developments in the right direction.
Madam President, the cofinancing of the projects and actions of the non-governmental organizations in development actions in the poor countries of the world and training for the development of Europe has probably been the most positive, dynamic and innovative sector in the external projection of the European Union for many years, utilizing the direct contribution made by civilized society in relation to the populations in the southern part of the world.
The current budget line B7-6000 has grown constantly over the years, thanks in particular to the boost given to the European Parliament and to a broadly positive assessment of the impact of the NGO actions.
It is natural for such an important sector of intervention to find its own clear and established legal basis: this is the objective of the draft Regulation that we are examining on a second reading today. It should be pointed out, however, that, for over twenty years, the cofinancing of NGO projects has operated very well, even without a specific legislative regulation.
This has led us to consider, on the first reading, that we should not unnecessarily burden procedure that is already consolidated with useless, inefficient and binding regulations. I am referring in particular to the aspects of setting up committees, which Council intends to introduce and which Parliament is contesting strongly.
Mr Paasio, whom I wish to thank, has done a good job, by managing to get the entire Committee on Development to agree to his amendments which, with the addition of amendment 9, will receive the full support of the Group of the Party of European Socialists.
However, I would like to take the opportunity to extend my sincere thanks to our Parliamentary group for the denial and immense and complex work carried out in recent years by the NGO cofinancing unit of the European Commission, and ask the Commission to finally reinforce it in terms of staff.
I hope that, in the next few months, the work involved in defining the new regulations and general conditions for cofinancing that enable a leap in quality to be made in the management methods of the NGO projects by the European Commission will proceed.
Non-governmental cooperation in development has found and will find real and sincere support in our group. As well as the more general means of cooperation, it is enabling the commitment to new subjects and new objects of human and participatory development to be refocused.
Madam President, I would first like to thank the rapporteur, Mr Paasio, and to congratulate him on his report. This is actually his first report to the Parliament and I think that in conjunction with our group he has carried out this task admirably. But I would also like to thank the organizations being discussed here, that is the nongovernmental organizations. They do enormously important work for the European Union and for people in less developed countries.
In the first place, it is good that they make a contribution themselves and this means that the effectiveness of aid is automatically increased, as anyone collecting donations to a particular project has a great responsibility to make sure that the money is also spent properly. Secondly, NGOs - especially church NGOs, but also many private initiatives - have partners on the ground whom they can trust and with whom they can work very well, and who also know the local structure very well. That is why we should continue to help NGOs. It is a good sign that we have already significantly topped up the relevant funding in the budget for next year.
However, there are also a few problems. I cannot praise the staff in the unit which administers the relevant budget line too highly - from personal experience I can say that they seem to be very committed. But the NGOs have a problem in that the time before an application is approved or rejected is very long. Anybody who knows this business will confirm that it is simply not possible to withhold money for a whole year. Once projects have been planned with partners, they have to be tackled sooner or later. For that reason, I think that Amendment No 9 is very important, as it specifies that a reply has to be given within at most nine months. I think that this actually possible in the present situation, difficult as it is for the staff, but we would also try to shorten the delay still further, and I therefore believe that this unit needs more staff.
I am not saying this to be entertaining, but because I really think that this needs looking at. I am addressing this comment to Sir Leon Brittan but I also think that the other commissioners need to consider if in one of the Commission's other Directorates-General there are not perhaps some staff who could be transferred to remove this bottleneck in DG VIII. These people are really overloaded, and they need more staff so that the money for this important work can be properly administered.
Madame President, I would like to agree with some of the things which the previous speaker, Mr Liese, said about speed in dealing with resources. It is vital for NGOs, which of course work in a different, unbureaucratic way, that business should proceed reasonably smoothly. Also, there may well be some people who think that it is rather amazing that we are standing here and talking about how to aid NGOs because, after all, NGOs are just that - non-governmental. And so of course it is being said that we will support NGOs financially without making them in our own image, because we need them, because they can do things which the public sector cannot. Above all, they can look at the people they are working with on an entirely different equal principle, because they are not burdened by government bureaucracy, rules and regulations, having to justify every step etc. And the people they talk with, and who do not agree with the NGOs, can speak out against them without needing to fear repression. So NGOs should be supported. On the other hand, the responsibility for how they are supported is still a democratic matter, and so democratic control is still needed. But it is impossible to exercise democratic control in a completely closed system, and that is why I would like to emphasize the third section of Amendment No 7, which says that meetings of the Committee of representatives of Member States which assists the Commission should be public unless there are convincing reasons to the contrary. But what shall we do with this secretiveness? Openness is difficult, people have a tendency to meddle, but we are better off with it than without it.
Madam President, I would also like to stress that the non-governmental organizations are very valuable partners in aid work. They show a great commitment, often great knowledge and often make a large voluntary contribution. Therefore, as the good partners and good complement that they are for the other aid, they must be treated both with respect and trust. We can best do that by providing efficient and correct processing of their project applications. They should not be met by suspicion, almost insurmountable obstacles and complicated application forms, big bureaucracy and long waiting times. I therefore welcome, as many others here have done, Amendment No 5 to article 6.1 of the report about limits on how long an application from the non-governmental organizations should be allowed to take.
It is good that there is now a clear regulation. I am, however, convinced that cooperation with non-governmental organizations can be made more efficient. For example, by making more use of the opportunities for framework agreements, particularly with the large aid organizations which have a lot of experience and a high level of integrity. It is, by the way, a method which I have discussed in a very positive spirit with Commissioner Pinheiro during a previous question time. I believe we have an opportunity to go further in this area so that there is more time left to deal with applications from the small organizations which perhaps require not only an extra careful examination, but also advice about their work.
Madam President, I wish to begin by thanking Mr Paasio for the excellent quality of his report.
With regard to the personnel questions, I will draw the points that have been raised to the attention of my colleague, Mr Pinheiro.
Parliament, of course, has always attached the greatest importance to cofinancing the development NGOs, and has consistently increased the budget line for these activities. On numerous occasions Parliament has reaffirmed the specific and irreplaceable roles of NGOs and the importance of their operations. I fully share that view, as does the Commission as a whole, and this approach is reflected in the draft regulation, which the Commission welcomes and supports.
With regard to the eight amendments, the Commission can accept most of them, either because they reflect common goals already pursued and practices already followed by the Commission, or because their aim is to supply more complete information.
I refer here to Amendments Nos 1, 2, 3, 4, 6 (second and third parts), and 5 (second part). However, the Commission has problems with - for various specific reasons - Amendments Nos 5 (first part and third part in its present form), 6 (first part), 7 and 8.
Amendment No 5 (first part in its present form) states that as a rule the Commission must decide within six months whether an operation presented by an NGO will be cofinanced or not. We agree that an NGO has a right to a definite answer as quickly as possible and have no problem about the six-month deadline but we think there should be added to the amendment the words 'if during the appraisal of the application it appears that the application is incomplete, the abovementioned delay should run from the date of the reception of the information requested, that is to say not from the date of the application' . That is done specifically in order to avoid the rejection of many otherwise excellent projects for which full information has not been made available in time. So we accept the spirit of the amendment but would like to add that further point.
Amendment No 5, third part, though, is not acceptable because a one-month delay to check the completeness of the documents is already incorporated in the six-month delay, which I have just mentioned, and therefore is not necessary. It is a drafting point and nothing more than that.
With regard to Amendment No 6, first part, the deadline of 30 June of each year is unfortunately an unrealistic one and it would not be sensible to indicate our support for that.
Amendment No 7 states that the Commission is to be assisted by an advisory committee of the Member States. We do not agree with that, because it is at variance with the solution already reached in the common position on comitology, which represents the only compromise that was possible after two years' discussion with the Member States and we think we should now come to a decision.
Finally, with regard to Amendment No 8, providing that the Council Regulation should be subject to revision after five years, if you look at the time taken in the discussion on the Regulation - which has already been going on for two and a half years - it is time to have some stability, and we would not favour a five-year revision period.
However, these are comparatively small points and most of the amendments we accept. I should like to thank Parliament for its commitment over years in favour of development NGOs and their work, and underline our determination to continue to cooperate fruitfully with such NGOs for the benefit of the poorer sections of the population in developing countries.
Thank you very much, Mr Commissioner.
The debate is closed.
The vote will take place tomorrow at 9.30 a.m.
(The sitting was closed at 12.36 a.m.)